EXHIBIT 10.2

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (“Sublease”) is made and entered into by Sublandlord and
Subtenant as of August 5, 2003. For valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Sublandlord and Subtenant agree as
follows:

 

ARTICLE 1 — BASIC SUBLEASE INFORMATION

 

1.1 Definitions. In addition to the terms that are defined elsewhere in this
Sublease, the following defined terms are used in this Sublease:

 

  (a) Sublandlord: Vignette Corporation, a Delaware corporation.

 

  (b) Sublandlord’s Address for Notices and Rent Payments:

 

                                          1601 S. MoPac Expressway

                                          Austin, TX 78746

                                          Attn: Real Estate Manager

 

All Rent and any other amounts owed by Subtenant to Sublandlord under this
Sublease shall be sent to the following address:

 

  (c) Subtenant: Salesforce.com, a Delaware corporation.

 

  (d) Subtenant’s Address: Landmark @ One Market

                                          One Market Street, 3rd Floor

                                          San Francisco, CA 94105-5106

 

  (e) Project: The land and building located at Landmark @ One Market, One
Market Street, San Francisco, California. The term “Project expressly excludes
the “Annex” (as defined in the Master Lease).

 

  (f) Premises: The premises leased by Sublandlord pursuant to the Master Lease
(defined below), containing 74,716 square feet of space on the 7th and 8th
floors of the Building.

 

  (g) Building: The Building located on the Project.

 

  (h) Subleased Premises. The entire 7th floor of the Building containing 37,488
rentable square feet, as shown on Exhibit A attached hereto.

 

  (i) Tenant’s Percentage Share: 10.353% (determined by dividing the Rentable
Area of the Subleased Premises by the Rentable Area of the Building and
multiplying the resulting quotient by 100 and rounding to the 3rd decimal
place).

 

1



--------------------------------------------------------------------------------

  (j) Security Deposit: $193,688.00. At Subtenant’s option, the Security Deposit
may be in the form of an unconditional, clean, irrevocable standby letter of
credit, acceptable to Sublandlord in Sublandlord’s reasonable discretion.

 

  (k) Term: Approximately 34-1/2 months, beginning on the Commencement Date and
expiring on the Expiration Date.

 

  (l) Delivery Date: the first business day following the later of (i) the
effective date of Master Landlord’s written consent to this Sublease, and (ii)
Sublandlord’s substantial completion of its obligations (excluding punch-list
items) set forth in Section 3.1(a) below.

 

  (m) Commencement Date: the later of (i) August 1, 2003 and (ii) 15 days after
the Delivery Date.

 

  (n) Expiration Date: June 13, 2006.

 

  (o) Monthly Rent: $96,844.00 per month ($31.00 per square foot per year),
beginning on the date which is 90 days after the Commencement Date and ending on
the Expiration Date.

 

  (p) Parking Spaces: Subtenant shall not be entitled to the use of any parking
spaces in connection with this Sublease.

 

  (q) Brokers:

 

  (1) Sublandlord’s Broker: Cushman & Wakefield of Colorado, Inc.

 

  (2) Subtenant’s Broker: Jones Lang LaSalle

 

  (r) Master Lease: Office Lease dated April 23, 2001, between TMG\One Market,
L.P., a Delaware limited partnership, as Landlord, and Epicentric, Inc.,
predecessor-in-interest to Sublandlord, as Tenant, a true and correct copy of
which is attached hereto as Exhibit B.

 

  (s) Additional Rent: All other amounts due and payable by Subtenant under this
Sublease other than Monthly Rent.

 

  (t) Rent: The Monthly Rent and Additional Rent.

 

  (u) Base Year: 2004.

 

If any other provision of this Sublease contradicts any definition of this
Article, the other provision will prevail. Any capitalized term which is not
defined in this Sublease shall have the meaning for such term set forth in the
Master Lease.

 

2



--------------------------------------------------------------------------------

1.2 Exhibits. The following exhibits are attached to this Sublease and are made
part of this Sublease:

 

EXHIBIT A—The Subleased Premises

EXHIBIT B—Master Lease

EXHIBIT C—Master Sublease

EXHIBIT D—Furniture

 

ARTICLE 2 — AGREEMENT

 

2.1 Agreement. Sublandlord subleases the Subleased Premises to Subtenant, and
Subtenant subleases the Subleased Premises from Sublandlord, according to the
terms of this Sublease.

 

2.2 Term. The term of this Sublease will begin on the Commencement Date, and
will end on the Expiration Date; provided, however, that, except as expressly
set forth in this Sublease, this Sublease shall automatically terminate upon a
termination for any reason whatsoever of the Master Lease. Notwithstanding the
foregoing, from and after the date upon which Sublandlord receives the Master
Landlord Consent (as defined in Section 9.4 hereof), Sublandlord shall allow
Subtenant limited access to the Subleased Premises prior to the Commencement
Date to begin installing equipment, fixtures, cabling and any other improvements
desired by Subtenant. Any such use of the Subleased Premises is also subject to,
and Subtenant must comply with and observe, all applicable laws, Building rules
and all other terms and conditions of this Sublease and the Master Lease. If
Subtenant conducts business in the Subleased Premises prior to the Commencement
Date, the Commencement Date shall be advanced hereunder such that,
notwithstanding anything to the contrary set forth herein, the Commencement Date
shall be the first business day Subtenant conducts business in the Subleased
Premises.

 

ARTICLE 3 — DELIVERY OF SUBLEASED PREMISES

 

3.1 Delivery of Possession.

 

(a) Sublandlord will deliver possession of the Subleased Premises to Subtenant,
and Subtenant will accept the Subleased Premises “AS-IS” in their present
condition on the Delivery Date. Within 10 business days after the Delivery Date,
Sublandlord shall (i) deliver all furniture and audio visual equipment listed on
Exhibit D attached hereto (the “Furniture”) to the Subleased Premises, and (ii)
remove from the Subleased Premises the personal property, equipment and trade
fixtures of Sublandlord that are not listed on Exhibit D. Notwithstanding the
foregoing, in the event that certain parts or panels are not in the current
inventory of Sublandlord’s contractor, Sublandlord shall not be in default of
this Sublease so long as Sublandlord diligently pursues the installation of such
items after they become available.

 

(b) Subtenant acknowledges that neither Sublandlord nor its agents or employees
have made any representations or warranties as to the suitability or fitness of
the Subleased Premises for the conduct of Subtenant’s business or as to the
physical condition or actual dimensions of the Subleased Premises or the
Building, nor has Sublandlord or its agents or employees agreed to undertake any
alterations or construct any tenant improvements to the Subleased Premises,
except as set forth on Exhibit D. Sublandlord shall deliver to Subtenant all
existing keys for any keyed doors in the Subleased Premises and for elevator
access, if necessary.

 

3



--------------------------------------------------------------------------------

(c) On or before the first business day following Sublandlord’s completion of
its obligations set forth in Section 3.1(a) above, representatives from both
Sublandlord and Subtenant shall conduct a walk through and videotape the
Subleased Premises in order to show the physical condition of the Subleased
Premises as of such date.

 

3.2 Furniture. Subtenant shall have the right to use the Furniture during the
term, and shall return the Furniture to Sublandlord upon expiration or earlier
termination of this Sublease in the same condition as when delivered, ordinary
wear and tear excepted. Subtenant shall remove all of its personal property
which is not Furniture prior to the Delivery Date. At Sublandlord’s option,
Subtenant, at its sole cost and expense, shall either be responsible for the
replacement of any items that are lost, damaged or show wear and tear other than
ordinary wear and tear, or Subtenant shall pay to Sublandlord within 10 days
after written demand, (i) 100% of the cost of the item as set forth on Exhibit D
attached hereto if the termination of the Lease or a default beyond applicable
notice and cure periods occurs in the first twelve months of the Sublease Term,
(ii) 66% of the cost of the item as set forth on Exhibit D if the termination of
the Lease or a default beyond applicable notice and cure periods occurs in the
second twelve months of the Sublease Term, or (iii) 33% of the cost of the item
as set forth on Exhibit D if the termination of the Lease or a default beyond
applicable notice and cure periods occurs after the 24th month of the Sublease
Term. The Furniture shall at all times remain in the Subleased Premises, and
Subtenant shall not at any time move the Furniture to any of its other space in
the Building. Sublandlord may enter the Subleased Premises at any time to
inspect and inventory the Furniture, and determine whether Subtenant has
performed all of its obligations with respect thereto. Sublandlord makes no
representations or warranties to Subtenant regarding the condition or fitness of
the Furniture for Subtenant’s intended use. Subtenant shall indemnify, defend,
and hold Sublandlord harmless from any and all injury, cost, loss, liability and
expense, including without limitation, reasonable attorneys fees, arising out of
or in connection with Subtenant’s use of the Furniture.

 

3.3 Security System. Subtenant shall have the use of Sublandlord’s existing
security system infrastructure for the Subleased Premises; provided, however,
Subtenant shall not be entitled to use Sublandlord’s security system controller
or connect to Sublandlord’s security system on the eighth floor. At Subtenant’s
sole cost and expense, Subtenant may disconnect the security system from
Sublandlord’s controller, and connect with Subtenant’s security system
controller, which is currently located in Subtenant’s leased premises on the
third floor of the Building. Sublandlord makes no representation or warranty to
Subtenant regarding the condition or fitness of the security system. Subtenant
shall indemnify, defend and hold Sublandlord harmless from any and all injury,
cost, loss, liability and expense, including without limitation, reasonable
attorneys fees, arising out of or in connection with Subtenant’s use of the
security system. Upon the expiration or earlier termination of this Sublease,
Subtenant, at its sole cost and expense, shall cause the security system to be
disconnected from Subtenant’s controller, and if notified in writing prior to
the expiration of the Term, Subtenant, at its sole cost and expense, shall cause
the security system to be reconnected to Sublandlord’s security system.
Subtenant’s obligations under this Section will survive the expiration or other
termination of this Sublease.

 

ARTICLE 4 — MONTHLY RENT

 

4.1 Monthly Rent. Subtenant will pay Monthly Rent to Sublandlord as rent for the
Subleased Premises, as set forth in Section 1.1 above, without written demand or
notice, and without deduction or offset. Rent which is due for any partial
calendar month will be prorated on a per diem basis based on the actual number
of days in that month. The first installment of

 

4



--------------------------------------------------------------------------------

Rent will be due within three business days after Subtenant’s receipt (via
facsimile) of a fully-executed copy of this Sublease, together with Subtenant’s
Security Deposit as security for the full, faithful and timely performance of
every provision of this Sublease to be performed by Subtenant. Thereafter, Rent
will be paid to Sublandlord in advance on or before the first day of each month
of the term at Sublandlord’s address set forth in Section 1.1 above, or to such
other person or place as Sublandlord designates to Subtenant in writing.
Sublandlord shall not deposit the first installment of Monthly Rent received
from Subtenant until Sublandlord has received Master Landlord’s written consent
to this Sublease, at which time Sublandlord shall immediately deposit the amount
and apply it towards the first Rent payment due under this Sublease; provided,
however, Sublandlord shall, within three business days after receipt of written
notice stating that Master Landlord will not consent to this Sublease or the
termination of this Sublease pursuant to Section 9.4 hereof, return the first
installment of Rent and the Security Deposit to Subtenant.

 

4.2 Taxes and Operating Expenses.

 

(a) Subtenant shall pay to Sublandlord monthly, as Additional Rent, Tenant’s
Percentage Share of all Operating Expenses and Real Estates Taxes over and above
the Base Year, any Impositions, and any additional costs charged to Sublandlord
by Master Landlord as a result of Subtenant’s use or occupancy of the Subleased
Premises. The parties acknowledge that Subtenant shall not be obligated to pay
any Operating Expenses and Real Estate Taxes until January 1, 2005.

 

(b) Subtenant shall also pay to Sublandlord, in addition to and together with
each payment of Rent, any and all excise, transaction privilege, sales, rental,
gross receipts, or other taxes (other than net income and/or estate taxes of
Sublandlord) now or in the future imposed by any taxing authority upon Master
Landlord or Sublandlord and attributable to or measured by the Rent or other
charges payable by Subtenant pursuant to this Sublease, whether assessed against
Master Landlord or Sublandlord or assessed against Subtenant and collected by
Master Landlord or Sublandlord, or both.

 

4.3 Application of Security Deposit. Prior to the Delivery Date, Subtenant shall
provide Sublandlord with an irrevocable stand-by letter of credit in the amount
of $193,688.00, in a form acceptable to Sublandlord in Sublandlord’s reasonable
discretion, and issued by a bank reasonably acceptable to Sublandlord. The
letter of credit shall (i) be unconditional, irrevocable, transferable, payable
to Sublandlord upon presentment of original to the issuer in person or by
courier, in partial or full draws, and (ii) contain an “evergreen” provision
which provides that it is automatically renewed on an annual basis (subject to
the permitted date of termination set forth below) unless the issuer delivers
thirty (30) days’ prior written notice of cancellation to Sublandlord and
Subtenant. Any and all fees or costs charged by the issuer in connection with
the letter of credit shall be paid by Subtenant. The irrevocable stand-by letter
of credit shall remain effective from the Delivery Date through and including
the date that is 60 days following the Expiration Date. Notwithstanding the
foregoing, and provided that Subtenant is not in default beyond applicable
notice and cure periods under this Sublease, as of the 181st day following the
Commencement Date, the amount of the Security Deposit required pursuant to this
Sublease shall be reduced to $96,844.00. Within 10 days after Sublandlord’s
receipt of a replacement letter of credit in the amount of $96,844.00 that is
otherwise in the form required by this Section 4.3, Sublandlord shall return the
original letter of credit to Subtenant. If Subtenant defaults with respect to
any provision of this Sublease beyond applicable notice and cure periods,
including but not limited to the provisions relating to the payment of Rent,
Sublandlord may draw upon all or any part of Subtenant’s letter of credit. If
any portion of the Security

 

5



--------------------------------------------------------------------------------

Deposit is so used, applied, or retained, Subtenant will within 15 days after
written demand from Sublandlord, provide to Sublandlord an additional
irrevocable, stand-by letter of credit, which shall be in form and substance
satisfactory to Sublandlord, issued by a bank reasonably acceptable to
Sublandlord, in an amount sufficient to restore the Security Deposit to its then
required amount pursuant to this Section 4.3. Sublandlord may use, apply or
retain all or any part of the Security Deposit for the payment of any Rent, or
any other sum in default. In no event shall Sublandlord be required to apply the
Security Deposit. Neither the application of the Security Deposit as set forth
above nor the restoration by Subtenant of such Security Deposit shall operate to
cure such default or to estop Sublandlord from pursuing any remedy to which
Sublandlord would otherwise be entitled, unless and until Subtenant has fully
compensated Sublandlord for any damage resulting from such default in accordance
with this Sublease and Subtenant has restored any Security Deposit and otherwise
complied with the terms hereof. Subtenant may not apply the Security Deposit to
the payment of Rent or the performance of other obligations. Unless otherwise
required by law, Sublandlord will not be required to keep the Security Deposit
separate from its general funds and may commingle the Security Deposit with its
own funds. Subtenant will not be entitled to interest on the Security Deposit.
The Security Deposit will not be deemed a limitation on Sublandlord’s damages or
a payment of liquidated damages or a payment of the Rent due for the last month
of the term. If Subtenant fully, faithfully and timely performs every provision
of this Sublease to be performed by it, the letter of credit will be returned to
Subtenant within 30 days after the later of the expiration of the term or
Subtenant’s vacation of the Subleased Premises. Notwithstanding the foregoing,
Sublandlord shall return the Security Deposit to Sublandlord within three
business days after Sublandlord’s receipt of written notice stating that Master
Landlord will not consent to this Sublease or the termination of this Sublease
pursuant to Section 9.4 hereof.

 

ARTICLE 5 — USE AND ALTERATIONS

 

5.1 Use. Subtenant will use the Subleased Premises for general office use only
and for no other purpose. Subtenant will not use or permit the Subleased
Premises to be used or occupied for any purpose or in any manner prohibited by
any applicable laws or by the Master Lease. Subtenant will not commit waste or
suffer or permit waste to be committed in, on, or about the Subleased Premises.
Subtenant will use the Subleased Premises in a careful, safe, and proper manner.
Subtenant will conduct its business and control its employees, agents, and
invitees in such a manner as not to create any nuisance or interfere with,
annoy, or disturb Master Landlord in its operation of the Building, Sublandlord,
or any other tenant or occupant of the Building.

 

5.2 Alterations. Subtenant shall not make any alterations, additions or other
improvements to the Subleased Premises by or on behalf of Subtenant (but not
including Subtenant’s moveable trade fixtures or moveable items of personal
property) (“Alterations”) without Sublandlord’s prior written consent, which
shall not be unreasonably withheld or delayed, and the approval of Master
Landlord if required by the terms of the Master Lease. At the time Subtenant
requests approval from Sublandlord or Master Landlord, Subtenant must obtain the
prior written approval of Master Landlord and Subtenant to any contractors and
vendors performing work in the Subleased Premises. Subtenant acknowledges that
Master Landlord has a pre-approved list of contractors and vendors from which
Subtenant must select its contractor and vendors. Sublandlord shall consent or
object to any proposed Alterations within three business days after receipt of
all materials required by this Sublease and the Master Lease. If Sublandlord
does not consent or object to Subtenant’s proposed Alterations within the three
business day period provided above, Sublandlord’s consent will be deemed given.
Sublandlord may withhold its approval of any proposed Alterations if Subtenant
is in default of

 

6



--------------------------------------------------------------------------------

any of its obligations under this Sublease at the time Subtenant requests
Sublandlord’s approval; provided, however, if Subtenant cures the default within
the applicable notice and cure periods set forth in this Sublease, Sublandlord
shall reconsider Subtenant’s request for approval. Any Alterations to which
Sublandlord and Master Landlord (if required) consent must be constructed and
installed in accordance with (i) all requirements contained in the Master Lease,
and (ii) any reasonable requirements imposed by Sublandlord to protect
Sublandlord’s interest in the Master Lease and/or in the Subleased Premises. All
such alterations, additions and improvements consented to by Sublandlord and
Master Landlord (if required) will be made using new, first class materials and
in a good and workmanlike manner. Subtenant shall be obligated to diligently
pursue the completion of all Alterations to the Subleased Premises. Any work
that has not been completed in a timely manner may be completed by Sublandlord
or Master Landlord, at the expense of Subtenant. Such expense will be
collectible as Additional Rent and will be paid by Subtenant within 10 days
after delivery of a statement for such expense. At its sole cost and expense,
Subtenant shall coordinate all work with a project manager approved by
Sublandlord (and Master Landlord, if required), and Sublandlord shall have the
right to review all progress in connection with such work. Sublandlord hereby
approves Jones Lang LaSalle as Subtenant’s project manager. Subtenant shall be
solely responsible for any and all expenses additional costs charged by Master
Landlord (whether billed directly to Sublandlord or Subtenant) arising out of
the approval or installation of the Alterations pursuant to the Master Lease,
including without limitation legal expenses, architectural and engineering
expenses. Where possible, Subtenant shall coordinate payment of all additional
costs directly with Master Landlord. Subtenant will indemnify and hold
Sublandlord, Master Landlord, the Subleased Premises, the Premises, and the
Building free, clear and harmless of and from all mechanics’ liens and claims of
liens, and all other liabilities, liens, claims and demands on account of such
work by or on behalf of Subtenant. Prior to the commencement of any work
(including, but not limited to, any maintenance, repairs, alterations,
additions, improvements or installations) in or to the Subleased Premises, by or
for Subtenant, Subtenant will give Sublandlord written notice of the proposed
work and the names and addresses of persons supplying labor and materials for
the proposed work. Sublandlord and/or Master Landlord will have the right to
post notices of non-responsibility or similar written notices on the Subleased
Premises and the Premises in order to protect the same against any such liens.
Upon termination of this Sublease, any Alterations to the Subleased Premises
shall remain in the Subleased Premises, and Subtenant shall not have the right
to remove such Alteration, unless requested to do so in writing by Sublandlord
at such time as Sublandlord’s consent is received, or by Master Landlord to the
extent permitted under the Master Lease; provided, however, Sublandlord shall
not require Subtenant to remove any Alterations or restore the Subleased
Premises unless such restorations or removal is a requirement of Master
Landlord. If Subtenant is required to remove any improvements, Subtenant shall,
at its sole cost and expense, restore the Subleased Premises to their condition
prior to this Sublease, and restore the Subleased Premises in accordance with
all terms and conditions in the Master Lease. Subtenant’s obligations under this
section shall survive expiration or earlier termination of this Sublease.

 

5.3 Pre-Approved Alterations. Sublandlord hereby approves the removal by
Subtenant from the Subleased Premises and the Furniture of all signage of any
type, including stickers, which includes the name of Sublandlord or any of its
affiliates. Notwithstanding anything in the Master Lease or this Sublease to the
contrary, upon the expiration or earlier termination of this Sublease, Subtenant
shall not be required to restore any removed signage to the condition in which
it existed as of the Delivery Date.

 

7



--------------------------------------------------------------------------------

ARTICLE 6 — SERVICES; MAINTENANCE AND REPAIR

 

6.1 Services. The Subleased Premises shall be furnished with those services
required to be provided by Master Landlord under the terms of the Master Lease,
on the terms and conditions set forth therein. Such services shall be provided
subject to the terms of the Master Lease, and Sublandlord will not be obligated
to provide any such services should Master Landlord fail to do so. Sublandlord
will not be in default under this Sublease or be liable to Subtenant or any
other person, for direct, indirect, or consequential damages, or otherwise, for
any failure of Master Landlord to provide heat, air conditioning, elevator,
cleaning, lighting, or for surges or interruptions of electricity, or other
services, if any, to be provided by Master Landlord under the terms of the
Master Lease, other than the abatement of Rent as set forth in Section 8.3 of
the Master Lease.

 

6.2 Payment for Services. Subtenant shall pay to Sublandlord monthly, the actual
cost to Sublandlord for the services provided to the Subleased Premises in
accordance with Section 6.1 and which are not reimbursed as Operating Expenses.
Subtenant shall additionally pay to Sublandlord as Additional Rent any
additional charges payable by Sublandlord as a result of Subtenant’s use of
electricity, HVAC, or other services for which Master Landlord may charge
Subtenant either outside of Business Hours (as defined in the Master Lease) or
in excess of the amounts which Master Landlord has agreed to furnish under the
terms of the Master Lease. Sublandlord shall provide Subtenant with a written
invoice on a monthly basis detailing such charges. Where possible, Subtenant
shall coordinate the payment of all additional costs directly with Master
Landlord.

 

6.3 Maintenance and Repair. Subtenant shall maintain the Subleased Premises
(including Subtenant’s equipment, personal property and trade fixtures located
in the Subleased Premises) in their condition at the time they were delivered to
Subtenant, ordinary wear and tear excepted, using contractors and vendors
pre-approved by Master Landlord and Sublandlord.

 

6.4 Damage. Subtenant will immediately advise Sublandlord and Master Landlord of
any damage to the Subleased Premises or the Building. All damage or injury to
the Subleased Premises, or the Building, or the fixtures, appurtenances and
equipment in the Subleased Premises or the Building which is caused by
Subtenant, its agents, employees, or invitees, and which is not satisfactorily
repaired (in Sublandlord’s reasonable discretion) within 10 days after receipt
of written notice by Subtenant, may be repaired, restored or replaced by
Sublandlord or Master Landlord, at the expense of Subtenant. Such expense will
be collectible as Additional Rent and will be paid by Subtenant within 10 days
after delivery of a statement for such expense.

 

ARTICLE 7 — INSURANCE

 

7.1 Subtenant’s Insurance. At all times during the term, Subtenant will carry
and maintain, at Subtenant’s sole cost and expense, any insurance required to be
maintained by Sublandlord with respect to the Subleased Premises under the
Master Lease.

 

7.2 Forms of the Policies. Certificates of insurance, together with copies of
the endorsements when applicable, shall be delivered to Sublandlord and Master
Landlord prior to Subtenant’s occupancy of the Subleased Premises and from time
to time at least 10 days prior to the expiration of the term of each such
policy. All Commercial General Liability or comparable policies maintained by
Subtenant shall name Sublandlord and Master Landlord if required as an
additional insured. All policies maintained by Subtenant will provide (i) for

 

8



--------------------------------------------------------------------------------

severability of interests or that the acts or omissions of one of the insureds
or additional insureds shall not reduce or affect coverage available to any
other insured or additional insured, (ii) that the insurer agrees not to cancel
or alter the policy without at least 30 days’ prior written notice to all
additional insureds, and (iii) that the aggregate liability applies solely to
the Subleased Premises and the remainder of the Building. All Commercial General
Liability and property policies maintained by Subtenant will be written as
primary policies, not contributing with and not supplemental to the coverage
that Sublandlord may carry.

 

7.3 Waiver of Subrogation. Sublandlord and Subtenant each waives any and all
rights to recover against the other, or against the officers, directors,
shareholders, partners, joint venturers, employees, or agents of the other, for
any loss or damage to such waiving party arising from any cause covered by any
property insurance required to be carried by such party pursuant to this Article
7 or any other property insurance actually carried by such party, to the extent
of the limits of such policy. Sublandlord and Subtenant, from time to time, will
cause their respective insurers to issue appropriate waiver of subrogation
rights endorsements to all property insurance policies carried in connection
with the Premises or the Subleased Premises or the contents of the Premises or
the Subleased Premises.

 

7.4 Requirements of Insurer. Subtenant, at its sole expense, shall comply with
the requirements of any board of fire underwriters or other similar body
constituted now or after the date hereof, with any occupancy certificate issued
pursuant to any law by any public officer, insofar as they relate to the
condition, use or occupancy of the Subleased Premises.

 

ARTICLE 8 — COMPLIANCE WITH LAWS

 

8.1 Subtenant Compliance. Subtenant will promptly comply with all Laws relating
to Subtenant’s use or occupancy of the Subleased Premises to the extent
Sublandlord is required to do so under the Master Lease.

 

8.2 Hazardous Materials.

 

(a) Subtenant’s Obligations.

 

(1) Subtenant will not cause or permit the storage, treatment or disposal of any
Hazardous Substances in, on, or about the Subleased Premises, the Building, or
any part of the Project in violation of Environmental Laws by Subtenant, its
agents, employees or contractors, Subtenant will not permit the Subleased
Premises, the Building, or any portion of the Project to be used or operated in
a manner that may cause the Subleased Premises or any part of the Project to be
contaminated by any Hazardous Substances in violation of any Environmental Laws,
and shall only permit the introduction of Hazardous Materials to the Subleased
Premises in compliance with all Environmental Laws.

 

(2) Subtenant will be solely responsible for and will defend, indemnify, and
hold Sublandlord, its agents and employees harmless from and against all direct
claims, costs, and liabilities, including reasonable attorneys’ fees and costs,
arising out of or in connection with Subtenant’s introduction of Hazardous
Substances to the Subleased Premises, the Building, or the Project or other
breach of its obligations in this Section.

 

(b) Mutual Obligations. Each party will promptly notify the other party of (1)
any and all enforcement, cleanup, remedial, removal, or other governmental or
enforcement cleanup or other governmental or regulatory actions instituted,
completed or threatened pursuant to any

 

9



--------------------------------------------------------------------------------

Environmental Laws relating to any Hazardous Substances affecting any part of
the Subleased Premises, the Premises or the Project; and (2) all claims made or
threatened by any third party against Subtenant, Sublandlord or any part of the
Project relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from any Hazardous Substances on or about the Subleased
Premises, the Premises, the Building, or the Project or any part thereof.

 

(c) Sublandlord’s Obligations.

 

(1) Sublandlord will not cause or permit the storage, treatment or disposal of
any Hazardous Substances in, on, or about the Premises, the Building, or any
part of the Project in violation of Environmental Laws by Sublandlord, its
agents, employees or contractors, and Sublandlord will not permit the Premises,
the Building, or any portion of the Project to be used or operated in a manner
that may cause the Premises or any part of the Project to be contaminated by any
Hazardous Substances in violation of any Environmental Laws, and shall only
permit the introduction of Hazardous Substances to the Premises in compliance
with all Environmental Laws.

 

(2) Sublandlord will be solely responsible for and will defend, indemnity, and
hold Subtenant, its agents and employees harmless from and against all direct
claims, costs, and liabilities, including reasonable attorneys’ fees and costs,
arising out of or in connection with (i) the introduction of Hazardous
Substances by Sublandlord, its agents or employees to the Subleased Premises,
the Building, or the Project prior to the Delivery Date or (ii) Sublandlord’s
introduction of Hazardous Substances to the Subleased Premises, the Building, or
the Project or other breach of its obligations in this Section.

 

(d) Survival. The obligations of this Section shall survive the expiration or
other termination of this Sublease.

 

ARTICLE 9 — MASTER LEASE; ASSIGNMENT

 

9.1 The Master Lease. This Sublease is subject and subordinate to all the terms
and conditions of the Master Lease, and all rights of Sublandlord thereunder.
Subtenant acknowledges that it has received a copy of the Master Lease, and is
familiar with the terms and conditions thereof. Except with respect to payment
of rent under the Master Lease or as otherwise expressly provided in this
Sublease, Subtenant hereby agrees to comply in all respects with Sublandlord’s
obligations under the Master Lease insofar as the same are applicable to the
Subleased Premises. Neither Subtenant nor Sublandlord will cause or allow to be
caused any default under the Master Lease. In the event the Master Lease
terminates for any reason prior to the expiration or termination of this
Sublease, Subtenant shall not have any claim whatsoever against Sublandlord
arising or resulting from such termination of the Master Lease unless caused by
the actions or omissions of Sublandlord. In the event the Master Lease
terminates for any reason prior to the expiration or termination of this
Sublease, Sublandlord shall not have any claim whatsoever against Subtenant
arising or resulting from such termination of the Master Lease unless caused by
the actions or omissions of Subtenant.

 

10



--------------------------------------------------------------------------------

9.2 Sublandlord’s Warranties. Sublandlord hereby makes the following
representations and warranties as of the date hereof to Subtenant for the
purpose of inducing Subtenant to enter into this Sublease and to consummate the
transactions contemplated hereby. All of the following representations and
warranties shall survive the execution and delivery of this Sublease by
Sublandlord and Subtenant.

 

(a) Sublandlord is a duly organized, validly existing corporation in good
standing under the laws of the State of Delaware. Sublandlord has the legal
power, rights, and authority to enter into this Sublease and to consummate the
transactions contemplated hereby. The individuals executing this Sublease and
the instruments referenced herein on behalf on Sublandlord have the power,
right, and authority to bind Sublandlord.

 

(b) All requisite action has been taken by Sublandlord and all requisite
consents required of Sublandlord have been obtained in connection with this
Sublease (other than the Master Landlord Consent), the instruments, and
documents referenced herein, and the consummation of the transaction
contemplated hereby, and no consent of any other party is required.

 

(c) This Sublease is, and all agreements, instruments and documents to be
executed by Sublandlord pursuant to this Sublease shall be, duly executed by
Sublandlord and are, or shall be, valid and legally binding upon Sublandlord and
enforceable in accordance with their respective terms.

 

(d) Subject to obtaining the prior written consent of Master Landlord to this
Sublease, neither the execution of this Sublease nor the consummation of the
transactions contemplated hereby shall result in a material breach of or
constitute a material default under any agreement, document, instrument, or
other obligation to which Sublandlord is a party or by which Sublandlord may be
bound, or under any law, statute, ordinance, rule, governmental regulation,
writ, injunction, order, or decree of any court or governmental body, as
applicable to Sublandlord.

 

(e) There has not been filed by or against Sublandlord a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Sublandlord.

 

(f) Sublandlord is not in default under the Master Lease, nor has any event
occurred which, with the giving of notice or the passage of time or both, would
constitute a default by Sublandlord thereunder.

 

(g) The copy of the Master Lease attached hereto as Exhibit B is a true and
correct copy of the Master Lease. The Master Lease is in full force and effect
and has not been amended. To Sublandlord’s actual knowledge, Master Landlord is
not in default under the Master Lease, nor has any event occurred which, with
the giving of notice or the passage of time or both, would constitute a default
thereunder.

 

(h) Sublandlord has paid all rent due to Master Landlord under the Master Lease
through and including August 31, 2003.

 

11



--------------------------------------------------------------------------------

(i) Sublandlord is currently in possession of the Subleased Premises and except
for an assignment of the Master Lease from Epicentric, Inc. to Vignette
Corporation, and the Agreement dated April 23, 2001, between Scient Corporation
and Epicentric, Inc., predecessor-in-interest to Sublandlord, Sublandlord has
not previously sublet, assigned, or encumbered the Subleased Premises or any
portion thereof. Sublandlord further represents and warrants to Subtenant that
(1) Scient Corporation and its successors-in-interest do not have any rights in
and to the Subleased Premises that would affect Subtenant’s occupancy of the
Subleased Premises, and (2) Sublandlord has not granted any rights in and to the
Subleased Premises to any third party other than Master Landlord that would
affect Subtenant’s occupancy of the Subleased Premises pursuant to this
Sublease.

 

9.3 Assignment and Subletting. No portion of the Subleased Premises or of
Subtenant’s interest in this Sublease may be acquired by any other person or
entity, whether by assignment, mortgage, sublease, transfer, operation of law or
act of Subtenant, without the prior written consent of Sublandlord, which shall
not be unreasonably withheld, conditioned or delayed. Sublandlord shall be
deemed to have approved any request for assignment or subletting unless it has
notified Subtenant in writing of its decision to reasonably withhold, condition
or delay its consent within twenty (20) days of Sublandlord’s receipt of a
written request for consent from Subtenant. Notwithstanding anything to the
contrary herein, prior to any assignment or subletting, Subtenant must obtain
the consent of Master Landlord in accordance with the Master Lease. At
Subtenant’s sole cost and expense, Sublandlord will cooperate with Subtenant in
obtaining Master Landlord’s consent. Any attempted transfer without the required
consent shall be void and shall constitute a non-curable breach of this
Sublease; provided, however, if Master Landlord waives its remedies with respect
to any attempted transfer in violation of the Master Lease, such attempted
transfer shall constitute a curable breach of this Sublease. Subtenant shall be
responsible for any and all costs and expenses payable to Master Landlord and/or
Sublandlord in connection with the proposed assignment or subletting.

 

9.4 Consent. The effectiveness of this Sublease is conditioned upon obtaining
Master Landlord’s consent to this Sublease within 30 days after the date of this
Sublease (the “Master Landlord Consent”). The terms and conditions of the Master
Landlord Consent shall be mutually acceptable to both Sublandlord and Subtenant
in their reasonable discretion. Sublandlord shall use commercially reasonable
efforts to obtain the Master Landlord Consent. If Master Landlord fails to
respond to the request for its consent within thirty (30) days of the parties’
execution of this Sublease, then until such time as a response is actually
received, Subtenant or Sublandlord may elect to terminate this Sublease by
delivering written notice to the other; provided, however, that if Master
Landlord refuses to grant its consent, then this Sublease shall be deemed
terminated as of the date of such refusal. As of the date of the termination of
this Sublease pursuant to the immediately preceding sentence, this Sublease
shall be deemed terminated and any payments made by Subtenant to Sublandlord
shall be returned to Subtenant within ten (10) days of such termination or as
otherwise expressly set forth in this Sublease, and the parties hereto shall
have no further rights or obligations hereunder, except for those obligations
which accrued prior to the date of termination and those obligations which
expressly survive termination.

 

9.5 Non-Disturbance. Subtenant may attempt to obtain a non-disturbance agreement
from Master Landlord, and Sublandlord shall use commercially reasonable efforts
to assist Subtenant in this process; provided, however, this Sublease shall
continue in full force and effect whether or not Subtenant is successful in
obtaining the non-disturbance agreement from Master Landlord.

 

12



--------------------------------------------------------------------------------

9.6 Enforcement of Master Lease. If Master Landlord fails to perform its
obligations under the Master Lease, Sublandlord shall use its best efforts (with
Subtenant’s assistance) to obtain Master Landlord’s performance thereunder;
provided, however, Sublandlord shall not be obligated to make any out-of-pocket
expenditures in connection therewith.

 

9.7 Amendment of Master Lease or Sublease. Sublandlord shall not, without the
prior written consent of Subtenant, cause or permit any amendment or termination
of the Master Lease during the Term that would adversely affect Subtenant’s
rights or obligations under this Sublease with respect to the Subleased
Premises. Notwithstanding the foregoing, Sublandlord may exercise its right to
terminate the Master Lease without Subtenant’s prior written consent pursuant to
Section 12.5 of the Master Lease provided that Sublandlord complies with Section
12.2 of this Sublease. This Section 9.7 shall not apply to any amendment
affecting any space in the Project (other than the Subleased Premises) now or
hereafter leased by Sublandlord. Subtenant shall not unreasonably delay or
withhold its consent or disapproval of any proposed amendment of the Master
Lease. Sublandlord and Subtenant shall not modify this Sublease without Master
Landlord’s prior written consent.

 

ARTICLE 10 — DEFAULT

 

10.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Sublease: (i) the
Subleased Premises are left abandoned, (ii) any part of the Rent is not paid
within five (5) days of when due, (iii) any failure to perform any obligation,
covenant, condition or agreement under this Sublease (other than nonpayment of
Rent, the recordation of this Sublease or any memorandum thereof or Subtenant’s
abandonment of the Subleased Premises) within five (5) days after Sublandlord’s
notice or, if the failure is of a nature requiring more than five days to cure,
then an additional thirty (30) days after the expiration of such five-day
period, but only if Subtenant commences cure within such five-day period and
thereafter diligently pursues such cure to completion within such additional
30-day period; provided that, if Subtenant has failed to perform any such
obligation, covenant, condition or agreement more than two (2) times during the
Sublease Term and notice of such event of default has been given by Sublandlord
in each instance, then no cure period shall apply; or (iv) Subtenant records
this Sublease or any memorandum of this Sublease in any public records. Any
installment of Rent that is not paid when due shall bear a late charge of 2.5%
per month of the delinquent installment, to compensate Sublandlord for its
administrative expenses and lost interest relating to such delinquency.

 

10.2 Sublandlord’s Remedies. If any Event of Default occurs, then Sublandlord
shall have the right, at its election, to exercise any, some or all of the
following remedies:

 

(a) To terminate this Sublease, in which case Subtenant’s right to possession of
the Subleased Premises will cease and this Sublease will be terminated as if the
expiration of the term fixed in such notice were the end of the term. If this
Sublease is terminated, Sublandlord will be entitled to recover from Subtenant
(1) the unpaid rent that had been earned at the time of termination; (2) the
amount by which the unpaid rent that would have been earned after termination
until the time of award exceeds the amount of the rent loss that Subtenant
proves could reasonably have been avoided; (3) the amount by which the unpaid
rent for the balance of the term of this Sublease after the time of award
exceeds the amount of the rent loss that Subtenant proves could reasonably be
avoided; and (4) any other amount necessary to compensate Sublandlord for all
the damages proximately caused by Subtenant’s failure to perform its obligations
under this Sublease or that in the ordinary course of things would be likely to
result from that failure. The amount referred to in clauses (1) and (2) is
computed by

 

13



--------------------------------------------------------------------------------

allowing interest at the highest rate permitted by law. The amount referred to
in clause (3) is computed by discounting the amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award. As used herein,
“time of award” means when a decision is rendered by an arbitrator or court of
competent jurisdiction.

 

(b) To reenter and take possession of the Subleased Premises, expel Subtenant
and remove the effects of Subtenant, in compliance with applicable laws, without
being liable for prosecution, and without prejudice to any remedies for arrears
of Monthly Rent or other amounts payable under this Sublease. In such case,
Sublandlord may, without being obligated to and without terminating the
Sublease, relet the Subleased Premises for the account of Subtenant on such
conditions and terms as Sublandlord may determine, in its sole discretion, and
Sublandlord may collect and receive the rent. Subtenant will pay to Sublandlord
Monthly Rent and other sums as provided in this Sublease that would be payable
under this Sublease if such repossession had not occurred, less the net
proceeds, if any, of any reletting of the Subleased Premises after deducting all
of Sublandlord’s reasonable expenses in connection with such reletting.

 

(c) To cure any Event of Default and to charge Subtenant for the cost of
effecting such cure, including without limitation reasonable attorneys’ fees and
interest from the date such monies are advanced until paid at the rate of 10%
per annum; provided, however, that Sublandlord will have no obligation to cure
any such event of default of Subtenant.

 

(d) To exercise any other right or remedy permitted under applicable laws.

 

10.3 Late Payment Interest. In addition to the late charge provided for in
Section 10.1, if any payment required by this Sublease is not made within 5 days
after payment is due, interest shall accrue on all amounts owing at the rate of
18% per annum or the maximum rate allowed by applicable law, whichever is less,
from the date on which such payment was due until the date on which it is paid
in full with accrued interest.

 

10.4 Remedies Not Exclusive. Each right and remedy provided for in this Sublease
is cumulative and is in addition to every other right or remedy provided for in
this Sublease or at law or in equity. If a dispute arises under the terms of
this Sublease or if any payment required by this Sublease is not paid when due
and the matter is turned over to an attorney by Sublandlord, then Sublandlord
will be entitled to receive its reasonable attorneys’ fees in addition to any
other damages and costs of enforcement.

 

10.5 Limitation on Damages. Notwithstanding anything in this Sublease to the
contrary, in no event shall (i) Sublandlord be liable to Subtenant for any
indirect, consequential, special, punitive or exemplary damages including
without limitation, lost profits and (ii) Subtenant be liable to Sublandlord for
any indirect, consequential, special, punitive or exemplary damages including
without limitation, lost profits; provided, however that the foregoing exclusion
shall not apply as to damages which may be payable by Subtenant to reimburse
Sublandlord for any indirect, consequential, special, punitive or exemplary
damages including without limitation, lost profits to the extent payable to
Master Landlord as a result of the (a) the use, occupancy, or enjoyment of the
Subleased Premises by Subtenant or its agents, employees, or contractors, or any
maintenance, repair, work, activity, or other things allowed or permitted by
Subtenant to be done or left undone in or about the Subleased Premises, the
Building, or the Project; (b) the actions or omissions of Subtenant, Subtenant’s
employees, agents, or contractors, or of any other person entering onto the
Subleased Premises or the

 

14



--------------------------------------------------------------------------------

Building under express or implied invitation of Subtenant; or (c) any breach or
default in the performance of any obligation of Subtenant under this Sublease or
the Master Lease.

 

10.6 Sublandlord Default. Sublandlord will de deemed to be in default of this
Sublease if Sublandlord fails to perform any obligation, covenant, condition or
agreement under this Sublease within ten (10) days after receipt of Subtenant’s
written notice or, if the failure is of a nature requiring more than 10 days to
cure, then an additional sixty (60) days after the expiration of such 10-day
period, but only if Sublandlord commences cure within such 10-day period and
thereafter diligently pursues such cure to completion within such additional
60-day period; provided that, if Sublandlord has failed to perform any such
obligation, covenant, condition or agreement more than two (2) times during the
Sublease Term and written notice of such event of default has been given by
Subtenant in each instance, then no cure period shall apply.

 

ARTICLE 11 — END OF TERM

 

11.1 End of Term. At the end of this Sublease, Subtenant will promptly quit and
surrender the Subleased Premises broom-clean, in good order and repair, ordinary
wear and tear excepted. Subtenant will remove all of Subtenant’s personal
property and equipment and shall repair any damage to the Subleased Premises as
a result of such removal. Subtenant’s obligations under this Section will
survive the expiration or other termination of this Sublease.

 

11.2 Holding Over. Subtenant will have no right to remain in possession of all
or any part of the Subleased Premises after the expiration of the Term or
earlier termination of this Sublease. If Subtenant remains in possession of all
or any part of the Subleased Premises after the expiration of the Term: (a) such
tenancy will be deemed to be a tenancy at will; (b) such tenancy will not
constitute a renewal or extension of this Sublease for any further term; and (c)
such tenancy may be terminated by Sublandlord upon prior written notice to
Subtenant on the earliest date permitted by law. In such event, Monthly Rent
will be increased to an amount equal to 150% of Sublandlord’s monthly rental
obligations under the Master Lease payable during the last month of the Term,
any other sums due under this Sublease will be payable in the amount and at the
times specified in this Sublease, and any other damages or costs incurred by
Sublandlord as a result of any violation of the Master Lease caused by
Subtenant’s failure to timely surrender the Subleased Premises shall be due and
payable from Subtenant to Sublandlord upon demand. Such tenancy will be subject
to every other term, condition, and covenant contained in this Sublease.

 

11.3 No Renewal Options. Subtenant acknowledges and agrees that it has no
renewal or extension options to continue the term of this Sublease beyond the
Expiration Date.

 

ARTICLE 12 — MISCELLANEOUS

 

12.1 Condemnation. In the event that all or any substantial or critical portion
of the Subleased Premises are taken, the provisions of the Master Lease shall
control with respect to whether this Sublease will be terminated as a result
thereof, and with respect to restoration of the Subleased Premises. Subtenant
shall have no right to share in any condemnation proceeds. In no event will
Sublandlord be in default under this Sublease or be liable to Subtenant or any
other person for direct, indirect, or consequential damages, or otherwise, for
any termination of the Master Lease pursuant to such provisions, or for any
failure of Master Landlord to repair or restore the Subleased Premises or to
otherwise perform any of its obligations under such condemnation provisions in
the Master Lease.

 

15



--------------------------------------------------------------------------------

12.2 Casualty. In the event that the Subleased Premises shall be damaged by fire
or other casualty, Sublandlord shall have no responsibility for restoration of
the Subleased Premises. The casualty provisions of the Master Lease shall
control with respect to termination of this Sublease and restoration of the
Subleased Premises. In no event will Sublandlord be in default under this
Sublease or be liable to Subtenant or any other person for direct, indirect or
consequential damages, or otherwise, for any termination of the Master Lease
pursuant to such provisions, or for any failure of Master Landlord to repair or
restore the Subleased Premises or to otherwise perform any of its obligations
under such casualty provisions in the Master Lease. Notwithstanding the
foregoing, in the event of a casualty to the Premises, Sublandlord shall have
the right to terminate the Master Lease in accordance with Section 12.5 of the
Master Lease if the Sublease continues in full force and effect with respect to
the Subleased Premises only.

 

12.3 Signage. Subtenant shall not be permitted to place any temporary or
permanent signage, banners, or other displays on the exterior of the Subleased
Premises without first obtaining (a) the prior written consent of Master
Landlord (if required under the Master Lease), and (b) all necessary permits and
approvals therefor. Any approved signage shall be constructed and installed in
compliance with all applicable ordinances, codes, regulations and requirements,
and entirely at Subtenant’s sole expense. Sublandlord shall provide Subtenant
with all of its signage rights with respect to the Subleased Premises only, at
the sole cost and expense of Subtenant. Subtenant shall contact Master Landlord
directly with regards to Building standard signage.

 

12.4 Right to Enter. Master Landlord, Sublandlord, and their respective
contractors and agents may enter the Subleased Premises in accordance with
Section 19.1 of the Master Lease. Any entry to the Subleased Premises by Master
Landlord or Sublandlord in accordance with this Section will not be construed or
deemed to be a forcible or unlawful entry into or a detainer of the Subleased
Premises or an eviction, actual or constructive, of Subtenant from the Subleased
Premises, or any portion of the Subleased Premises, nor will any such entry
entitle Subtenant to damages or an abatement of Monthly Rent, Additional Rent,
or other charges which this Sublease requires Subtenant to pay.

 

12.5 Sublandlord’s Name. Subtenant is prohibited from using Sublandlord’s name,
logo, mark or any other identifying symbol as a business reference, in
advertising or sales promotion, or in any publicity matter without Sublandlord’s
prior written consent. Sublandlord is prohibited from using Subtenant’s name,
logo, mark or any other identifying symbol as a business reference, in
advertising or sales promotion, or in any publicity matter without Subtenant’s
prior written consent.

 

12.6 Subtenant Indemnity. Subtenant shall indemnify, defend and hold Sublandlord
and its officers, directors, partners, employees, and agents entirely harmless
from and against all liabilities, losses, damages, demands, expenses, or claims,
including reasonable attorneys’ fees and court costs, for injury to or death of
any person or for damages to any property directly or indirectly arising out of
or in any manner connected with (a) the use, occupancy, or enjoyment of the
Subleased Premises by Subtenant or its agents, employees, or contractors, or any
maintenance, repair, work, activity, or other things allowed or permitted by
Subtenant to be done or left undone in or about the Subleased Premises, the
Premises, the Building, or the Project; (b) the actions or omissions of
Subtenant, Subtenant’s employees, agents, or contractors, or of any other person
entering onto the Subleased Premises, the Premises, the Building, the Roof Space
of the Annex, or any additional space in the Building or Annex that is leased by
Sublandlord directly from Master Landlord after the date of this Sublease, under
the

 

16



--------------------------------------------------------------------------------

express or implied invitation of Subtenant; or (c) any breach or default in the
performance of any obligation of Subtenant under this Sublease. Subtenant shall
not, however, be required to indemnify Sublandlord to the extent such damages
are ultimately determined to be caused by the gross negligence or willful
misconduct of Sublandlord, its officers, directors, partners, employees and
agents. Subtenant’s obligations under this Section shall survive expiration or
earlier termination of this Sublease.

 

12.7 Sublandlord Indemnity. Sublandlord shall indemnify, defend, protect and
hold Subtenant, its officers, directors, shareholders, agents and employees
harmless of and from any and all loss, liens, liability, claims, causes of
action, damage, injury, cost or expense (including reasonable attorneys’ fees
and court costs) arising out of or in connection with (i) any breach or default
beyond applicable notice and cure periods by Sublandlord in the performance of
any of its obligations under this Sublease or the Master Lease, (ii)
Sublandlord’s gross negligence or willful misconduct, or (iii) the actions or
omissions of Sublandlord, Sublandlord’s employees, agents, contractors, or of
any other person under the express or implied invitation of Sublandlord, that
occur in or about Subtenant’s leased space on the third and fourth floors of the
Building and Annex and any additional space in the Building or Annex that is
leased by Subtenant directly from Master Landlord after the date of this
Sublease.

 

12.8 Personal Property Taxes. Subtenant will pay promptly when due all taxes
payable by Subtenant, the non-payment of which might give rise to a lien on the
Subleased Premises or Subtenant’s interest in the Subleased Premises.

 

12.9 Notices. All notices and other communications required under this Sublease
shall be in writing and shall be given by (a) United States first class mail,
postage prepaid, registered or certified, return receipt requested, (b) deposit
with any nationally recognized overnight carrier that routinely issues receipts,
or (c) by hand delivery (including by means of a professional messenger
service), addressed to Sublandlord at its address set forth in Section 1.1(b),
or Subtenant’s address set forth in Section 1.1(d). Any such notice or other
communication shall be deemed to be effective when actually received or refused.
Either party by similar notice given change the address to which future notices
or other communications shall be sent.

 

12.10 Attorneys’ Fees and Costs of Enforcement. In the event that either party
hereof commences an action to enforce any of the provisions of this Sublease,
the prevailing party in such action shall be entitled to collect all of the
costs of such action (including, without limitation, reasonable attorneys’ fees
and court costs) from the other party.

 

12.11 Time of the Essence. Time is of the essence of each and every provision of
this Sublease.

 

12.12 No Waiver. The waiver by either party of any agreement, condition, or
provision contained in this Sublease will not be deemed to be a waiver of any
subsequent breach of the same or any other agreement, condition, or provision
contained in this Sublease.

 

12.13 Complete Agreement and Amendment. This Sublease sets forth the complete
agreement between Sublandlord and Subtenant with respect to the subject matter
hereof, and this Sublease may not be terminated, amended or modified in any
respect except by agreement in writing executed by both Sublandlord and
Subtenant.

 

17



--------------------------------------------------------------------------------

12.14 Severability. If any provision of this Sublease proves to be illegal,
invalid or unenforceable, the remainder of this Sublease will not be affected by
such finding, and in lieu of each provision of this Sublease that is illegal,
invalid or unenforceable, a provision will be added as a part of this Sublease
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

 

12.15 Captions. The captions of the various Articles and Sections of this
Sublease are for convenience only and do not necessarily define, limit, describe
or construe the contents of such Articles or Sections.

 

12.16 Authority. Subtenant and the party executing this Sublease on behalf of
Subtenant represent to Sublandlord that such party is authorized to do so by
requisite action of the board of directors, or partners, as the case may be, and
agree upon request to deliver to Sublandlord a resolution or similar document to
that effect.

 

12.17 Brokers. Sublandlord and Subtenant respectively represent and warrant to
each other that neither of them has consulted or negotiated with any broker or
finder with regard to the Subleased Premises except the Brokers named in Section
1.1, if any. Each of them will indemnify the other against and hold the other
harmless from any claims for fees or commissions from anyone with whom either of
them has consulted or negotiated with regard to the Subleased Premises except
the Brokers. Sublandlord shall pay any commission due to Sublandlord’s Broker or
Subtenant’s Broker in accordance with separate listing or commission agreements
with those parties.

 

12.18 Governing Law. This Sublease will be governed by and construed pursuant to
the laws of the State of California.

 

12.19 Binding Effect. The covenants, conditions and agreements contained in this
Sublease will bind and inure to the benefit of Sublandlord and Subtenant and
their respective heirs, distributees, executors, administrators, successors,
and, except as otherwise provided in this Sublease, their assigns.

 

12.20 No Recordation. Subtenant shall not record in any public records this
Sublease or any memorandum of this Sublease. If Subtenant breaches this Section,
Subtenant shall be in default of this Sublease and, in addition to Sublandlord’s
remedies set forth in Article 10 above, Subtenant shall indemnify Sublandlord
from and against any and all liabilities, costs, damages, or losses including
reasonable attorneys’ fees, under the Master Lease that Sublandlord may incur as
a result of such breach.

 

12.21 Annex Roof Space. Sublandlord agrees that upon the written request of
Subtenant delivered at any time during the Sublease Term, Sublandlord shall
sublease to Subtenant the Roof Space of the Annex during the Term for no
additional consideration. Subtenant’s use and occupancy of the Roof Space of the
Annex, to the extent subsequently subleased by Subtenant, shall at all times be
in accordance with the terms and conditions of the Office Sublease, dated April
23, 2001, between TMG\One Market, L.P., a Delaware limited partnership, as
Landlord, and Epicentric, Inc., predecessor-in-interest to Sublandlord, as
Tenant, a true and correct copy of which is attached hereto as Exhibit C (the
“Master Sublease”). Subtenant shall have no right to use, occupy or access the
Roof Space of the Annex prior to entering into a sublease agreement with
Sublandlord for the Roof Space. The effectiveness of such sublease of the Roof
Space shall be conditioned upon obtaining Master Landlord’s and Equity Office
Properties’ consent to such sublease within 30 days after the date

 

18



--------------------------------------------------------------------------------

thereof (the “Roof Space Consents”). The terms and conditions of the Roof Space
Consents shall be mutually acceptable to both Sublandlord and Subtenant in their
reasonable discretion. Sublandlord shall use commercially reasonable efforts to
obtain the Roof Space Consents if requested by Subtenant. Subtenant shall be
responsible for any fees, costs and expenses properly payable to Master Landlord
or Equity Office Properties pursuant to Article 17 of the Master Sublease.
Sublandlord agrees that during the Term, without Subtenant’s written consent, to
be granted or withheld in Subtenant’s sole and absolute discretion, it shall not
(i) occupy or use in any manner the Roof Space, (ii) sublease or assign any
rights to the Master Sublease or the Roof Space to any party other than
Subtenant, or (iii) terminate the Master Sublease. Sublandlord conforms and
agrees that, notwithstanding anything to the contrary contained herein, it shall
have no right of ingress or egress, or any easement or license of any kind,
through the Subleased Premises in order to access the Roof Space, and
Sublandlord waives to the fullest extent permitted by law any right to enter the
Subleased Premises for the purpose of accessing the Roof Space; provided,
however, Sublandlord, its employees, contractors and agents shall have the right
of ingress and egress through the Subleased Premises to access the Roof Space to
perform (1) any maintenance, improvements, repairs or replacements required by
applicable Laws, Master Landlord or Equity Office Properties, (2) inspections of
the Roof Space and/or Furniture, and (3) any other obligations required to be
performed by Sublandlord under the Master Sublease.

 

19



--------------------------------------------------------------------------------

Sublandlord and Subtenant have executed this Sublease as of the date first above
written.

 

SUBLANDLORD:

 

Vignette Corporation, a

Delaware corporation

     

SUBTENANT:

 

Salesforce.com, a

Delaware corporation

By  

/s/ Charles Sansbury

      By  

/s/ David Schellhase

Name

 

Charles Sansbury

     

Name

 

David Schellhase

Its

 

CFO

     

Its

 

VP and General Counsel

 

APPROVED: /s/ Illegible

 

VIGNETTE LEGAL

 

APPROVED AS TO LEGAL FORM by counsel to

Sublandlord:

 

Fisher Sweetbaum & Levin, P.C.

By  

/s/ Illegible

Date

 

8/5/03

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

Subleased Premises

 

A-1



--------------------------------------------------------------------------------

One Market — 7th Floor

[GRAPHIC] 37,358 SF

 

[GRAPHIC]

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Master Lease

 

B-1



--------------------------------------------------------------------------------

OFFICE LEASE

 

THE LANDMARK @ ONE MARKET

San Francisco, California

 

TMG\ONE MARKET, L.P.

 

LANDLORD

 

and

 

EPICENTRIC, INC.

 

TENANT

 

APRIL 23, 2001

 



--------------------------------------------------------------------------------

OFFICE LEASE

 

THE LANDMARK @ ONE Market

San Francisco, California

 

BASIC LEASE INFORMATION

 

Lease Date:    April 23, 2001 Landlord:    TMG/ONE MARKET, L.P., a Delaware,
limited partnership Tenant:    EPICENTRIC, INC.,      a California corporation
Premises:    74,716 square feet of Rentable Area located on the entire 7th and
8th Floors of the Building as shown on the Floor Plans attached as Exhibit A.
The entire Building contains 362,109 square feet of Rentable Area. Term:   
Commencing on the date of the full execution of this Lease and continuing until
a date five (5) years from the Commencement Date (the “Initial Term”), subject
to one (1) option to extend the Term for a period that shall expire on December
31, 2010 (the “Extended Term”). Anticipated Possession Date:    June 15, 2001
Commencement Date:    The earlier of: (i) June 15, 2001 or (ii) the date Tenant
commences normal business operations in the Premises. Expiration Date:    The
date which is five (5) years after the Commencement Date, or the last day of the
Extended Term, if such Extended Term is properly exercised.

 

- i -



--------------------------------------------------------------------------------

   

Period of Term

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

Base Rent:

            Commencement Date to fifth anniversary of the Commencement Date  
$4,109,380.00/ year     Extended Term:   The fair market rent for the Premises
as of the first day of the Extended Term, as determined in accordance with
Section 3.2 of the Lease, subject to the floors set forth in Section 3.2 Base
Year:   The 2001 calendar year.     Tenant’s Percentage Share:   21.61%    
Permitted Use:   General office use     Security Deposit:   $2,750,000 on the
execution of the Lease     Tenant’s Address:  

Epicentric, Inc.

333 Bryant Street

Suite 300

San Francisco, California 94107

Attn: Cynthia E. Parks,

Senior Vice President, Corporate Affairs

    with a copy to:  

Baker & McKenzie

Two Embarcadero Center

San Francisco CA 94111

Attn: Ty Prosser

    Landlord’s Address:  

100 Bush Street, Suite 2600

San Francisco, CA 94104

    Brokers:        

Landlord’s Broker:

 

None

   

Tenant’s Broker:

 

BT Commercial/Colliers International

    Exhibits, Schedule and Addenda:        

 

- ii -



--------------------------------------------------------------------------------

Exhibit A:

  

Floor Plan(s) of Premises

Exhibit B:

  

Legal Description of Land

Exhibit C:

  

INTENTIONALLY OMITTED

Exhibit D:

  

Rules and Regulations of the Building

Exhibit E:

  

Confirmation of Lease Term

Exhibit F:

  

Janitorial Specifications

Exhibit F-1:

  

Holidays

Exhibit F-2:

  

Security

Addenda:

  

None

 

The Basic Lease Information is incorporated into and made a part of the Lease.
Each reference in the Lease to any Basic Lease Information shall mean the
applicable information set forth above. In the event of any conflict between an
item in the Basic Lease Information and the Lease, the Lease shall control.

 

- iii -



--------------------------------------------------------------------------------

OFFICE LEASE

 

THIS LEASE is made and entered into by and between Landlord and Tenant as of the
Lease Date. Landlord and Tenant hereby agree as follows:

 

1. Definitions.

 

1.1. Terms Defined. The following terms have the meanings set forth below.
Certain other terms have the meanings set forth in the Basic Lease Information
or elsewhere in this Lease.

 

Alterations: Alterations, additions or other improvements to the Premises made
by or on behalf of Tenant (but not including Tenant’s moveable trade fixtures or
moveable items of personal property).

 

Annex: The office building consisting of 6-stories located adjacent to the
westerly wing of the Building.

 

Annex Lease: That certain sublease dated as of even date with this Lease,
between Landlord and Tenant for a portion of the space located in the Annex.

 

Base Operating Expenses and Base Real Estate Taxes: The Operating Expenses and
the Real Estate Taxes paid or incurred by Landlord in the Base Year. For
purposes of determining Real Estate Taxes for the Base Year, Landlord shall make
an appropriate adjustment to the Real Estate Taxes for such year as reasonably
determined by Landlord using sound accounting and management principles, to
determine the amount of Real Estate Taxes (including the annual installment of
any special assessment, including any special assessment first assessed after
2001, but relating to the renovation of the Building or the initial buildout of
the Premises) that would have been incurred during such year if the tenant
improvements in the Building had been fully constructed and the Land, the
Building, and all tenant improvements in the Building had been fully assessed
for Real Estate Tax purposes. For purposes of determining Operating Expenses for
the Base Year, if Landlord does not obtain earthquake insurance for the Building
during the Base Year, Landlord shall make an appropriate adjustment to the
amount of Operating Expenses for the Base Year at such time as Landlord elects
to obtain earthquake insurance so as to impute the amount of the premium that
would have been incurred as an Operating Expense if not self insured (assuming
such insurance was competitively bid and included customary coverage and
exclusions and commercially reasonable deductibles).

 

Building: The office building consisting of an 11-story building located on the
Land, commonly known as The Landmark @ One Market, One Market Street, San
Francisco, California, and any additions to such Building.

 

Escalation Rent: Tenant’s Percentage Share of the total dollar increase, if any,
in Operating Expenses and in Real Estate Taxes, each as paid or incurred by
Landlord in each calendar year, or part thereof, after the Base Year, over the
amount of Base Operating Expenses and Base Real Estate Taxes. If the Building is
less than ninety-five percent (95%) occupied during any part of any year
(including the Base Year), Landlord shall make an appropriate adjustment of the
variable components of Operating Expenses and Real Estate Taxes for that year,
as reasonably determined by Landlord using sound accounting and management
principles, in determine the amount of Operating Expenses and Real Estate Taxes
that would have been incurred during such year if the Building had been
ninety-five percent (95%) occupied during the entire year. If the management
fees for the Building for any year are calculated as a different percentage of
gross revenue than in the Base Year, then the percentage used in

 

- 1 -



--------------------------------------------------------------------------------

the calculation of management fees in any such year shall be adjusted upward or
downward to be identical to the percentage used during the Base Year. This
amount shall be considered to have been the amount of Operating Expenses and
Real Estate Taxes for that year. For purposes hereof, “variable components”
include only those component expenses that are affected by variations in
occupancy levels.

 

Impositions: Taxes, assessments, charges, excises and levies, business taxes,
licenses, permits, inspection and other authorization fees, transit development
fees, assessments or charges for housing funds, service payments in lieu of
taxes and any other fees or charges of any kind at any time levied, assessed,
charged or imposed by any federal, state or local entity, (i) upon, measured by
or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures or other personal property located in the Premises, or the
cost or value of any alterations, additions or other improvements to the
Premises made by or on behalf of Scient Corporation, the previous tenant of the
Premises, and any subsequent Alterations; (ii) upon, or measured by, any Rent
payable hereunder, including any gross receipts tax; (iii) upon, with respect to
or by reason of the development, possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; or (iv) upon this Lease transaction, or any document to
which Tenant is a party creating or transferring any interest or estate in the
Premises. Impositions do not include Real Estate Taxes, franchise, transfer,
inheritance or capital stock taxes, or income taxes measured by the net income
of Landlord from all sources, unless any such taxes are levied or assessed
against Landlord as a substitute for, in whole or in part, any Imposition.

 

Land: The parcel of land described on Exhibit B attached to this Lease.

 

Operating Expenses: All costs of management, operation, maintenance and repair
of the Building and the Land, including, but not limited to, the following: (i)
salaries, wages, benefits and other payroll expenses of employees engaged in the
operation, maintenance or repair of the Building; (ii) property management fees
and expenses (not to exceed 3.5% of the gross revenue from the Building and the
Land); (iii) rent (or rental value) and expenses for Landlord’s and any property
manager’s offices in the Building; (iv) electricity, natural gas, water, waste
disposal, sewer, heating, lighting, air conditioning and ventilating and other
utilities: (v) janitorial, maintenance, security, life safety and other
services, such as alarm service, window cleaning and elevator maintenance and
uniforms for personnel providing services; (vi) repair and replacement,
resurfacing or repaving of paved areas, sidewalks, curbs and gutters (except
that any such work which constitutes a capital improvement shall be included in
Operating Expenses in the manner provided in clause (xiv) below); (vii)
landscaping, ground keeping, management, operation, and maintenance and repair
of all public, private and park areas adjacent to the Building; (viii)
materials, supplies, tools and rental equipment; (ix) license, permit and
inspection fees and costs; (x) insurance premiums and costs (including an
imputed insurance premium if Landlord self-insures, or a proportionate share if
Landlord insures under a “blanket” policy), and the deductible portion of any
insured loss under Landlord’s insurance; (xi) sales, use and excise taxes; (xii)
legal, accounting and other professional services for the Building, including
costs, fees and expenses of contesting the validity or applicability of any law,
ordinance, rule, regulation or order relating to the Building; (xiii)
depreciation on personal property, including exterior window draperies provided
by Landlord and floor coverings in the common areas and other public portions of
the Building, and/or rental costs of leased furniture, fixtures, and equipment;
and (xiv) the cost of any capital improvements to the Building made at any time
that are intended in Landlord’s judgment as labor saving devices, or to reduce
or eliminate other Operating Expenses or to effect other economies in the
operation, maintenance, or management of the Building, or that are necessary or
appropriate in Landlord’s judgment for the health and safety of occupants of the
Building, or that are required under any law, ordinance, rule, regulation or
order which was not applicable to the Building as of the date of this Lease, all
amortized over such reasonable period as Landlord shall determine at an interest
rate of ten percent (10%) per annum, or, if applicable, the rate paid by
Landlord on funds borrowed for the purpose of constructing or installing such

 

- 2 -



--------------------------------------------------------------------------------

capital improvements. Operating Expenses shall not include: (A) Real Estate
Taxes; (B) legal fees, brokers’ commissions or other costs incurred in the
negotiation, termination, or extension of leases or in proceedings involving a
specific tenant; (C) depreciation, except as set forth above; (D) interest,
amortization or other payments on loans to Landlord except as a component of
amortization as set forth above; (E) the cost of capital improvements, except as
set forth above; (F) except as provided in item (xiv) above, costs incurred in
connection with the original construction of the Building or in connection with
any major change in the Building, such as adding or deleting floors; (G) except
as provided in item (xiv) above, costs of alterations or improvements, other
than maintenance items to the Premises or the leased premises of other tenants;
(H) interest, principal, late charges, default fees, prepayment penalties or
premiums on any debt owed by Landlord, including any mortgage debt; (I) costs of
correcting defects in or inadequacy of the renovation of the Building; (J)
expenses directly resulting from the negligence of the Landlord, its agents,
servants or employees; (K) legal fees, space planners’ fees, real estate
brokers’ leasing commissions and advertising expenses incurred in connection
with the original development or original leasing of the Building or future
leasing of the Building; (L) costs for which Landlord is fully reimbursed by any
tenant or occupant of the Building or by insurance by its carrier or any
tenant’s carrier or by anyone else; (M) any bad debt loss, rent loss, or
reserves for bad debts or rent loss; (N) expenses of extraordinary services
provided to other tenants in the Building which are made available to Tenant at
cost or for which Tenant is separately charged; (O) costs associated with the
operation of the business of the partnership which constitutes Landlord, as the
same are distinguished from the costs of operation of the Building, including
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of Tenant may be the issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Building, costs (including attorneys’ fees and costs of
settlement, judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations respecting Landlord and/or the Building and/or the
site upon which the Building is situated; (P) the wages and benefits of any
employee who does not devote substantially all of his or her time to the
Building unless such wages and benefits are prorated to reflect time spent on
maintaining, securing, repairing, operating or managing the Building vis-a-vis
time spent on matters unrelated to such activities; (Q) damages, costs, fees,
fines, penalties and interest arising from a default by Landlord under any
obligation to a third party; (R) amounts paid as ground rental by Landlord; (S)
any costs or expenses incurred in connection with any portion of the ground
floor, to the extent devoted to retail operation, unless such square footage is
included in the Rentable Area computation for the Building; (T) costs, including
permit, license and inspection costs, incurred with respect to the installation
of tenant improvements made for new tenants in the Building or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Building; (U) costs paid to Landlord
or to affiliates of Landlord for services in the Building to the extent the same
materially exceed or would materially exceed the costs for such services if
rendered by first class unaffiliated third parties on a competitive basis; (V)
electric power costs for which any tenant directly contracts with the local
public service company; (W) costs arising from Landlord’s political or
charitable contributions; (X) costs arising from latent defects in the Building
or improvements installed by Landlord; (Y) costs, other than those incurred in
ordinary maintenance, for sculpture, paintings or other objects of art; (Z)
Landlord’s general corporate overhead; (AA) all costs in connection with the
ownership, operation and maintenance of any off-site garage facilities
associated with the Building, and all costs in connection with the operation of
any parking facilities in the Building except costs of all utilities (heating,
ventilating, air cooling, if any, electricity, water, serer, elevators), for
repairs and replacements and for steam cleaning; (BB) capital expenditures
required solely by Landlord’s failure to comply with laws applicable to the
Building, including the Premises, as of the date of this Lease; (CC) income,
franchise taxes and dividends; (DD) capital expenditures to common areas on
multi-tenant floors to the extent such expenditures are made solely to
accommodate the tenants on such floors; and (EE) the cost of removal or
remediation of hazardous substances required in order to comply with any
Environmental Law (as defined below) (i) applicable to the Building, including
the Premises, as of the date of this Lease or (ii) with respect to subsurface
removal

 

- 3 -



--------------------------------------------------------------------------------

or remediation only, not applicable to the Building, including the Premises, as
of the date of this Lease, which subsurface removal or remediation is required
in connection with the re-construction of the Building following an earthquake
or casualty. Subject to the provisions of this definition, the determination of
Operating Expenses shall be made by Landlord in accordance with generally
accepted accounting principles and practices consistently applied.

 

Real Estate Taxes: All taxes, assessments and charges now or hereafter levied or
assessed upon, or with respect to, the Building or any portion thereof, or any
personal property of Landlord used in the operation thereof or located therein,
or Landlord’s interest in the Building or such personal property, by any
federal, state or local entity, including: (i) all real property taxes and
general and special assessments; (ii) charges, fees or assessments for transit,
housing, day care, open space, art, police, fire or other governmental services
or benefits to the Building; (iii) service payments in lieu of taxes; (iv) any
tax, fee or excise on the use or occupancy of any part of the Building, or on
rent for space in the Building; (v) any other tax, fee or excise, however
described, that may be levied or assessed as a substitute for, or as an addition
to, in whole or in part, any other Real Estate Taxes; and (vi) reasonable fees
and expenses, including those of consultants or attorneys, incurred in
connection with proceedings to contest, determine or reduce Real Estate Taxes.
Real Estate Taxes do not include: (A) franchise, transfer, inheritance or
capital stock taxes, or income taxes measured by the net income of Landlord from
all sources, unless any such taxes are levied or assessed against Landlord as a
substitute for, in whole or in part, any Real Estate Tax; (B) Impositions and
all similar amounts payable by tenants of the Building under their leases; and
(C) penalties, fines, interest or charges due for late payment of Real Estate
Taxes by Landlord. If any Real Estate Taxes are payable, or may at the option of
the taxpayer be paid, in installments, such Real Estate Taxes shall, together
with any interest that would otherwise be payable with such installment, be
deemed to have been paid in installments, amortized over the maximum time period
allowed by applicable law.

 

Rent: Base Rent, Escalation Rent and all other additional charges and amounts
payable by Tenant in accordance with this Lease.

 

Rentable Area: As to a floor leased entirely by Tenant, the sum of: (i) all
areas within exterior permanent Building walls measured to the applicable
portion of the glass surface of outer Building walls as specified in ANZI/BOMA
1996 Standards, including restrooms, janitor, telephone and electrical closets,
mechanical areas, and columns and projections necessary to the Building, but
excluding public stairs, elevator shafts and pipe shafts, plus (ii) Tenant’s pro
rata share of building common areas as determined in accordance with ANZI/BOMA
1996 Standards. As to a floor only a portion of which is leased by Tenant, the
aggregate of (i) the Leased Area (as defined below) of the portion of the floor
occupied by Tenant, plus (ii) the result obtained by multiplying (1) the area of
the Common Area (as defined below) on such floor by (2) a fraction whose
numerator is the Leased Area of Tenant’s portion of the floor and whose
denominator is the Leased Area of all tenant space on such floor, plus (iii) in
the event that Landlord must enlarge or alter in any way, shape or fashion the
Common Area to accommodate Tenant’s Leased Area, the total additional Common
Area space. For purposes of this paragraph, “Leased Area” shall mean all floor
area in a tenant space, measured to the inside glass surface of exterior
Building walls, to the center of corridors and other permanent partitions, and
to the center of partitions that separate tenant space from adjoining tenant
spaces, without deduction for columns and projections necessary to the Building;
and “Common Area” shall mean the total area on a floor consisting of restrooms,
janitor, telephone and electrical closets, mechanical areas and public corridors
providing access to tenant space on such floor, but excluding public stairs,
elevator shafts and pipe shafts.

 

Tenant’s Percentage Share: The percentage figure specified in the Basic Lease
Information. Landlord and Tenant acknowledge that Tenant’s Percentage Share has
been obtained by dividing the Rentable Area of the Premises, as specified in the
Basic Lease Information by the total

 

- 4 -



--------------------------------------------------------------------------------

Rentable Area of the Building, and multiplying such quotient by one hundred
(100). In the event Tenant’s Percentage Share is changed during a calendar year
by reason of a change in the Rentable Area of the Premises or a change in the
total Rentable Area of the Building, Tenant’s Percentage Share shall thereafter
mean the result obtained by dividing the then Rentable Area of the Premises by
the then total Rentable Area of the Building and multiplying such quotient by
one hundred (100). For the purposes of determining Tenant’s Percentage Share of
Escalation Rent, Tenant’s Percentage Share shall be determined on the basis of
the number of days during such calendar year at each such Percentage Share.

 

Term: The period from the date of the full execution of this Lease to the
Expiration Date.

 

Wattage Allowance: The product obtained by multiplying the Rentable Area of the
Premises by 6 watts. “Lighting Wattage Allowance” means thirty-three percent
(33%) of the Wattage Allowance.

 

1.2. Effect of Certain Defined Terms. The parties acknowledge that the Rentable
Area of the Premises and the Building have been finally determined by the
parties as part of this Lease for all purposes, including the calculation of
Tenant’s Percentage Share and will not, except as otherwise provided in this
Lease, be changed.

 

2. Lease of Premises.

 

2.1. Premises. Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the non-exclusive right to use, in common with others,
the lobbies, entrances, stairs, elevators, plazas, pedestrian walkways,
restrooms, and other public portions of the Building, all subject to the terms,
covenants and conditions set forth in this Lease. Subject to compliance with
applicable law, Tenant shall have the right at its cost to decorate the stair
wells within its Premises and to install a card access system to the doors from
the stairwells to the Premises (including all cabling required for such system)
so as to permit travel by Tenant between the floors of the Premises. The right
to use the stairwells however shall remain non-exclusive. All the windows and
exterior walls of the Premises, the terraces adjacent to the Premises, if any,
and any space in the Premises used for shafts, columns, projections, stacks,
pipes, conduits, ducts, electric utilities, sinks or other Building facilities,
and the use thereof and access thereto through the Premises for the purposes of
management, operation, maintenance and repairs, are reserved to Landlord.

 

2.2. Satellite Dish/Antennae. Subject to Tenant’s compliance (at Tenant’s sole
cost and expense) with all applicable laws, rules and ordinances, and subject to
Tenant obtaining Landlord’s prior written consent, which shall not be
unreasonably withheld, Tenant shall have the right to elect, by delivery of
written notice to Landlord, to install, at Tenant’s sole cost and expense, an
antenna or satellite dish on the roof of the Building in a location determined
by Landlord in its sole discretion (the “Dish”). Tenant shall be solely
responsible for the installation, insurance, maintenance and repair of the Dish
and the repair of any damage to the roof of the Building caused by Tenant’s use,
installation or maintenance of the Dish.. The Dish shall be of reasonable size
and design so as not to materially and adversely affect the Building structure,
loading, systems or aesthetics. The use and installation of any antenna or
satellite dish on the roof of the Building by any other tenant or occupant of
the Building shall not interfere with Tenant’s use of the Dish and Tenant’s use
and installation of the Dish shall not interfere with the use of antennas or
satellite dishes by other tenants of the Building. The Dish may be installed
only after the acquisition by Tenant of all appropriate permits, consents and
licenses. The provisions of this Lease regarding Alterations shall apply as if
the installation of the Dish were a Tenant Alteration.

 

- 5 -



--------------------------------------------------------------------------------

2.3. Sixth Floor Ceiling. Tenant shall have reasonable access to the space above
the 6th floor ceiling of the Building so long as Tenant complies with the
following requirements: (i) Tenant shall give not less than two (2) business
days prior notice to Landlord and the then current tenant of the 6th Floor of
the request for access, unless access is needed sooner due to an emergency, (ii)
the date and time requested for access shall be reasonably acceptable to
Landlord and the then current tenant of the 6th Floor of the Building, (iii)
access will be restricted to evenings and weekends, and (iv) Tenant shall
immediately repair any damage caused by its access; provided, however, that
Tenant shall have the right during the first ninety (90) days following the date
of this Lease to access the space above the 6th floor ceiling of the Building
during normal business hours so long as Tenant uses reasonable efforts to
minimize its disruption of normal business operations in the Building.

 

3. Term: Condition and Acceptance of Premises.

 

3.1 Initial Term and Acceptance of Premises. Except as hereinafter provided, and
unless sooner terminated pursuant to the provisions of this Lease, the Term of
this Lease shall commence on the date of the full execution of this Lease and
end on the Expiration Date. Tenant hereby acknowledges that Tenant is accepting
the Premises in their AS IS condition and that Landlord shall have absolutely no
obligation to perform any construction or tenant improvement work in the
Premises. Tenant hereby accepts possession of the Premises. Tenant further
acknowledges that Tenant is accepting possession of the Premises subject to the
temporary continued occupancy of Scient Corporation in a portion of the
Premises, subject to the terms of a separate agreement between Tenant and Scient
Corporation.

 

3.2 Option to Extend.

 

3.2.1. Exercise of Option to Extend Term. If no “Suspension Condition” (as
hereinafter defined) exists at the time of Tenant’s exercise of an option to
extend the Term or at the commencement of the Extended Term, as the case may be,
Tenant shall have one (1) option (the “Extension Option”) to extend the Initial
Term for an additional period that shall expire on December 31, 2010 (the
“Extended Term”). To exercise Tenant’s option with respect to the Extended Term,
Tenant shall give notice to Landlord not earlier than eighteen (18) months prior
and not later than twelve (12) months prior to the expiration of the Initial
Term (“Election Notice”). A “Suspension Condition” shall mean the existence of
any event or condition of default after the expiration of any applicable grace,
notice or cure periods.

 

3.2.2. Fair Market Rent. If Tenant properly and timely exercises Tenant’s
Extension Option to Section 3.2.1 above, such Extended Term shall be upon all of
the same terms, covenants and conditions of this Lease; provided, however, that
the Base Rent applicable to the Premises for the Extended Term shall be the
greater of: (a) the Base Rent and Escalation Rent as of the last month of the
Initial Term, (b) one hundred percent (100%) of the “Fair Market Rent” for space
comparable to the Premises as of the commencement of such Extended Term, or (c)
$56.00/square foot of Rentable Area during the first 2 years of the Extended
Term and $58.25/square foot of Rentable Area during the remainder of the
Extended Term. “Fair Market Rent” shall mean the annual rental being charged for
first class space comparable to the Premises in buildings comparable to the
Building in the financial district of San Francisco, taking into account
location, condition and improvements to the space; provided, however, that Fair
Market Rent shall not be discounted to reflect tenant improvement allowances
granted to other tenants; provided further, however, that the determination of
Fair Market Rent shall take into account the 2001 calendar year Base Year under
this Lease. Tenant shall pay all leasing commissions and consulting fees payable
in connection with such extensions, unless such leasing commissions or
consulting fees arise solely out of a contractual relationship between Landlord
and a broker or consultant. All other terms and conditions of the Lease, which
may be amended from time to time by the parties in accordance with the
provisions of the Lease, shall remain in full force and effect and shall apply
during the Extended Term,

 

- 6 -



--------------------------------------------------------------------------------

except that there shall be no further option to extend the Term beyond December
31, 2010. The Base Year shall remain 2001 during the entire Extended Term.

 

3.2.3. Determination of Rent. Within forty-five (45) days after the date of the
Election Notice, Landlord and Tenant shall negotiate in good faith in an attempt
to determine Fair Market Rent for the Extended Term. If they are unable to agree
within said forty-five (45) day period, then the Fair Market Rent shall be
determined as provided in Section 3.2.4 below.

 

3.2.4. Appraisal. If it becomes necessary to determine the Fair Market Rent for
the Premises by appraisal, the real estate appraiser(s) indicated in this
Section 3.2.4, each of whom shall be members of the American Institute of Real
Estate Appraisers and each of whom have at least five (5) years experience
appraising office space located in the vicinity of the Premises, shall be
appointed and shall act in accordance with the following procedures:

 

(i) If the parties are unable to agree on the Fair Market Rent within the
allowed time, either party may demand an appraisal by giving written notice to
the other party, which demand to be effective must state the name, address and
qualifications of an appraiser selected by the party demanding the appraisal
(“Notifying Party”). Within ten (10) days following the Notifying Party’s
appraisal demand, the other party (“Non-Notifying Party”) shall either approve
the appraiser selected by the Notifying Party or select a second properly
qualified appraiser by giving written notice of the name, address and
qualification of said appraiser to the Notifying Party. If the Non-Notifying
Party fails to select an appraiser within the ten (10) day period, the appraiser
selected by the Notifying Party shall be deemed selected by both parties and no
other appraiser shall be selected. If two (2) appraisers are selected, they
shall select a third appropriately qualified appraiser. If the two (2)
appraisers fail to select a third qualified appraiser, the third appraiser shall
be appointed by the then presiding judge of the county where the Premises are
located upon application by either party.

 

(ii) If only one appraiser is selected, that appraiser shall notify the parties
in simple letter form of its determination of the Fair Market Rent for the
Premises within fifteen (15) days following his or her selection, which
appraisal shall be conclusively determinative and binding on the parties as the
appraised Fair Market Rent.

 

(iii) If multiple appraisers are selected, the appraisers shall meet not later
than ten (10) days following the selection of the last appraiser. At such
meeting, the appraisers shall attempt to determine the Fair Market Rent for the
Premises as of the commencement date of the Extended Term in question by the
agreement of at least two (2) of the appraisers.

 

(iv) If two (2) or more of the appraisers agree on the Fair Market Rent for the
Premises at the initial meeting, such agreement shall be determinative and
binding upon the parties hereto and the agreeing appraisers shall forthwith
notify both Landlord and Tenant of the amount set by such agreement. If multiple
appraisers are selected and two (2) appraisers are unable to agree on the Fair
Market Rent for the Premises, each appraiser shall submit to Landlord and Tenant
his or her respective independent appraisal of the Fair Market Rent for the
Premises, in simple letter form, within twenty (20) days following appointment
of the final appraiser. The parties shall then determine the Fair Market Rent
for the Premises by averaging the appraisals; provided that any high or low
appraisal, differing from the middle appraisal by more than ten percent (10%) of
the middle appraisal, shall be disregarded in calculating the average.

 

(v) If only one (1) appraiser is selected, then each party shall pay one-half
(1/2) of the fees and expenses of that appraiser. If three (3) appraisers are
selected, each party shall bear the

 

- 7 -



--------------------------------------------------------------------------------

fees and expenses of the appraiser it selects and one-half (1/2) of the fees and
expenses of the third appraiser.

 

3.2.5. Amendment to Lease. Immediately after the Fair Market Rent has been
determined, the parties shall enter into an amendment to this Lease setting
forth the Base Rent for the applicable Extended Term and the new Expiration Date
of the Term of the Lease.

 

4. Rent.

 

4.1. Obligation to Pay Base Rent. Tenant shall pay Base Rent to Landlord, in
advance, in equal monthly installments, commencing on or before the Commencement
Date, and thereafter on or before the first day of each calendar month during
the Term. If the Commencement Date and/or Expiration Date is other than the
first day of a calendar month, the installment of Base Rent for the first and/or
last fractional month of the Term shall be prorated on a daily basis. On the
Commencement Date, Tenant shall pay to Landlord the first month’s Base Rent. If
the Annex Lease is terminated as a result of a termination of the Annex Master
Lease (other than a termination due to Tenant’s actions or omissions), then the
Base Rent shall automatically be reduced during the remainder of the Term by an
amount equal to $6,226.33/month.

 

4.2. Manner of Rent Payment. All Rent shall be paid by Tenant without notice,
demand, abatement, deduction or offset, in lawful money of the United States of
America, payable to Landlord, at Landlord’s Address as set forth in the Basic
Lease Information, or to such other person or at such other place as Landlord
may from time to time designate by notice to Tenant.

 

4.3. Additional Rent. All Rent not characterized as Base Rent or Escalation Rent
shall constitute additional rent, and if payable to Landlord shall, unless
otherwise specified in this Lease, be due and payable fifteen (15) days after
Tenant’s receipt of Landlord’s invoice therefor.

 

4.4. Late Payment of Rent; Interest. Tenant acknowledges that late payment by
Tenant of any Rent will cause Landlord to incur administrative costs not
contemplated by this Lease, the exact amount of which are extremely difficult
and impracticable to ascertain based on the facts and circumstances pertaining
as of the Lease Date. Accordingly, if any Rent is not paid by Tenant when due,
Tenant shall pay to Landlord, with such Rent, a late charge equal to three
percent (3%) of such Rent; provided, however, that the following additional
provisions shall apply to such late charge: (i) the first two late payments in
any calendar year shall not result in any late charge payment unless such
payment of Rent is not received within one (1) business day after telephonic
notice by Landlord to each of Tenant’s Vice President of Finance, Controller and
Assistant Treasurer (or any person succeeding such person for whom notice has
been provided to Landlord), and (ii) if there are more than three (3) late
payments of Rent by Tenant in any calendar year, then the late charge for each
subsequent late payment in such calendar year shall be five percent (5%). Any
Rent, other than late charges, due Landlord under this Lease, if not paid when
due, shall also bear interest from the date due until paid, at the rate of ten
percent (10%) per annum or, if a higher rate is legally permissible, at the
highest rate legally permitted. The parties acknowledge that such late charge
and interest represent a fair and reasonable estimate of the administrative
costs and loss of use of funds Landlord will incur by reason of a late Rent
payment by Tenant, but Landlord’s acceptance of such late charge and/or interest
shall not constitute a waiver of Tenant’s default with respect to such Rent or
prevent Landlord from exercising any other rights and remedies provided under
this Lease, at law or in equity.

 

- 8 -



--------------------------------------------------------------------------------

5. Calculation and Payments of Escalation Rent. During each full or partial
calendar year of the Term subsequent to the Base year, Tenant shall pay to
Landlord Escalation Rent in accordance with the following procedures:

 

5.1. Payment of Estimated Escalation Rent. During December of the Base Year and
December of each subsequent calendar year, or as soon thereafter as practicable
(and Landlord shall use reasonable efforts to provide such information on or
before March 1 of each subsequent calendar year), Landlord shall give Tenant
notice of its estimate of Escalation Rent due for the next ensuing calendar
year. On or before the first day of each month during such next ensuing calendar
year, Tenant shall pay to Landlord in advance, in addition to Base Rent,
one-twelfth (1/12th) of such estimated Escalation Rent. In the event such notice
is given after December 31st of any year during the Term, (i) Tenant shall
continue to pay Escalation Rent on the basis of the prior calendar year’s
estimate until the month after such notice is given, (ii) subsequent payments by
Tenant shall be based of the estimate of Escalation Rent set forth in Landlord’s
notice, and (iii) with the first monthly payment of Escalation Rent based on the
estimate set forth in Landlord’s notice, Tenant shall also pay the difference,
if any, between the amount previously paid for such calendar year and the amount
which Tenant would have paid through the month in which such notice is given,
based on Landlord’s noticed estimate or, in the alternative, if such amount
previously paid by Tenant for such calendar year through the month in which such
notice is given exceeds the amount which Tenant would have paid through such
month based on Landlord’s noticed estimate, Landlord shall credit such excess
amount against the next monthly payments of Escalation Rent due from Tenant. If
at any time Landlord reasonably determines that the Escalation Rent for the
current calendar year will vary from Landlord’s estimate by more than five
percent (5%), Landlord may, by notice to Tenant, revise its estimate for such
calendar year, and subsequent payments by Tenant for such calendar year shall be
based upon such revised estimate.

 

5.2. Escalation Rent Statement and Adjustment. Within one hundred twenty (120)
days after the close of each calendar year, or as soon-thereafter as
practicable, Landlord shall deliver to Tenant a statement of the actual
Escalation Rent for such calendar year, accompanied by a statement prepared by
Landlord showing in reasonable detail the Operating Expenses and the Real Estate
Taxes comprising the actual Escalation Rent. If Landlord’s statement shows that
Tenant owes an amount less than the payments previously made by Tenant for such
calendar year, Landlord shall credit the difference first against any sums then
owed by Tenant to Landlord and then against the next payment or payments of Rent
due Landlord, except that if a credit amount is due Tenant after termination of
this Lease, Landlord shall pay to Tenant any excess remaining after Landlord
credits such amount against any sums owed by Tenant to Landlord. If Landlord’s
statement shows that Tenant owes an amount more than the payments previously
made by Tenant for such calendar year, Tenant shall pay the difference to
Landlord within fifteen (15) days after delivery of the statement. Tenant shall
have the right to inspect Landlord’s books and records relating to the
calculation of Operating Expenses and Real Estate Taxes, subject to the
following limitations: (i) such inspection shall be conducted no more than one
time per calendar year, (ii) such inspection shall be conducted within two (2)
years after Tenant’s receipt of Landlord’s statement of Operating Expenses and
Real Estate Taxes; (iii) subject to the following, such inspection may not be
conducted by a person or entity whose compensation is in any way calculated
based on the results of such audit; provided, however, that if such inspection
is conducted by such person or entity, then Tenant shall pay to Landlord on
demand all of Landlord’s reasonable costs and expenses incurred in connection
with such inspection; and (iv) such information shall be kept in the strictest
confidence by Tenant and any other person or entity performing such inspection.
If Tenant in good faith disputes the accuracy of any statement on the basis of
any such inspection, such dispute must be alleged in reasonable detail in a
written notice to Landlord within ninety (90) days following Tenant’s completion
of such inspection. If actual Operating Expenses or Real Estate Taxes are
ultimately determined to have been overstated by Landlord for any calendar year,
then Landlord shall within thirty (30) days thereafter refund to Tenant the
applicable overpayment of Escalation Rent.

 

5.3. Proration for Partial Year. If this Lease terminates other than on the last
day of a calendar year (other than due to Tenant’s default), the amount of
Escalation Rent for such fractional

 

- 9 -



--------------------------------------------------------------------------------

calendar year shall be prorated on a daily basis. Upon such termination,
Landlord may, at its option, calculate the adjustment in Escalation Rent prior
to the time specified in Section 5.2 above. Tenant’s obligation to pay
Escalation Rent, as set forth in Paragraph 5.2, above, shall survive the
expiration or termination of this Lease.

 

6. Impositions Payable by Tenant.Tenant shall pay all Impositions prior to
delinquency. If billed directly to Tenant, then, subject to Tenant’s right to
contest such Impositions (upon the posting of a bond or other security
reasonably satisfactory to Landlord), Tenant shall pay such Impositions and
concurrently deliver to Landlord evidence of such payments. If any Impositions
are billed to Landlord or included in bills to Landlord for Real Estate Taxes or
other charges, then Tenant shall pay to Landlord all such amounts within fifteen
(15) days after delivery of Landlord’s invoice therefor. If applicable law
prohibits Tenant from reimbursing Landlord for an Imposition, but Landlord may
lawfully increase the Base Rent to account for Landlord’s payment of such
Imposition, the Base Rent payable to Landlord shall be increased to net to
Landlord the same return without reimbursement of such Imposition as would have
been received by Landlord with reimbursement of such Imposition. Tenant’s
obligation to pay Impositions which have accrued and remain unpaid upon the
expiration or earlier termination of this Lease shall survive the expiration or
earlier termination of this Lease.

 

7. Use of Premises.

 

7.1. Permitted Use. The Premises shall be used solely for the Permitted Use and
for no other use or purpose; provided, however, that Tenant shall also have the
right to use the Roof Space of the Annex (as defined in the Annex Lease) for an
outside terrace so long as Tenant satisfies the following requirements: (i)
Tenant obtains all required permits for such use; (ii) Tenant constructs at its
sole cost and expense all improvements to the Roof Space required to be
performed by Tenant in order to obtain a certificate of occupancy for such Roof
Space; (iii) Tenant’s use of the roof does not violate any terms of existing
roof warranties so long as such warranties do not prohibit the use of the roof
for an outside terrace, (iv) Tenant pays to Landlord one hundred percent (100%)
of any increase in Landlord’s insurance expenses arising out of such use, and
(v) Tenant fully complies with all of the terms of the Annex Lease.

 

7.2. No Violation of Legal and Insurance Requirements. Tenant shall not do or
permit to be done, or bring or keep or permit to be brought or kept, in or about
the Premises, or any other portion of the Building, anything which (i) is
prohibited by or will in any way conflict with any law, ordinance, rule or
regulation; (ii) would invalidate or be in conflict with the provisions of any
insurance policy carried by Landlord or Tenant on any portion of the Building or
Premises, or any property therein; or (iii) would cause a cancellation of any
such insurance, increase the existing rate of or affect any such Landlord’s
insurance, or subject Landlord to any liability or responsibility for injury to
any person or property. If Tenant does or permits anything to be done which
increases the cost of any of Landlord’s insurance, or which results in the need,
in Landlord’s reasonable judgment, for additional insurance by Landlord or
Tenant with respect to any portion of the Building or Premises, then Tenant
shall reimburse Landlord, upon demand, for any such additional costs or the
costs of such additional insurance, and/or procure such additional insurance at
Tenant’s sole cost and expense. Exercise by Landlord of such right to require
reimbursement of additional costs (including the costs of procuring of
additional insurance) shall not limit or preclude Landlord from prohibiting
Tenant’s impermissible use of the Premises or from invoking any other right or
remedy available to Landlord under this Lease.

 

7.3. Compliance with Legal Insurance and Life Safety Requirements. Except as
provided in clauses (i) through (iii) below, Tenant, at its cost and expense,
shall promptly comply with all laws, ordinances, rules, regulations, orders and
other governmental requirements, the requirements of any board of fire
underwriters or other similar body, any directive or occupancy certificate
issued pursuant to any law by any public officer or officers, the provisions of
all recorded documents affecting any portion

 

- 10 -



--------------------------------------------------------------------------------

of the Building and all life safety programs, procedures and rules implemented
or promulgated by Landlord (“Laws”). Tenant shall not, however, be required to
comply with Laws requiring Tenant to make structural changes to the Premises
unless necessitated, in whole or in part, by (i) Tenant’s special use or
occupancy of, or business conducted in, the Premises, (ii) any acts or omissions
of Tenant, its employees, agents, contractors, invitees or licensees, or (iii)
Alterations (including any alterations, additions or other improvements to the
Premises made by or on behalf of Scient Corporation.)

 

7.4. No Nuisance. Tenant shall not (i) do or permit anything to be done in or
about the Premises, or any other portion of the Building, which would injure, or
obstruct or interfere with the rights of, Landlord or other occupants of the
Building, or others lawfully in or about the Building; (ii) use or allow the
Premises to be used in any manner inappropriate for a Class A office building,
or for any improper or objectionable purposes; or (iii) cause, maintain or
permit any nuisance or waste in, on or about the Premises, or any other portion
of the Building.

 

7.5. Hazardous Substances. The term “hazardous substances” as used in the Lease,
is defined as follows:

 

Any element, compound, mixture, solution, particle or substance, which presents
danger or potential danger of damage or injury to health, welfare or to the
environment including, but not limited to: (i) those substances which are
inherently or potentially radioactive, explosive, ignitable, corrosive,
reactive, carcinogenic or toxic and (ii) those substances which have been
recognized as dangerous or potentially dangerous to health, welfare or to the
environment by any federal, municipal, state, county or other governmental or
quasi-governmental authority and/or any department or agency thereof.

 

Tenant represents and warrants to Landlord and agrees that at all times during
the term of this Lease and any extensions or renewals thereof, Tenant shall:

 

(i) promptly comply at Tenant’s sole cost and expense, with all laws, orders,
rules, regulations, certificates of occupancy, or other requirements, as the
same now exist or may hereafter be enacted, amended or promulgated, of any
federal, municipal, state, county or other governmental or quasi-governmental
authorities and/or any department or agency thereof relating to the
manufacturing, processing, distributing, using, producing, treating, storing
(above or below ground level), disposing or allowing to be present (the
“Environmental Activity”) of hazardous substances in or about the Premises
(each, an “Environmental Law”, and all of them, “Environmental Laws”), to the
extent Tenant is responsible for the presence of such hazardous substances.

 

(ii) indemnify and hold Landlord, its agents and employees, harmless from any
and all demands, claims, causes of action, penalties, liabilities, judgments,
damages (including consequential damages) and expenses including, without
limitation, court costs and reasonable attorneys’ fees incurred by Landlord as a
result of (a) Tenant’s failure or delay in properly complying with any
Environmental Law as required by item (i) above, or (b) any adverse effect which
results from the Environmental Activity, whether Tenant or Tenant’s subtenants
or any of their respective agents, employees, contractors or invitees, with or
without Tenant’s consent has caused, either intentionally or unintentionally,
such Environmental Activity. If any action or proceeding is brought against
Landlord, its agents or employees by reason of any such claim, Tenant, upon
notice from Landlord, will defend such claim at Tenant’s expense with counsel
reasonably satisfactory to Landlord. This indemnity obligation by Tenant of
Landlord will survive the expiration or earlier termination of this Lease.

 

- 11 -



--------------------------------------------------------------------------------

(iii) promptly disclose to Landlord by delivering, in the manner prescribed for
delivery of notice in this Lease, a copy of any forms, submissions, notices,
reports, or other written documentation (each, a “Communication”) relating to
any Environmental Activity, whether any such Communication is delivered to
Tenant or any of its subtenants or is requested of Tenant or any of its
subtenants by any federal, municipal, state, county or other government or
quasi-governmental authority and/or any department or agency thereof.

 

(iv) in the event there is a release of any hazardous substance as a result of
or in connection with any Environmental Activity by Tenant or any of Tenant’s
subtenants or any of their respective agents, employees, contractors or
invitees, which must be remediated under any Environmental Law, Landlord shall
perform the necessary remediation; and Tenant shall reimburse Landlord for all
costs thereby incurred within fifteen (15) days after delivery of a written
demand therefor from Landlord (which shall be accompanied by reasonable
substantiation of such costs). In the alternative, Landlord shall have the right
to require Tenant, at its sole cost and expense, to perform the necessary
remediation in accordance with a detailed plan of remediation which shall have
been approved in advance in writing by Landlord. Landlord shall give notice to
Tenant within thirty (30) days after Landlord receives notice or obtains
knowledge of the required remediation. The rights and obligations of Landlord
and Tenant set forth in this subparagraph (iv) shall survive the expiration or
earlier termination of this Lease.

 

(v) notwithstanding any other provisions of this Lease, allow Landlord, and any
authorized representative of Landlord, access and the right to enter and inspect
the Premises for Environmental Activity, at any time deemed reasonable by
Landlord, without prior notice to Tenant.

 

Compliance by Tenant with any provision of this Section 7.5 shall not be deemed
a waiver of any other provision of this Lease. Without limiting the foregoing,
Landlord’s consent to any Environmental Activity shall not relieve Tenant of its
indemnity obligations under the terms hereof.

 

Landlord represents and warrants to Tenant that as of the date of this Lease
Landlord has no actual knowledge of the presence of any hazardous substance in
the Building in violation of any applicable Environmental Law, rules or
ordinances, except as described in the Phase I and Phase II hazardous materials
reports prepared by Geomatrix and delivered by Landlord to Tenant before the
execution of this Lease. Landlord shall promptly disclose to Tenant by
delivering, in the manner prescribed for delivery of notice in this Lease, a
copy of any material Communication relating to any Environmental Activity from
any federal, municipal, state, county or other government or quasi-govornmental
authority and/or any department or agency thereof to the extent such notice is
required by Environmental Laws. Landlord shall comply with all Environmental
Laws applicable to the Building to the extent such compliance is required of
Landlord as owner of the Building.

 

7.6 Special Provisions Relating to The Americans With Disabilities Act of 1990.

 

7.6.1. Allocation of Responsibility to Landlord. Subject to the provisions of
the second sentence of Section 10.2 of this Lease, as between Landlord and
Tenant, Landlord shall be responsible that the public entrances, stairways,
corridors, restrooms, elevators and elevator lobbies and other public areas in
the Building comply with the requirements of Title III of the Americans with
Disabilities Act of 1990 (42 U.S.C. 12181, et seq., The Provisions Governing
Public Accommodations and Services Operated by Private Entities), and all
regulations promulgated thereunder, and all amendments, revisions or
modifications thereto now or hereafter adopted or in effect in connection
therewith (hereinafter collectively referred to as the “ADA”), and to take such
actions and make such alterations and improvements as are necessary for such
compliance. As of the Commencement Date,

 

- 12 -



--------------------------------------------------------------------------------

Landlord shall cause such portions of the Building to so comply with ADA, as
interpreted by the local building officials. All costs incurred by Landlord in
discharging its responsibilities under this Section 7.6.1 shall be included in
Operating Expenses as provided in Section 1.1, except to the extent such costs
relate to violations of ADA laws which occurred before the Commencement Date.

 

7.6.2. Allocation of Responsibility to Tenant. As between Landlord and Tenant,
Tenant, at its sole cost and expense, shall be responsible that the Premises
(other than the restrooms constructed by Landlord in the Premises), all
Alterations to the Premises, Tenant’s use and occupancy of the Premises, and
Tenant’s performance of its obligations under this Lease, comply with the
requirements of the ADA, and to take such actions and make such Alterations as
are necessary for such compliance; provided, however, that Tenant shall not make
any such Alterations except upon Landlord’s prior written consent pursuant to
the terms and conditions of this Lease. Tenant shall protect, defend, indemnify
and hold Landlord harmless from and against any claim, demand, cause of action,
obligation, liability, loss, cost or expense (including reasonable attorneys’
fees) which may be asserted against or incurred by Landlord as a result of
Tenant’s failure in any respect to comply with its obligations set forth in this
Section 7.6.2. Tenant’s indemnity obligations set forth in the immediately
preceding sentence shall survive the expiration or earlier termination of this
Lease.

 

7.6.3. General. Notwithstanding anything in this Lease to the contrary, no act
or omission of Landlord, including any approval, consent or acceptance by
Landlord or Landlord’s agents, employees or other representatives, shall be
deemed an agreement, acknowledgment, warranty, or other representation by
Landlord that Tenant has complied with the ADA or that any action, alteration or
improvement by Tenant complies or will comply with the ADA or constitutes a
waiver by Landlord of Tenant’s obligations to comply with the ADA under this
Lease or otherwise. Any failure of Landlord to comply with the obligations of
the ADA shall not relieve Tenant from any obligations under this Lease or
constitute or be construed as a constructive or other eviction of Tenant or
disturbance of Tenant’s use and possession of the Premises.

 

8. Building Services.

 

8.1. Maintenance of Building. Landlord shall maintain the Building (other than
the Premises and the premises of other tenants of the Building) in good order
and condition, except for ordinary wear and tear, damage by casualty or
condemnation, or damage occasioned by the act or omission of Tenant or Tenant’s
employees, agents, contractors, licensees or invitees, which damage shall be
repaired by Landlord at Tenant’s expense. Landlord’s maintenance of, and
provision of services to, the Building shall be performed in a manner consistent
with that of comparable Class A office buildings in the San Francisco,
California area. Landlord shall have the right in connection with its
maintenance of the Building hereunder (i) to change the arrangement and/or
location of any amenity, installation or improvement in the public entrances,
stairways. corridors, elevators and elevator lobbies, and other public areas in
the Building, and (ii) to utilize portions of the public areas in the Building
from time to time for entertainment, displays, product shows, leasing of kiosks
or such other uses that in Landlord’s reasonable judgment tend to attract the
public, so long as such uses do not materially interfere with or impair Tenant’s
access to or use or occupancy of the Premises. Landlord shall not be in default
under this Lease or liable for any damages directly or indirectly resulting from
or incidental to, nor shall the rental reserved in this Lease be abated by
reason of, Landlord’s failure to make any repair or to perform any maintenance
required to be made or performed by Landlord under this Section 8.1, unless such
failure shall persist for an unreasonable time after written notice of the need
for such repair or maintenance is given to Landlord by Tenant; provided,
however, that Landlord shall be liable to Tenant for actual, out of pocket,
costs or expenses incurred by Tenant as a direct result of Landlord’s failure to
cause the ground floor lobby, shared lobbies on Floors occupied by Tenant or
elevators of the Building to comply with laws which are

 

- 13 -



--------------------------------------------------------------------------------

immediately applicable to, and enforceable against, the Building (subject to
Landlord’s reasonable right of contest of such laws).

 

8.2. Building Standard Services. Landlord shall cause to be furnished to Tenant:
(i) tepid and cold water to those points of supply and in volumes provided for
general use of tenants in the Building; (ii) electricity up to the Wattage
Allowance for lighting and the operation of electrically powered office
equipment; (iii) heat, ventilation and air conditioning to the extent reasonably
required for the comfortable occupancy by Tenant of the Premises during the
period from 8:00 a.m to 6:00 p.m. on weekdays (except Building holidays
determined by Landlord), or such shorter period as may be prescribed by any
applicable policies, regulations or guidelines adopted by any federal, state or
local governmental or quasi-governmental entities or utility suppliers; (iv)
passenger elevator service; (v) freight elevator service subject to then
applicable Building standard procedures and scheduling; (vi) lighting
replacement for Building standard lights; (vii) restroom supplies; (viii) window
washing as determined by Landlord (which shall not be less than 2 times per year
for the exterior portions of Building windows, and 2 times per year for the
interior portions of Building windows); (ix) janitor service on a five (5) day
per week basis (excluding Building holidays), except for portions of the
Premises used for preparing or consuming food or beverages (such janitorial
services to include the services described on Exhibit F attached to this Lease);
(x) security if and to the extent deemed appropriate by Landlord for the
Building (but not less than as set forth on Exhibit F-2 attached to this Lease)
(but not individually for Tenant or the Premises – provided that Tenant shall
have the right to install its own security service in the Premises), except that
Landlord shall not be liable in any manner for acts of others, criminal or
otherwise, or for any direct, consequential or other loss, damage, death or
injury related to any interruption, discontinuance, malfunction, circumvention
or failure of such security service and (xi) access to the Building 24 hours/day
seven days/week. Landlord may establish in the Premises or other portions of the
Building such measures as are required by laws, ordinances, rules or regulations
or as it deems necessary or appropriate to conserve energy, including automatic
switching of lights and/or more efficient forms of lighting. Security personnel
shall be on-duty, on-site 24 hours/day seven days/week during the Term. The
initial Building holidays are described on Exhibit F-1 attached to this Lease.

 

8.3. Interruption or Unavailability of Services. Rent shall not abate, no
consecutive or other eviction shall be constructive to have occurred, Tenant
shall not be relieved from any of its obligations under this Lease, and Landlord
shall not be in default hereunder or liable for any damages directly or
indirectly resulting from, the failure of Landlord to furnish, or delay in
furnishing, any maintenance or services under this Article 8 as a result of
repairs, alterations, improvements or any circumstances beyond Landlord’s
reasonable control. Landlord shall use reasonable diligence to remedy any
failure or interruption in the furnishing of such maintenance or services.
Notwithstanding anything set forth in this Lease to the contrary, if such
interruption or unavailability of services continues for more than thirty (30)
consecutive days and such interruption or unavailability prevents Tenant from
using the Premises, then commencing upon the expiration of such thirty (30) day
period, Rent shall abate until beneficial use of the Premises is restored.

 

8.4. Tenant’s Use of Excess Electricity and Water. Tenant shall not, without
Landlord’s prior consent, given or withheld in Landlord’s sole discretion, (i)
install in the Promises (A) lighting, the aggregate average daily power usage of
which exceeds the Lighting Wattage Allowance, or lighting and equipment, the
aggregate average daily power usage of which exceeds the Wattage Allowance, or
which requires a voltage other than 110/208 volts single-phase, (B) heat
generating equipment or lighting other than lights deemed standard for the
Building, or (C) supplementary air conditioning facilities, or (ii) permit
average permanent occupancy levels in excess of one person per two hundred (200)
feet of Rentable Area. If, pursuant to this Section 8.4, heat-generating
equipment or lighting other than Building standard lights are installed or used
in the Premises, or occupancy levels are greater than set forth above, or if the
Premises or fixtures therein are reconfigured by Alterations, and such
equipment, lighting,

 

- 14 -



--------------------------------------------------------------------------------

occupancy levels or Premises reconfiguration affects the temperature otherwise
maintained by the Building air conditioning system, or if equipment is installed
in the Premises which requires one or two separate temperature-controlled rooms,
Landlord may, at Landlord’s election after notice to Tenant or upon Tenant’s
request, install supplementary air conditioning facilities in the Premises, or
otherwise modify the ventilating and air conditioning serving the Premises, in
order to maintain the temperature otherwise maintained by the Building air
conditioning system or to serve such separate temperature-controlled room(s).
Tenant shall pay the cost of any transformers, additional risers, panel boards
and other facilities if, when and to the extent required to furnish power for,
and all maintenance and service costs of, any supplementary air conditioning
facilities or modified ventilating and air conditioning, or for lighting and/or
equipment the power usage of which exceeds the standards set forth in this
Section 8.4. Notwithstanding the foregoing, Landlord acknowledges that Tenant
intends to construct a temperature-controlled computer equipment room in the
Premises which will require supplementary air conditioning facilities and
Landlord will permit Tenant to install such facilities subject to Landlord’s
approval of the plans therefor. The capital, maintenance and service costs of
such facilities and modifications shall be paid by Tenant as Rent. Landlord, at
its election and at Tenant’s expense, may also install and maintain an electric
current meter or water meter (together with all necessary wiring and related
equipment) at the Premises to measure the power and/or water usage of such
lighting, equipment or ventilation and air conditioning equipment, or may
otherwise cause such usage to be measured by reasonable methods.

 

8.5. Provision of Additional Services. If Tenant desires services in additional
amounts or at different times than set forth in Section 8.2 above, or any other
services that are not provided for in this Lease, Tenant shall make a request
for such services to Landlord with such advance notice as Landlord may
reasonably require. If Landlord provides such services to Tenant, Tenant shall
pay Landlord’s charges for such services within fifteen (15) days after Tenant’s
receipt of Landlord’s invoice; provided, however, that Landlord hereby agrees
that upon Tenant’s written request Landlord shall provide HVAC service to the
Premises 24 hours per day during the Term so long as Tenant pays Landlord’s
actual costs for such services, plus an administrative fee not to exceed 15% of
the cost of such services, which costs may be based on a reasonable allocation
of Landlord’s actual costs.

 

9. Maintenance of Premises. Tenant shall, at all times during the Term, at
Tenant’s cost and expense, keep the Premises in good condition and repair,
except for ordinary wear and tear and damage by casualty or condemnation. Except
as may be specifically set forth in this Lease, Landlord has no obligation to
alter, remodel, improve, repair, decorate or paint the Premises, or any part
thereof, or any obligation respecting the condition, maintenance and repair of
the Premises or any other portion of the Building. Tenant hereby waives all
rights, including those provided in California Civil Code Section 1941 or any
successor statute, to make repairs which are Landlord’s obligation under this
Lease at the expense of Landlord or to receive any setoff or abatement of Rent
or in lieu thereof to vacate the Premises or terminate this Lease.

 

10. Alterations to Premises.

 

10.1. Landlord Consent; Procedure. Tenant shall not make or permit to be made
any Alterations without Landlord’s prior consent, which consent may be granted
or withheld in Landlord’s reasonable discretion; no consent shall be required
for non-structural Alterations to any single floor within the Premises which do
not require a building permit and which, in the aggregate, cost less than
$50,000.00 to construct. Any Alterations to which Landlord has consented shall
be made in accordance with procedures as then established by Landlord and the
provisions of this Article10. Tenant shall provide Landlord with written notice
of the commencement of all Alterations, within five (5) days before the
commencement of such Alterations.

 

- 15 -



--------------------------------------------------------------------------------

10.2. General Requirements. All Alterations shall be made at Tenant’s cost and
expense. Tenant shall be solely responsible for compliance with applicable laws,
ordinances, rules and regulations in connection with all Alterations. Without
limiting the foregoing or any other provisions of this Lease, if any applicable
law, ordinance, rule or regulation provides that any Alteration by Tenant will
result in the requirement of the performance of any other work, repair, capital
improvement or other expenditure with respect to any portion of the Building
(including in the premises of other tenants), then Tenant shall be solely
responsible, at Tenant’s sole cost and expense, to perform such work, repair or
capital improvement, or to pay such expenditure. Tenant shall be responsible for
the cost of any additional alterations required by applicable laws, ordinances,
rules and regulations to be made by Landlord to any portion of the Building as a
result of Alterations. Tenant shall promptly commence or cause the commencement
of construction of all Alterations and complete or cause completion of the same
with due diligence as soon as possible after commencement in order to cause the
least disruption to Building operations and occupants and to continue Tenant’s
business in the Premises. In connection with installing or removing Alterations,
Tenant shall pay to Landlord on demand Landlord’s reasonable actual costs
incurred in connection with the administration by Landlord (or its agent) of the
construction, installation or removal of Alterations, and restoration of the
Premises to their previous condition.

 

10.3. Removal of Alterations. If Landlord has not consented to an Alteration
(for which such consent is required), Tenant shall, prior to the expiration of
the Term or termination of this Lease, remove such Alteration and Tenant’s trade
fixtures and personal property at Tenant’s cost and expense and restore the
Premises to the condition existing prior to the installation of such Alteration.
If Tenant fails so to do, then Landlord may remove such Alteration, trade
fixtures and personal property and perform such restoration and Tenant shall
reimburse Landlord for Landlord’s cost and expense incurred to perform such
removal and restoration (which obligation of Tenant shall survive the expiration
or earlier termination of this Lease). Tenant shall repair at its cost and
expense all damage to the Premises or the Building caused by the removal of any
Alteration. Subject to the foregoing provisions regarding removal, all
Alterations (including any above Building standard improvements to the Premises)
shall be Landlord’s property and from and after the expiration or earlier
termination of this Lease shall remain on the Premises without compensation to
Tenant; Tenant’s trade fixtures and personal property shall remain Tenant’s
property, subject to applicable California laws regarding abandoned property.

 

11. Liens. Tenant shall keep the Premises and the Building free from any liens
arising out of any work performed or obligations incurred by or for, or
materials furnished to, Tenant pursuant to this Lease or otherwise. Landlord
shall have the right to post and keep posted on the Premises any notices
required by law or which Landlord may deem to be proper for the protection of
Landlord, the Premises and the Building from such liens and to take any other
action at the expense of Tenant that Landlord deems necessary or appropriate to
prevent, remove or discharge such liens. Tenant shall protect, defend, indemnify
and hold Landlord harmless from and against any claim, demand, cause of action,
obligation, liability, loss, cost or expense (including reasonable attorneys’
fees) which may be asserted against or incurred by Landlord as a result of
Tenant’s failure to comply with the foregoing obligation (which indemnity
obligation shall survive the expiration or earlier termination of this Lease).

 

12. Damage or Destruction.

 

12.1. Obligation to Repair. Except as otherwise provided in this Article 12, if
the Premises, or any other portion of the Building necessary for Tenant’s use
and occupancy of the Premises, are damaged or destroyed by fire or other
casualty, Landlord shall, within thirty (30) days after such event, notify
Tenant of the estimated time, in Landlord’s reasonable judgment, required to
repair such damage or destruction. If Landlord’s estimate of time is less than
one hundred eighty (180) days after the date that Landlord obtains the required
building permits for the repair of such damage or destruction, then (i) Landlord
shall proceed with all due diligence to repair the Premises, and/or the portion
of the Building

 

- 16 -



--------------------------------------------------------------------------------

necessary for Tenant’s use and occupancy of the Premises, to substantially the
condition existing immediately before such damage or destruction, as permitted
by and subject to then applicable laws, ordinances, rules and regulations; (ii)
this Lease shall remain in full force and effect; and (iii) Base Rent and
Escalation Rent shall abate for such part of the Premises rendered unusable by
Tenant, in Tenant’s reasonable, good faith judgment, in the conduct of its
business during the time such part is so unusable, in the proportion that the
Rentable Area contained in the unusable part of the Premises bears to the total
Rentable Area of the Premises.

 

12.2. Landlord’s Election. If Landlord determines that the necessary repairs
cannot be completed within one hundred eighty (180) days after the date that
Landlord obtains the required building permits for the repair of such damage or
destruction, or if such damage or destruction arises from causes not covered by
Landlord’s insurance policy then in force, and would cost in the aggregate more
than $2,000,000 to repair, Landlord may elect, in its notice to Tenant pursuant
to Section 12.1, to (i) terminate this Lease or (ii) repair the Premises or the
portion of the Building necessary for Tenant’s use and occupancy of the Premises
pursuant to the applicable provisions of Section 12.1 above. If Landlord
terminates this Lease, then this Lease shall terminate as of the date of
occurrence of the damage or destruction.

 

12.3. Cost of Repairs. Landlord shall pay the cost for repair of the Building
and all improvements in the Premises, other than any Alterations. Tenant shall
pay the costs to repair all Alterations (but Landlord shall make available to
Tenant for such purpose any insurance proceeds received by Landlord for such
purpose under Landlord’s insurance policy then in force). Tenant shall also
replace or repair, at Tenant’s cost and expense, Tenant’s movable furniture,
equipment, trade fixtures and other personal property in the Premises which
Tenant shall be responsible for insuring during the Term of this Lease.

 

12.4. Damage at End of Term. Notwithstanding anything to the contrary contained
in this Article 12, if the Premises, or any other portion thereof or of the
Building, are materially damaged or destroyed by fire or other casualty within
the last twelve (12) months of the Term, then Landlord shall have the right, in
its sole discretion, to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such event. Such termination shall be
effective on the date specified in Landlord’s notice, but in no event later than
the end of such 90-day period. For purposes hereof, the Premises or other
portion of the Building shall be deemed to be materially damaged if such damage
costs more than $2,000,000 to repair. Notwithstanding the foregoing, if Landlord
seeks to terminate the Least in circumstances where the Premises were not
affected by any such damage or destruction. Landlord may do so only if Landlord
is terminating all other office leases in the Building on account thereof.

 

12.5. Tenant’s Right to Terminate. Notwithstanding anything to the contrary
contained in this Article 12, if the Premises are materially damaged or
destroyed by fire or other casualty and the date by which Landlord determines
that the necessary repairs could be completed would occur in the last twelve
(12) months of the Term, then Tenant shall have the right, in its sole
discretion, to terminate this Lease by notice to Landlord given within ninety
(90) days after the date of such casualty. Landlord shall, within thirty (30)
days after such casualty, notify Tenant of the estimated time, in Landlord’s
reasonable judgment, required to repair such damage or destruction. Such
termination shall be effective on the date specified in Tenant’s notice, but in
no event later than the end of such 90-day period.

 

12.6. Waiver of Statutes. The respective rights and obligations of Landlord and
Tenant in the event of any damage to or destruction of the Premises, or any
other portion of the Building, are governed exclusively by this Lease.
Accordingly, Tenant hereby waives the provisions of any law to the contrary,
including California Civil Code Sections 1932(2) and 1933(4) providing for the
termination of a lease upon destruction of the leased property.

 

- 17 -



--------------------------------------------------------------------------------

13. Eminent Domain.

 

13.1. Effect of Taking. Except as otherwise provided in this Article 13, if all
or any part of the Premises is taken as a result of the exercise of the power of
eminent domain or condemned for any public or quasi-public purpose, or if any
transfer is made in avoidance of such exercise of the power of eminent domain
(collectively, “taken” or a “taking”), this Lease shall terminate as to the part
of the Premises so taken as of the effective date of such taking. On a taking of
a portion of the Premises, Landlord and Tenant shall each have the right to
terminate this Lease by notice to the other given within thirty (30) days after
the effective date of such taking, if the portion of the Premises taken is of
such extent and nature so as to materially impair Tenant’s business use of the
balance of the Premises, as reasonably determined by the party giving such
notice. Such termination shall be operative as of the effective date of the
taking. Landlord may also terminate this Lease on a taking of any other portion
of the Building if Landlord reasonably determines that such taking is of such
extent and nature as to render the operation of the remaining Building
economically infeasible or to require a substantial alteration or reconstruction
of such remaining portion. Landlord shall elect such termination by notice to
Tenant given within thirty (30) days after the effective date of such taking,
and such termination shall be operative as of the effective date of such taking.
Upon a taking of the Premises which does not result in a termination of this
Lease, the Base Rent shall thereafter be reduced as of the effective date of
such taking in the proportion that the Rentable Area of the Premises so taken
bears to the total Rentable Area of the Premises.

 

13.2. Condemnation Proceeds. Except as hereinafter provided, in the event of any
taking, Landlord shall have the right to all compensation, damages, income, rent
or awards made with respect thereto (collectively an “award”), including any
award for the value of the leasehold estate created by this Lease. No award to
Landlord shall be apportioned and, subject to Tenant’s rights hereinafter
specified, Tenant hereby assigns to Landlord any right of Tenant in any award
made for any taking. So long as such claim will not reduce any award otherwise
payable to Landlord under this Section 13.2, Tenant may seek to recover, at its
cost and expense, as a separate claim, any damages or awards payable on a taking
of the Premises to compensate for the unamortized cost paid by Tenant for any
Alterations, or for Tenant’s personal property taken, or for interference with
or interruption of Tenant’s business (including goodwill), or for Tenant’s
removal and relocation expenses.

 

13.3. Restoration of Premises. On a taking of the Premises which does not result
in a termination of this Lease, Landlord and Tenant shall restore the Premises
as nearly as possible to the condition they were in prior to the taking in
accordance with the applicable provisions and allocation of responsibility for
repair and restoration of the Premises on damage or destruction pursuant to
Article 12 above, and both parties shall use any awards received by such party
attributable to the Premises for such purpose.

 

13.4. Tenant Waiver. The rights and obligations of Landlord and Tenant on any
taking of the Premises or any other material portion of the Building are
governed exclusively by this Lease. Accordingly, Tenant hereby waives the
provisions of any law to the contrary, including California Code of Civil
Procedure Sections 1265.120 and 1265.130, or any similar successor statute.

 

14. Insurance.

 

14.1. Liability Insurance. Landlord, with respect to the Building, and Tenant,
at its cost and expense with respect to the Premises, shall each maintain or
cause to be maintained, from the Lease Date and throughout the Term, a policy or
policies of Commercial General Liability insurance with limits of liability not
less than Five Million Dollars ($5,000,000.00) per occurrence and in the
aggregate. Each

 

- 18 -



--------------------------------------------------------------------------------

policy shall contain coverage for blanket contractual liability, personal injury
liability, and premises operations, coverage deleting liquor liability
exclusions and, as to Tenant’s insurance, fire legal liability. Tenant’s policy
shall be subject to deductible amounts as Tenant may reasonably elect based on
prudent risk management practices for business comparable to Tenant’s business
and for Tenant’s financial condition.

 

14.2. Form of Policies. All insurance required by this Article 14 shall be
issued on an occurrence basis by solvent companies qualified to do business in
the State of California. Any insurance required under this Article 14 may be
maintained under a “blanket policy” or an “umbrella policy”, insuring other
parties and other locations, so long as the amount and coverage required to be
provided hereunder is not thereby diminished. Tenant shall provide Landlord a
copy of each policy of insurance or a certificate thereof certifying that the
policies contain the provisions required hereunder. Tenant shall deliver such
policies or certificates to Landlord as of the date of this Lease or such
earlier date as Tenant or Tenant’s contractors, agents, licensees, invitees or
employees first enter the Premises and, upon renewal, not less than thirty (30)
days prior to the expiration of such coverage. All evidence of insurance
provided to Landlord shall provide (i) that Landlord, Landlord’s managing agent
and any other person requested by Landlord who has an insurable interest, is
designated as an additional insured without limitation as to coverage afforded
under such policy, (ii) for severability of interests or that the acts or
omissions of one of the insureds or additional insureds shall not reduce or
affect coverage available to any other insured or additional insured; (iii) that
the insurer agrees not to cancel or alter the policy without at least thirty
(30) days prior written notice to all additional insureds; (iv) that the
aggregate liability applies solely to the Premises and the remainder of the
Building; and (v) that Tenant’s insurance is primary and noncontributing with
any insurance carried by Landlord.

 

14.3. Workers’ Compensation Insurance. Tenant, at its sole cost and expense,
shall maintain Workers’ Compensation insurance as required by law and employer’s
liability insurance in an amount of not less than Five Hundred Thousand Dollars
($500,000).

 

14.4. Additional Tenant Insurance. Tenant, at its sole cost and expense, shall
maintain such other insurance as Landlord may reasonably require from time to
time, but in no event may Landlord require any other insurance which is (i) not
then being required of comparable tenants leasing comparable amounts of space in
comparable buildings in the vicinity of the Building or (ii) not then available
at commercially reasonable rates.

 

14.5. Landlord’s Casualty Insurance. Landlord shall, during the Term of this
Lease, procure and maintain in full force and effect, at a minimum, a policy or
policies of fire insurance covering the Building and the permanent tenant
improvements in the Premises, with standard extended coverage, vandalism,
malicious mischief and sprinkler leakage endorsements. The amount and scope of
coverage of Landlord’s insurance hereunder shall be determined by Landlord from
time to time in its reasonable discretion based on prudent risk management
practices for buildings comparable to the Building (but shall not be less than
90% of full replacement value of the Building and Tenant’s permanent tenant
improvements in the Premises, and shall be subject to such deductible amounts as
Landlord may reasonably elect based on prudent risk management practices for
buildings comparable to the Building. Landlord shall have the right to reduce or
terminate any insurance or coverage called for by this Section 14.5 to the
extent that any such coverage is not reasonably available in the commercial
insurance industry from recognized carriers or not available at a cost which is
in Landlord’s judgment commercially reasonable under the circumstances. Landlord
shall at Tenant’s request provide a description of Landlord’s coverage then
maintained by Landlord pursuant to this Section 14.5.

 

15. Waiver of Subrogation Rights. Notwithstanding anything to the contrary
contained in this lease, Landlord and SPE, on the one hand, and Tenant, on the
other hand, for themselves and their

 

- 19 -



--------------------------------------------------------------------------------

respective insurers, agree to and do hereby release each other of and from any
and all claims, demands, actions and causes of action that each may have or
claim to have against the other for loss or damage to property, both real and
personal, notwithstanding that any such loss or damage may be due to or result
from the negligence of either of the parties hereto or their respective
employees or agents. Each party shall, to the extent such insurance endorsement
is lawfully available at commercially reasonable rates, obtain or cause to be
obtained, for the benefit of the other party, a waiver of any right of
subrogation which the insurer of such party may acquire against the other party
by virtue of the payment of any such loss covered by such insurance.

 

16. Tenant’s Waiver of Liability and Indemnification.

 

16.1. Waiver and Release. Except to the extent due to the gross negligence or
willful misconduct of Landlord, Landlord shall not be liable to Tenant or
Tenant’s employees, agents, contractors, licenses or invitees for, and Tenant
waives and releases Landlord and Landlord’s managing agent from, all claims for
loss or damage to any property or injury, illness or death of any person in,
upon or about the Premises (including claims caused in whole or in part by the
act, omission, or neglect of other tenants, contractors, licensees, invitees or
other occupants of the Building or their agents or employees). The waiver and
release contained in this Section 16.1, extends to the officers, directors,
shareholders, partners, employees, agents and representatives of Landlord.

 

16.2. Indemnification of Landlord. Except to the extent due to Landlord’s gross
negligence or willful misconduct, Tenant shall indemnify, defend, protect and
hold Landlord harmless of and from any and all loss, liens, liability, claims,
causes of action, damage, injury, cost or expense arising out of or in
connection with (i) the making of any alterations, additions or other
improvements made by or on behalf of Tenant to the Promises or any Alterations,
or (ii) injury to or death of persons or damage to property occurring or
resulting directly or indirectly from: (A) the use or occupancy of, or the
conduct of business in, the Premises by Tenant or its subtenants or any of their
respective officers, directors, employees, agents, contractors, invitees or
licensees; (B) any other occurrence or condition in or on the Premises; and (C)
acts, neglect or omissions of Tenant, or its subtenants or any of their
respective officers, directors, employees, agents, contractors, invitees or
licensees, in or about any portion of the Building. Tenant’s indemnity
obligation includes reasonable attorneys’ fees and costs, investigation costs
and other reasonable costs and expenses incurred by Landlord. If Landlord
reasonably disapproves the legal counsel proposed by Tenant for the defense of
any claim indemnified against hereunder, Landlord shall have the right to
appoint its own legal counsel, the reasonable fees, costs and expenses of which
shall be included as part of Tenant’s indemnity obligation hereunder. The
indemnification contained in this Section 16.2 shall extend to the officers,
directors, shareholders, partners, employees, agents and representatives of
Landlord.

 

16.3. Indemnification of Tenant. Landlord shall indemnify, defend, protect and
hold Tenant harmless of and from any and all loss, liens, liability, claims,
causes of action, damage, injury, cost or expense arising out of or in
connection with (i) any breach or default by Landlord in the performance of any
of its obligations under this Lease, or (ii) Landlord’s gross negligence or
willful misconduct, or (iii) any loss or damage to property or injury to person
occurring in the public entrances, stairways, corridors, elevators and elevator
lobbies, and other public areas in the Building or the other public areas in the
Building (except for such loss, damage or injury for which Tenant is obligated
to indemnify Landlord under Section 16.2). Landlord’s indemnity obligation
includes reasonable attorneys’ fees and costs, investigation costs and other
reasonable costs and expenses incurred by Tenant. The indemnification contained
in this Section 16.3 shall extend to the officers, directors, shareholders,
partners, employees, agents and representatives of Tenant.

 

- 20 -



--------------------------------------------------------------------------------

17. Assignment and Subletting

 

17.1. Compliance Required. Tenant shall not, directly or indirectly, voluntary
or by operation of law, sell, assign or otherwise transfer this Lease, or any
interest herein (collectively, “assign” or “assignment”), or sublet the
Premises, or any part thereof, or permit the occupancy of the Premises by any
person other than Tenant (collectively, “sublease” or “subletting”, the assignee
or sublessee under an assignment or sublease being referred to as a
“transferee”), without Landlord’s prior consent given or withheld in accordance
with the express standards and conditions of this Article 17 and compliance with
the other provisions of this Article 17. Any assignment or subletting made in
violation of this Article 17 shall be void. As used herein, an “assignment”
includes any sale or other transfer (such as by consolidation, merger or
reorganization) of a majority of the voting stock of Tenant, if Tenant is a
corporation (other than a corporation publicly traded on The New York Stock
Exchange or NASDAQ or similar exchange), or any sale or other transfer of a
majority of the beneficial interest in Tenant, if Tenant is any other form of
entity. Tenant acknowledges and agrees that the limitations on Tenant’s right to
sublet or assign which are set forth in this Article 17 are reasonable and, in
particular, that the express standards and conditions upon Tenant’s right to
assign or sublet which are set forth in this Article 17 are reasonable as of the
Lease Date.

 

17.2. Request by Tenant; Landlord Response. If Tenant desires to effect an
assignment or sublease, Tenant shall submit to Landlord a request for consent
together with the identity of the parties to the transaction, the nature of the
transferee’s proposed business use for the Premises, the proposed documentation
for and terms of the transaction, and all other information reasonably requested
by Landlord concerning the proposed transaction and the parties involved
therein, including certified financial information, credit reports, the business
background and references regarding the transferee, and an opportunity to meet
and interview the transferee. Within twenty (20) days after the later of such
interview or the receipt of all such information required by Landlord, or within
thirty (30) days after the date of Tenant’s request to Landlord if Landlord does
not request additional information or an interview, Landlord shall have the
right, by notice to Tenant, to: (i) consent to the assignment or sublease,
subject to the terms of this Article 17; (ii) decline to consent to the
assignment or sublease; (iii) in the case of a subletting of at least one full
floor of the Premises for a term in excess of six (6) months, to sublet from
Tenant the portion of the Premises proposed to be sublet on the terms and
conditions set forth in Tenant’s request to Landlord; or (iv) in the case of an
assignment, to terminate this Lease as of the date specified by Tenant as the
effective date of the proposed assignment, in which event Tenant will be
relieved of all unaccrued obligations hereunder as of such date, other than
those obligations which survive termination of this Lease. If Landlord elects so
to terminate, Tenant shall have the right, by notice to Landlord within five (5)
days after Landlord’s exercise of such right, to rescind its request for the
proposed assignment, in which event this Lease shall not terminate and shall
remain in full force and effect.

 

17.3. Conditions for Landlord Approval. In the event Landlord elects not to
sublet from Tenant or terminate this Lease (in whole or in part) as provided in
clauses (iii) and (iv) of Section 17.2, Landlord shall not unreasonably withhold
its consent to a proposed subletting or assignment by Tenant. Without limiting
the grounds on which it may be reasonable for Landlord to withhold its consent
to an assignment or sublease, Tenant agrees that Landlord would be acting
reasonably in withholding its consent in the following instances: (i) if Tenant
is in default under Lease; (ii) if the transferee is a governmental or
quasi-governmental agency, foreign or domestic, (iii) if the transferee is an
existing tenant in the Building; (iv) if, in Landlord’s sole judgment, the
transferee’s business, use and/or occupancy of the Premises would (A) violate
any of the terms of this Lease or the lease of any other tenant in the

 

-21-



--------------------------------------------------------------------------------

Landlord from any other person shall not be deemed a waiver by Landlord of any
provision of this Article 17. On a default by any assignee of Tenant in the
performance of any of the terms, covenants or conditions of this Lease, Landlord
may proceed directly against Tenant without the necessity of commencing or
exhausting remedies against such assignee. No consent by Landlord to any further
assignments or sublettings of this Lease, or any modification, amendment or
termination of this Lease, or extension, waiver or modification of payment or
any other obligations under this Lease, or any other action by Landlord with
respect to any assignee or sublessee, or the insolvency, or bankruptcy or
default of any such assignee or sublessee, shall affect the continuing liability
of Tenant for its obligations under this Lease and Tenant waives any defense
arising out of or based thereon, including any suretyship defense of
exoneration. Landlord shall have no obligation to notify Tenant or obtain
Tenant’s consent with respect to any of the foregoing matters.

 

17.8. No Encumbrance. Notwithstanding anything to the contrary contained in this
Article 17. Tenant shall have no right to encumber, pledge, hypothecate or
otherwise transfer this Lease, or any of Tenant’s interest or rights hereunder,
as security for any obligation or liability of Tenant.

 

17.9 Assignment or Sublease to Related Entity. As long as no Suspension
Condition then exists, Tenant shall have the right, subject to the terms and
conditions set forth in this Section 17.9, without the consent of Landlord, but
without in any way releasing Epicentric, Inc. from any of its obligations under
this Lease, to (a) assign its interest in this Lease to (i) any corporation
which is a successor to Tenant either by merger or consolidation, or (ii) a
purchaser of all or substantially all of Tenant’s assets (provided such
purchaser shall have also assumed substantially all of Tenant’s liabilities), or
(iii) to a corporation or other entity which shall control, be under the control
of, or be under common control with Epicentric, Inc. (the term “control” as used
herein shall be deemed to mean ownership of more than fifty percent (50%) of the
outstanding voting stock of a corporation, or other majority equity and control
interest if Tenant is not a corporation) (any such entity being a “Related
Entity”), or (b) sublease all or any portion of the Premises to a Related
Entity, so long as such sublease does not result in the demising of any space in
the Premises. Any assignment or sublease to a Related Entity pursuant to this
Section 17.9 shall be subject to the following conditions: (i) the principal
purpose of such assignment or sublease is not the acquisition of Tenant’s
interest in this Lease (except if such assignment or sublease is made to a
Related Entity and is made for a valid intra-corporate business purpose and is
not made to circumvent the provisions of this Article 17), (ii) any such
assignee shall have a net worth and annual income and cash flow, determined in
accordance with generally accepted accounting principles, consistently applied,
after giving effect to such assignment, in amounts necessary to perform its
duties, obligations and liabilities under such assignment, as reasonably
determined by Landlord, (iii) such assignment or sublease shall be subject to
the terms of this Lease, including the provisions of Sections 17.6 and 17.7, and
(iv) such Related Entity shall have executed all documents reasonably requested
by Landlord to memorialize the foregoing. Tenant shall, within ten (10) business
days after execution thereof, deliver to Landlord (A) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord, duly executed by Tenant, (B) if applicable, evidence reasonably
satisfactory to Landlord establishing compliance by the assignee with the net
worth, income and cash flow requirements of clause (b)(ii) above, (C) an
instrument in form and substance reasonably satisfactory to Landlord, duly
executed by the assignee, in which such assignee shall assume observance and
performance of, and agree to be personally bound by, all of the terms, covenants
and conditions of this Lease on Tenant’s part to be observed and performed or
(D) a duplicate original sublease in form and substance reasonably satisfactory
to Landlord, duly executed by Tenant and subtenant.

 

18. Rules and Regulations. Tenant shall observe and comply, and shall cause its
sublessees, employees, agents, contractors, licensees and invitees to observe
and. comply, with the Rules and Regulations of the Building, a copy of which are
attached to this Lease as Exhibit D, and, after notice thereof, with all
reasonable modifications and additions thereto from time to time promulgated in
writing

 

- 23 -



--------------------------------------------------------------------------------

by Landlord. Landlord shall not be responsible to Tenant, or Tenant’s
sublessees, employees, agents, contractors, licensees or invitees, for
noncompliance with any Rules and Regulations of the Building by any other
tenant, sublessee, employee, agent, contractor, licensee, invitee or other
occupant of the Building. Such Rules and Regulations shall be enforced by
Landlord in a non-discriminatory manner.

 

19. Entry of Premises by Landlord.

 

19.1. Right to Enter. Upon 24 hours advance notice to Tenant (except in
emergencies or in order to provide regularly scheduled or other routine Building
standard services or additional services requested by Tenant, or post notices of
nonresponsibility or other notices permitted or required by law when no such
notice shall be required), Landlord and its authorized agents, employees, and
contractors may enter the Premises at reasonable hours to: (i) inspect the same;
(ii) determine Tenant’s compliance with its obligations hereunder, (iii) exhibit
the same to prospective purchasers, lenders or tenants; (iv) supply any services
to be provided by Landlord hereunder, (v) post notices of nonresponsibility or
other notices permitted or required by law; (vi) make repairs, improvements or
alterations, or perform maintenance in or to, the Premises or any other portion
of the Building, including Building systems; and (vii) perform such other
functions as Landlord deems reasonably necessary or desirable. Landlord may also
grant access to the Premises to government or utility representatives and bring
and use on or about the Premises such equipment as reasonably necessary to
accomplish the purposes of Landlord’s entry. Landlord shall use reasonable good
faith efforts to effect all entries and perform all work hereunder in such
manner as to minimize interference with Tenant’s use and occupancy of the
Premises. Landlord shall have and retain keys with which to unlock all of the
doors in or to the Premises (excluding Tenant’s vaults, safes and similar secure
areas designated in writing by Tenant in advance), and Landlord shall have the
right to use any and all means which Landlord may deem proper in an emergency in
order to obtain entry to the Premises, including secure areas.

 

19.2. Tenant Waiver of Claims. Except for damages to persons or property caused
by the negligence or willful misconduct of Landlord or its employees, Tenant
waives any claim for damages for any inconvenience to or interference with
Tenant’s business, or any loss of occupancy or quiet enjoyment of the Premises,
or any other loss, occasioned by any entry effected or work performed under this
Article 19 and Tenant shall not be entitled to any abatement of Rent by reason
of the exercise of any such right of entry or performance of such work. No entry
to the Premises by Landlord or anyone acting under Landlord shall constitute a
forcible or unlawful entry into, or a detainer of, the Premises or an eviction,
actual or constructive, of Tenant from the Premises, or any portion thereof.

 

20. Default and Remedies.

 

20.1. Events of Default. The occurrence of any of the following events shall
constitute a default by Tenant under this Lease:

 

a. Nonpayment of Rent. Failure to pay any Rent when due.

 

b. Unpermitted Assignment. An assignment or sublease made in contravention of
any of the provisions of Article 17 above.

 

c. Abandonment. Abandonment of the Premises for a continuous period in excess of
five (5) business days. For purposes hereof, “abandonment” shall have the
meaning provided under California law.

 

d. Other Obligations. Failure to perform or fulfill any other obligation,
covenant, condition or agreement under this Lease.

 

- 24 -



--------------------------------------------------------------------------------

e. Bankruptcy and Insolvency. A general assignment by Tenant for the benefit of
creditors, any action or proceeding commenced by Tenant under any insolvency or
bankruptcy act or under any other statute or regulation for protection from
creditors, or any such action commenced against Tenant and not discharged within
sixty (60) days after the date of commencement; the employment or appointment of
a receiver or trustee to take possession of all or substantially all of Tenant’s
assets or the Premises; the attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or the Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ten (10)
days after the levy thereof; the admission by Tenant in writing of its inability
to pay its debts as they become due; or the filing by Tenant of a petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any such
proceeding against Tenant, such proceeding is not dismissed. For purposes of
this Section 20.1(e). “Tenant” means Tenant and any partner of Tenant, if Tenant
is a partnership, or any person or entity comprising Tenant, if Tenant is
comprised of more than one person or entity, or any guarantor of Tenant’s
obligations, or any of them, under this Lease.

 

20.2. Notice to Tenant. Upon the occurrence of any default, Landlord shall give
Tenant notice thereof. Such notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by
California Code of Civil Procedure Section 1161 or any similar or successor
statute; and giving of such notice in the manner required by Article 28 shall
replace and satisfy any service-of-notice procedures set forth in any statute,
including those required by California Code of Civil Procedure Section 1162 or
any similar or successor statute. If a time period is specified below for cure
of such default, then Tenant may cure such default within such time period. To
the fullest extent allowed by law, Tenant hereby waives any right under law now
or hereinafter enacted to any other time period for cure of default.

 

a. Nonpayment of Rent. For failure to pay Rent, within five (5) days after
Landlord’s notice.

 

b. Other Obligations. For failure to perform any obligation, covenant, condition
or agreement under this Lease (other than nonpayment of Rent, an assignment or
subletting in violation of Article 17 or Tenant’s abandonment of the Premises)
within ten (10) days after Landlord’s notice or, if the failure is of a nature
requiring more than 10 days to cure, then an additional sixty (60) days after
the expiration of such 10-day period, but only if Tenant commences cure within
such 10-day period and thereafter diligently pursues such cure to completion
within such additional 60-day period. If Tenant has failed to perform any such
obligation, covenant, condition or agreement more than two (2) times during the
Term and notice of such event of default has been given by Landlord in each
instance, then no cure period shall apply.

 

c. No Cure Period. No cure period shall apply for any other event of default
specified in Section 20.1.

 

20.3. Remedies Upon Occurrence of Default. On the occurrence of a default which
Tenant fails to cure after notice and expiration of the time period for cure, if
any, specified in Section 20.2 above, Landlord shall have the right either (i)
to terminate this Lease and recover possession of the Premises, or (ii) to
continue this Lease in effect and enforce all Landlord’s rights and remedies
under California Civil Code Section 1951.4 (by which Landlord may recover Rent
as it becomes due, subject to Tenant’s right to assign pursuant to Article 17).
Landlord may store any property of Tenant located in the Premises at Tenant’s
expense or otherwise dispose of such property in the manner provided by law. If

 

- 25 -



--------------------------------------------------------------------------------

Landlord does not terminate this Lease, Tenant shall in addition to continuing
to pay all Rent when due, also pay Landlord’s costs of attempting to relet the
Premises, any repairs and alterations necessary to prepare the Premises for such
reletting, and brokerage commissions and attorneys’ fees incurred in connection
therewith, less the rents, if any, actually received from such reletting.
Notwithstanding Landlord’s election to continue this Lease in effect, Landlord
may at any time thereafter terminate this Lease pursuant to this Section 20.3.

 

20.4. Damages Upon Termination. If and when Landlord terminates this Lease
pursuant to Section 20.3, Landlord may exercise all its rights and remedies
available under California Civil Code Section 1951.2, including the right to
recover from Tenant the worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could have been reasonably
avoided. As used herein and in Civil Code Section 1951.2, “time of award” means
either the date upon which Tenant pays to Landlord the amount recoverable by
Landlord, or the date of entry of any determination, order or judgment of any
court or other legally constituted body determining the amount recoverable,
whichever occurs first.

 

20.5. Computation of Certain Rent for Purposes of Default. For purposes of
computing unpaid Rent pursuant to Section 20.4 above, Escalation Rent for the
balance of the Term shall be determined by averaging the amount paid by Tenant
as Escalation Rent for the calendar year prior to the year in which the default
occurred (or, if the prior year is the Base Year or such default occurs during
the Base Year, Escalation Rent shall be based on Landlord’s operating budget for
the Building for the Base Year), increasing such average amount for each
calendar year (or portion thereof) remaining in the balance of the Term at a per
annum compounded rate equal to the mean average rate of increase for the
preceding five (5) calendar years in the United States Department of Labor,
Bureau of Labor Statistics, Consumer Price Index (All Urban Consumers, All
Items, 1982-1984 = 100) for the Metropolitan Area of which San Francisco,
California, is a part, and adding together the resulting amounts. If such Index
is discontinued or revised, such computation shall be made by reference to the
index designated as the successor or substitute index by the United States
Department of Labor, Bureau of Labor Statistics, or its successor agency, and if
none is designated, by a comparable index as determined by Landlord in its sole
discretion, which would likely achieve a comparable result to that achieved by
the use of the Consumer Price Index. If the base year of the Consumer Price
Index is changed, then the conversion factor specified by the Bureau, or
successor agency, shall be utilized to determine the Consumer Price Index.

 

20.6. Right to Cure Defaults. If Tenant fails to pay Rent (other than Base Rent
and Escalation Rent) required to be paid by it hereunder, or fails to perform
any other obligation under this Lease, and Tenant fails to cure such default
within the applicable cure period, if any, specified in Section 20.2 above, then
Landlord may, without waiving any of Landlord’s rights in connection therewith
or releasing Tenant from any of its obligations or such default, make any such
payment or perform such other obligation on behalf of Tenant. Prior to
commencing such payment or performing such obligation on behalf of Tenant,
Landlord shall notify Tenant of its intentions to do so. All payments so made by
Landlord, and all costs and expenses incurred by Landlord to perform such
obligations, shall be due and payable by Tenant as Rent immediately upon receipt
of Landlord’s demand therefor. If Landlord fails to perform its obligations
under this Lease within fifteen (15) days after written notice from Tenant
(provided Landlord shall have a longer time if reasonably necessary if Landlord
commences cure within such fifteen (15) day period and diligently prosecutes
such cure to completion) and such failure materially and adversely affects
Tenant’s use of the Premises, then Tenant shall give Landlord an additional
three (3) business days prior notice. If Landlord has not commenced performance
of its obligation within such three (3) business day period. Tenant shall have
the right to perform such obligation on Landlord’s behalf, and Landlord shall
reimburse Tenant for the reasonable cost thereof within thirty (30) days after
presentation of a reasonably detailed invoice demonstrating the expenses
incurred by Tenant. In the event Tenant makes any repairs to the Premises on
Landlord’s behalf pursuant to this Section 20.6, Tenant shall be responsible

 

- 26 -



--------------------------------------------------------------------------------

for damages or injuries caused by Tenant or its employees, contractors and
subcontractors in making such repairs or any defect therein and shall indemnify
Landlord against any liability, cost or expense (including attorneys’ fees)
arising out of such repair or any defect in the work performed.

 

20.7. Remedies Cumulative. The rights and remedies of Landlord under this Lease
are cumulative and in addition to, and not in lieu of, any other rights and
remedies available to Landlord at law or in equity. Landlord’s pursuit of any
such right or remedy shall not constitute a waiver or election of remedies with
respect to any other right or remedy.

 

21. Subordination, Attornment and Nondisturbance.

 

21.1. Subordination and Attornment. This Lease and all of Tenant’s rights
hereunder shall be subordinate to any ground lease or underlying lease, and the
lien of any mortgage, deed of trust, or any other security instrument now or
hereafter affecting or encumbering the Building, or any part thereof or interest
therein, and to any and all advances made on the security thereof or Landlord’s
interest therein, and to all renewals, modifications, consolidations,
replacements and extensions thereof (an “encumbrance”, the holder of the
beneficial interest thereunder being referred to as an “encumbrancer”). An
encumbrancer may, however, subordinate its encumbrance to this Lease, and if an
encumbrancer so elects by notice to Tenant, this Lease shall be deemed prior to
such encumbrance. If any encumbrance to which this Lease is subordinate is
foreclosed, or a deed in lieu of foreclosure is given to the encumbrancer
thereunder, Tenant shall attorn to the purchaser at the foreclosure sale or to
the grantee under the deed in lieu of foreclosure; and if any encumbrance
consisting of a ground lease or underlying lease to which this Lease is
subordinate is terminated, Tenant shall attorn to the lessor thereof. Tenant
shall execute, acknowledge and deliver in the form requested by Landlord or any
encumbrancer, any documents required to evidence or effectuate the subordination
hereunder, or to make this Lease prior to the lien of any encumbrance, or to
evidence such attornment.

 

21.2. Nondisturbance. If any encumbrance to which this Lease is subordinate is
foreclosed, or a deed in lieu of foreclosure is given to the encumbrancer
thereunder, or if any encumbrance consisting of a ground lease or underlying
lease to which this Lease is subordinate is terminated, this Lease shall not
terminate, and the rights and possession of Tenant under this Lease shall not be
disturbed if (i) no default by Tenant then exists under this Lease; (ii) Tenant
attorns to the purchaser, grantee, or successor lessor as provided in Section
21.1 above or, if requested, enters into a new lease for the balance of the Term
upon the same terms and provisions contained in this Lease; and (iii) Tenant
enters into a written agreement in a form reasonably acceptable to such
encumbrancer with respect to subordination, attornment and non-disturbance.

 

22. Sale or Transfer by Landlord; Lease Non-Recourse.

 

22.1. Release of Landlord on Transfer. Landlord may at any time transfer, in
whole or in part, its right, title and interest under this Lease and in the
Building, or any portion thereof. If the original Landlord hereunder, or any
successor to such original Landlord, transfers (by sale, assignment or
otherwise) its right, title or interest in the Building, all liabilities and
obligations of the original Landlord or such successor under this Lease accruing
after such transfer shall terminate, the original Landlord or such successor
shall automatically be released therefrom, and thereupon all such liabilities
and obligations shall be binding upon the new owner. Tenant shall attorn to each
such new owner.

 

22.2. Lease Nonrecourse to Landlord. Landlord shall in no event be personally
liable under this Lease, and Tenant shall look solely to Landlord’s interest in
the Building, for recovery of any damages for breach of this Lease by Landlord
or on any judgment in connection therewith. None of the persons or entities
comprising or representing Landlord (whether partners, shareholders, officers,

 

- 27 -



--------------------------------------------------------------------------------

directors, trustees, employees, beneficiaries, agents or otherwise) shall ever
be personally liable under this Lease or liable for any such damages or judgment
and Tenant shall have no right to effect any levy of execution against any
assets of such persons or entities on account of any such liability or judgment.
Any lien obtained by Tenant to enforce any such judgment, and any levy of
execution thereon, shall be subject and subordinate to all encumbrances as
specified in Article 21 above.

 

23. Estoppel Certificate.

 

23.1. Procedure and Content. From time to time, and within ten (10) days after
written notice by Landlord, Tenant shall execute, acknowledge, and deliver to
Landlord a certificate as specified by Landlord certifying: (i) that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
identifying each modification); (ii) the Commencement Date and Expiration Date;
(iii) that Tenant has accepted the Premises (or the reasons Tenant has not
accepted the Premises), and if Landlord has agreed to make any alterations or
improvements to the Premises, that Landlord has properly completed such
alterations or improvements (or the reasons why Landlord has not done so); (iv)
the amount of the Base Rent and current Escalation Rent, if any, and the date to
which such Rent has been paid; (v) that Tenant has not committed any event of
default, except as to any events of default specified in the certificate, and
whether there are any existing defenses against the enforcement of Tenant’s
obligations under this Lease; (vi) that no default of Landlord is claimed by
Tenant, except as to any defaults specified in the certificate; and (vii) such
other matters as may reasonably be requested by Landlord.

 

23.2. Effect of Certificate. Any such certificate may be relied upon by any
prospective purchaser of any part or interest in the Building or encumbrancer
(as defined in Section 21.1) and, at Landlord’s request, Tenant shall deliver
such certificate to Landlord and/or to any such entity and shall agree to such
notice and cure provisions and such other matters as such entity may reasonably
require. In addition, at Landlord’s request, Tenant shall provide to Landlord
for delivery to any such entity such information, including financial
information, that may reasonably be requested by any such entity. Any such
certificate shall constitute a waiver by Tenant of any claims Tenant may have in
contravention to the information contained in such certificate and Tenant shall
be estopped from asserting any such claim. If Tenant fails or refuses to give a
certificate hereunder within the time period herein specified, Landlord shall
have the right to treat such failure or refusal as a default by Tenant.

 

23.3 Landlord’s Estoppel Certificate. If Tenant is required by an unaffiliated
third party to produce an estoppel certificate, Landlord shall, within thirty
(30) days after Tenant’s request, execute and deliver to Tenant an estoppel
certificate in favor of Tenant and such other persons as Tenant shall reasonably
request, setting forth the following: (a) the Commencement Date and the
Expiration Date; (b) that this Lease is in full force and effect and has not
been assigned, modified, supplemented or amended (except by such writing as
shall be stated); (c) that all conditions under this Lease to be performed by
Tenant have, to Landlord’s knowledge, been satisfied, or, in the alternative,
those claimed by Landlord to be unsatisfied; (d) that, to Landlord’s knowledge,
no defenses or offsets exist against the enforcement of this Lease by Landlord,
or in the alternative, those claimed by Landlord; (e) that the amount of advance
Rent, if any (or none if such is the case), has been paid by Tenant; (f) the
date to which rent has been paid; and (g) such other information as Tenant may
reasonably request.

 

24. No Light, Air, or View Easement. Nothing contained in this Lease shall be
deemed, either expressly or by implication, to create any easement for light and
air or access to any view. Any diminution or shutting off of light, air or view
to or from the Premises by any structure which now exists or which may hereafter
be erected, whether by Landlord or any other person, shall in no way affect this
Lease or Tenant’s obligations hereunder, entitle Tenant to any reduction of
Rent, or impose any liability on Landlord.

 

- 28 -



--------------------------------------------------------------------------------

25. Holding Over. No holding over by Tenant shall operate to extend the Term. If
Tenant remains in possession of the Premises after expiration or termination of
this Lease, unless otherwise agreed by Landlord in writing, then (i) Tenant
shall become a tenant at sufferance upon all the applicable terms and conditions
of this Lease, except that Base Rent shall be increased to equal 150% of the
Base Rent then in effect; (ii) Tenant shall indemnify, defend, protect and hold
harmless Landlord, and any tenant to whom Landlord has leased all or part of the
Premises, from any and all liability, loss, damages, costs or expense (including
loss of Rent to Landlord or additional rent payable by such tenant and
reasonable attorneys’ fees) suffered or incurred by either Landlord or such
tenant resulting from Tenant’s failure timely to vacate the Premises; and (iii)
such holding over by Tenant shall constitute a default by Tenant.

 

26. Security Deposit.

 

26.1 Initial Security Deposit. If so specified in the Basic Lease Information,
Tenant shall deposit with Landlord, in cash, the Security Deposit on the date
provided in the Basic Lease Information. Subject to the provisions of Section
26.3 below, the amount of the Security Deposit shall, at all times during the
Term, be $2,750,000.00 (the “Required Amount”). At Tenant’s option, the Security
Deposit may be in the form of an unconditional, clean, irrevocable, standby
letter of credit (“L-C”). The Security Deposit shall be held by Landlord as
security for the performance by Tenant of all its obligations under this Lease.
If Tenant fails to pay any Rent due hereunder, or otherwise commits a default
with respect to any provision of this Lease, Landlord may use, apply or retain
all or any portion of the Security Deposit for the payment of any such Rent or
for the payment of any other amounts expended or incurred by Landlord by reason
of Tenant’s default, or to compensate Landlord for any loss or damage which
Landlord may incur thereby (and in this regard Tenant hereby waives the
provisions of California Civil Code Section 1950.7(c) and any similar or
successor statute providing that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of Rent, to
repair damage caused by Tenant, or to clean the Premises). Exercise by Landlord
of its rights hereunder shall not constitute a waiver of, or relieve Tenant from
any liability for, any default. If Landlord so uses or applies all or any
portion of the Security Deposit, Tenant shall, within ten (10) days after demand
by Landlord, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its full amount. If Tenant performs all of Tenant’s
obligations hereunder, the Security Deposit, or so much thereof as has not
theretofore been applied by Landlord, shall be returned, without interest, to
Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest under this Lease, or to such person as Landlord and Tenant otherwise
agree) within thirty (30) days after the later of (i) the date of expiration or
earlier termination of this Lease, or (ii) vacation of the Premises by Tenant if
the Premises has been left in the condition specified by this Lease. Landlord’s
receipt and retention of the Security Deposit shall not create any trust or
fiduciary relationship between Landlord and Tenant and Landlord need not keep
the Security Deposit separate from its general accounts. Upon termination of the
original Landlord’s (or any successor owner’s) interest in the Premises, the
original Landlord (or such successor) shall be released from further liability
with respect to the Security Deposit upon the original Landlord’s (or such
successor’s) compliance with California Civil Code Section 1950.7(d), or
successor statute.

 

26.2 Letter of Credit Provisions. If at any time Tenant elects to deposit an L-C
as the Security Deposit, the L-C shall be issued by a bank reasonably acceptable
to Landlord, shall be issued for a term of at least twelve (12) months, shall be
unconditional, clean and irrevocable, and shall be in a form and with such
content reasonably acceptable to Landlord. The L-C shall be payable on sight
with the bearer’s draft. The L-C shall state that it shall be payable against
sight drafts presented by Landlord, accompanied by Landlord’s statement that
said drawing is in accordance with the terms and conditions of this Lease; no
other document or certification from Landlord shall be required to negotiate the
L-C. Landlord may designate any bank as Landlord’s advising bank for collection
purposes and any sight drafts

 

- 29 -



--------------------------------------------------------------------------------

for the collection of the L-C may be presented by the advising bank on
Landlord’s behalf. Tenant shall either replace the expiring L-C with an L-C in
an amount equal to the original L-C or renew the expiring L-C, in any event no
later than thirty (30) days prior to the expiration of the term of the L-C then
in effect. If Tenant fails to deposit a replacement L-C or renew the expiring
L-C, Landlord shall have the right to draw upon the expiring L-C for the full
amount thereof and hold the same as the Security Deposit; provided, however,
that if Tenant provides a replacement L-C that meets the requirements of this
Article 26, then Landlord shall return to Tenant promptly in cash that amount of
the L-C that had been drawn upon by Landlord. The fee for the maintenance of the
L-C shall be at Tenant’s sole cost and expense. The L-C shall not be mortgaged,
assigned or encumbered in any manner whatsoever by Tenant without the prior
written consent of Landlord. The L-C shall be transferable to any of the
following parties: (i) any secured or unsecured lender of Landlord, (ii) any
assignee, successor, transferee or other purchaser of all or any portion of the
Building, or any interest in the Building, (iii) any partner, shareholder,
member or other direct or indirect beneficial owner in Landlord (to the extent
of their interest in the Lease). Further, in the event of any sale, assignment
or transfer by the Landlord of its interest in the Premises or the Lease,
Landlord shall have the right to assign or transfer the L-C to its grantee,
assignee or transferee and in the event of any sale, assignment or transfer; the
landlord so assigning or transferring the L-C shall have no liability to the
Tenant for the return of the L-C, and Tenant shall look solely to such grantee,
assignee or transferee for such return. The use, application or retention of the
L-C, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by law, it being
intended that Landlord shall not first be required to proceed against the L-C,
and such use, application or retention shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled.

 

26.3. Reduction of Letter of Credit. So long as Epicentric, Inc. or a Related
Entity is the Tenant under this Lease, then the Required Amount shall be subject
to reduction in the manner set forth in this Section 26.3.

 

26.3.1. Calendar Year 2002. If Tenant shall generate “Net Cash Provided by (used
by) Operating Activities” of $5,000,000, as shown on Tenant’s audited financial
statements for the calendar year 2002, and Tenant furnishes to Landlord, on or
before March 31, 2003 evidence thereof reasonably satisfactory to Landlord,
including annual financial statements prepared in accordance with generally
accepted accounting principals, consistently applied, externally audited by a
“Big 5” certified public accountant (“Financial Statements”), which satisfaction
or not shall be determined by Landlord, and advised to Tenant, within ten (10)
business days after receipt of such evidence, the Required Amount shall be
reduced by $580,000, effective upon delivery of notice to Tenant from Landlord
of its satisfaction with such evidence.

 

26.3.2. Calendar Year 2003. If Tenant shall generate “Net Cash Provided by (used
by) Operating Activities” of $15,000,000, as shown on Tenant’s audited financial
statements for the calendar year 2003 and Tenant furnishes to Landlord, on or
before March 31, 2004, evidence thereof reasonably satisfactory to Landlord,
including Financial Statements, which satisfaction or not shall be determined by
Landlord, and advised to Tenant, within ten (10) business days after receipt of
such evidence, the Required Amount shall be reduced by $580,000, effective upon
delivery of notice to Tenant from Landlord of its satisfaction with such
evidence.

 

26.3.3. Calendar Years 2004 and Thereafter. If Tenant shall generate “Net Cash
Provided by (used by) Operating Activities” of $25,000,000, as shown on Tenant’s
audited financial statements for the calendar year 2004 (and each calendar year
thereafter during the term of the lease) and Tenant furnishes to Landlord, on or
before March 31, 2005 (and each March 31 thereafter during the term of the
lease), evidence thereof reasonably satisfactory to Landlord, including
Financial Statements, which satisfaction or not shall be determined by Landlord,
and advised to Tenant, within ten (10) business days

 

- 30 -



--------------------------------------------------------------------------------

after receipt of such evidence, the Required Amount shall be reduced by
$580,000, but in no event shall the Required Amount at any time be less than
$1,050,000, effective upon delivery of notice to Tenant from Landlord of its
satisfaction with such evidence.

 

26.3.4. Limitations of Reduction of Required Amount. Notwithstanding the
provisions of Sections 26.3.1, 26.3.2, and 26.3.3 to the contrary, the Required
Amount shall not be reduced at any time if Tenant is in default under any
provision of this Lease at the time such reduction would go into effect or if
Tenant fails to deliver to Landlord evidence reasonably satisfactory to Landlord
in order to determine whether Tenant has satisfied any of the provisions of this
Section 26.3.

 

26.3.5. Procedure for Reduction. Each time the Required Amount is reduced,
Tenant shall be entitled to amend the Letter of Credit to reflect such reduction
provided that Tenant is not in default under any provision of this Lease.

 

26.3.6. Increase of Required Amount. The Required Amount shall be subject to
increase if, at any time after the Required Amount has been reduced to less than
an amount equal to Base Rent on a proforma basis for the next succeeding six (6)
month period (“6 Months Rent Amount”), Tenant does not maintain a “Net Cash
Provided by (used by) Operating Activities” of $2,500,000, as shown on Tenant’s
unaudited financial statements for any two (2) consecutive quarters. In such
event, the Required Amount shall be increased to the 6 Months Rent Amount and
Tenant shall furnish to Landlord an amendment of the Letter of Credit to reflect
such increase in the Required Amount within ten (10) business days after the
delivery of the evidence to Landlord as required herein. Tenant shall furnish to
Landlord (i) within fifteen (l5) days after the end of each calendar quarter
during the Term quarterly statements of net income and cash flow accompanied by
a certificate of Tenant’s chief financial officer, acting on behalf of Tenant
(not personally), that such statements are true, correct and complete, and (ii)
audited (in accordance with Section 26.3.1 above) Financial Statements of Tenant
within ninety (90) days after the end of Tenant’s fiscal year.

 

27. Waiver. Failure of Landlord to declare a default by Tenant upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such default, but Landlord shall have the right to declare such default at any
time after its occurrence. To be effective, a waiver of any provision of this
Lease, or any default, shall be in writing and signed by the waiving party. Any
waiver hereunder shall not be deemed a waiver of subsequent performance of any
such provision or subsequent defaults. The subsequent acceptance of Rent
hereunder, or endorsement of any check by Landlord, shall not be deemed to
constitute an accord and satisfaction or a waiver of any preceding default by
Tenant, except as to the particular Rent so accepted, regardless of Landlord’s
knowledge of the preceding default at the time of acceptance of the Rent. No
course of conduct between Landlord and Tenant, and no acceptance of the keys to
or possession of the Premises by Landlord before the Expiration Date shall
constitute a waiver of any provision of this Lease or of any default, or operate
as a surrender of this Lease.

 

28. Notices and Consents: Tenant’s Agent for Service. All notices, approvals,
consents, demands and other communications from one party to the other given
pursuant to this Lease shall be in writing and shall be made by personal
delivery, by use of a reputable overnight courier service or by deposit in the
United States mail, certified, registered or Express, postage prepaid and return
receipt requested. Notices shall be addressed if to Landlord, to Landlord’s
Address, and if to Tenant, to Tenant’s Address. Landlord and Tenant may each
change their respective Addresses from time to time by giving written notice to
the other of such change in accordance with the terms of this Article 28, at
least ten (10) days before such change is to be effected. Any notice given in
accordance with this Article 28 shall be deemed to have been given (i) on the
date of personal delivery or (ii) on the earlier of the date of delivery or
attempted delivery (as shown by the return receipt or other delivery record) if
sent by courier service or mailed.

 

- 31 -



--------------------------------------------------------------------------------

29. Tenant’s Authority. Tenant, and each of the persons executing this Lease on
behalf of Tenant, represent and warrant that (i) Tenant is a duly formed,
authorized and existing corporation, partnership or trust (as the case may be),
(ii) Tenant is qualified to do business in California, (iii) Tenant has the full
right and authority to enter into this Lease and to perform all of Tenant’s
obligations hereunder, and (iv) each person signing on behalf of Tenant is
authorized to do so. Tenant shall deliver to Landlord, upon Landlord’s request,
such reasonable written assurances authorizing Tenant’s execution and delivery
of this Lease.

 

30. Automobile Parking. There shall be no parking provided to Tenant in the
Building or at any other location except as set forth in this Article 30.
Pursuant to the terms of the lease between the owner of the Annex and Landlord
for the Annex (the “Annex Master Lease”). Landlord currently has the right to
use a certain number of parking spaces located within and outside the One Market
Tower project adjacent to the Building (as such number of spaces increase or
decrease, the “Landlord Parking Rights”). For as long as Landlord maintains the
Landlord Parking Rights, Landlord shall provide to Tenant, at market rate costs
to be paid by Tenant to Landlord, seven (7) parking spaces, a minimum of two (2)
of such parking spaces shall be located within the One Market Tower project so
long as Landlord has the Landlord Parking Rights pursuant to the Annex Master
Lease to at least eight (8) spaces therein.

 

31. Tenant to Furnish Financial Statements. In order to induce Landlord to enter
into this Lease, Tenant agrees that it shall promptly deliver to Landlord, from
time to time, upon Landlord’s written request, financial statements (including a
balance sheet and statement of income and expenses on an annualized basis)
reflecting Tenant’s then current financial condition; provided, however, that so
long as Tenant is a company publicly traded on The New York Stock Exchange or
NASDAQ, then Tenant shall only be obligated to provide to Landlord financial
statements that are generally available to the public. Such statements shall be
delivered to Landlord within fifteen (15) days after Tenant’s receipt of
Landlord’s request. Tenant represents and warrants that all financial
statements, records, and information furnished by Tenant to Landlord in
connection with this Lease are and shall be true, correct and complete in all
respects. So long as such financial information is not generally available to
the public. Landlord shall (i) use such information only for the purposes
described in this Agreement, (ii) keep such information confidential, and (iii)
only disclose such information to Landlord’s attorneys, accountants, partners,
lenders, investors, prospective purchasers, employees and other persons with a
need to know who are subject to these same confidentiality restrictions.

 

32. Tenant’s Signs. Except as expressly provided in this Article 32, without
Landlord’s prior consent, which Landlord may withhold in its sole discretion,
Tenant shall not place on the Premises or on the Building any exterior signs nor
any interior signs that are visible from the exterior of the Premises or
Building. Tenant shall pay all costs and expenses relating to any such sign
approved by Landlord, including without limitation, the cost of the installation
and maintenance of the sign. On the date of expiration or earlier termination of
this Lease, Tenant, at its sole cost and expense, shall remove all signs and
repair any damage caused by such removal. Notwithstanding the foregoing, if the
lobby signage rights of Scient Corporation (“Scient”) are relinquished pursuant
to the terms of that certain lease between Scient Corporation and Landlord with
respect to the 5th and 6th Floors of the Building (the “Scient Premises”), then,
subject to obtaining Landlord’s prior written consent as to size, design and
location, which consent shall not be unreasonably withhold, Tenant shall have
the right to install signage in the lobby of the Building for the remainder of
the Term of this Lease so long as such signage shall not be more than 80% as
large as the Del Monte signage. Landlord and Tenant agree that the Scient Lease
contains the following provision, which shall not be amended by Landlord without
obtaining Tenant’s prior written consent, which shall not be unreasonably
withheld: “If Tenant [Scient] at any time pursuant to the terms of this Article
17 [of the Scient Lease] either (a) subleases less than the entire Premises
[Scient Premises] or (ii) subleases all of the Premises [Scient Premises] to a
subtenant, other than Epicentric, whose “creditworthiness” is less than that of
Epicentric, such subletting shall result in

 

- 32 -



--------------------------------------------------------------------------------

Tenant’s [Scient’s] relinquishment for the balance of the Term of any rights to
signage in the ground floor lobby of the Building as provided in Article 32 [of
the Scient Lease]. For purposes of determining “creditworthiness” under this
Section 17.10 [of the Scient Lease], the company with the greater net worth
shall be considered the more creditworthy company. Net worth shall be determined
according to the following formula: assets minus current and long term
liabilities equals net worth, as determined according to generally accepted
accounting principles.”

 

33. Miscellaneous.

 

33.1. No Joint Venture. This Lease does not create any partnership or joint
venture or similar relationship between Landlord and Tenant.

 

33.2. Successors and Assigns. Subject to the provisions of Article 17 regarding
assignment, all of the provisions, terms, covenants and conditions contained in
this Lease shall bind, and inure to the benefit of, the parties and their
respective successors and assigns.

 

33.3. Construction and Interpretation. The words “Landlord” and “Tenant” include
the plural as well as the singular. If there is more than one person comprising
Tenant, the obligations under this Lease imposed on Tenant are joint and
several. References to a party or parties refers to Landlord or Tenant, or both,
as the context may require. The captions preceding the Articles, Sections and
subsections of this Lease are inserted solely for convenience of reference and
shall have no effect upon, and shall be disregarded in connection with, the
construction and interpretation of this Lease. Use in this Lease of the words
“including”, “such as”, or words of similar import when following a general
matter, shall not be construed to limit such matter to the enumerated items or
matters whether or not language of nonlimitation (such as “without limitation”)
is used with reference thereto. All provisions of this Lease have been
negotiated at arm’s length between the parties and after advice by counsel and
other representatives chosen by each party and the parties are fully informed
with respect thereto. Therefore, this Lease shall not be construed for or
against either party by reason of the authorship or alleged authorship of any
provision hereof, or by reason of the status of the parties as Landlord or
Tenant, and the provisions of this Lease and the Exhibits hereto shall be
construed as a whole according to their common meaning in order to effectuate
the intent of the parties under the terms of this Lease.

 

33.4. Severability. If any provision of this Lease, or the application thereof
to any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances other than those as to which it is illegal, invalid or
unenforceable, shall not be affected thereby and shall remain in full force and
effect, unless enforcement of this Lease as so invalidated would be unreasonable
or grossly inequitable under the circumstances, or would frustrate the purposes
of this Lease.

 

33.5. Entire Agreement: Amendments. This Lease, together with the Exhibits
hereto and any Addenda identified on the Basic Lease Information, contains all
the representations and the entire agreement between the parties with respect to
the subject matter hereof and any prior negotiations, correspondence, memoranda,
agreements, representations or warranties are replaced in total by this Lease,
the Exhibits hereto and such Addenda. Neither Landlord nor Landlord’s agents
have made any warranties or representations with respect to the Premises or any
other portion of the Building, except as expressly set forth in this Lease. This
Lease may be modified or amended only by an agreement in writing signed by both
parties.

 

33.6. Governing Law. This Lease shall be governed by and construed pursuant to
the laws of the State of California.

 

- 33 -



--------------------------------------------------------------------------------

33.7. Litigation Expenses. If either party brings any action or proceeding
against the other (including any cross-complaint, counterclaim or third party
claim) to enforce or interpret this Lease or otherwise arising out of this
Lease, the prevailing party in such action or proceeding shall be entitled to
its costs. and expenses of suit, including reasonable attorneys’ fees and
accountants’ fees.

 

33.8. Standards of Performance and Approvals. Unless otherwise provided in this
Lease, (i) each party shall act in a reasonable manner in exercising or
undertaking its rights, duties and obligations under this Lease and (ii)
whenever approval, consent or satisfaction (collectively, an “approval”) is
required of a party pursuant to this Lease or an Exhibit hereto, such approval
shall not be unreasonably withheld or delayed. Unless provision is made for a
specific time period, approval (or disapproval) shall be given within thirty
(30) days after receipt of the request for approval. Nothing contained in this
Lease shall, however, limit the right of a party to act or exercise its business
judgment in a subjective manner with respect to any matter as to which it has
been (A) specifically granted such right, (B) granted the right to act in its
sole discretion or sole judgment, or (C) granted the right to make a subjective
judgment hereunder, whether “objectively” reasonable under the circumstances and
any such exercise shall not be deemed inconsistent with any covenant of good
faith and fair dealing implied by law to be part of this Lease. The parties have
set forth in this Lease their entire understanding with respect to the terms,
covenants, conditions and standards pursuant to which their obligations are to
be judged and their performance measured, including the provisions of Article 17
with respect to assignments and sublettings.

 

33.9. Brokers. Scient Corporation is obligated to pay certain commissions to the
brokers described on the Basic Lease information (and CB Richard Ellis) in
connection with this transaction (collectively, the “Scient Brokers”). Pursuant
to a separate agreement, Landlord shall reimburse Scient for a portion of such
commissions. Other than such Scient Brokers, Landlord and Tenant each represent
and warrant to the other that no broker, agent, or finder has procured or was
involved in the negotiation of this Lease and no such broker, agent or finder is
or may be entitled to a commission or compensation in connection with this
Lease. Landlord and Tenant shall each indemnify, defend, protect and hold the
other harmless from and against any and all liability, loss, damages, claims,
costs and expenses (including reasonable attorneys’ fees) resulting from claims
that may be asserted against the indemnified party in breach of the foregoing
warranty and representation.

 

33.10. Memorandum of Lease. Tenant shall, upon request of Landlord, execute,
acknowledge and deliver a short form memorandum of this Lease (and any amendment
hereto) in form suitable for recording. In no event shall this Lease be recorded
by Tenant. Tenant shall have the tight to record the memorandum and, if Tenant
elects to do so, Tenant shall pay all recording fees and transfer taxes in
connection therewith. In addition, Landlord shall have the right to record the
memorandum and, if Landlord elects to do so, Landlord shall pay all recording
fees and transfer taxes in connection therewith. Upon termination or expiration
of the Lease, Tenant shall promptly execute and record a quit claim deed or
other instrument required to remove such memorandum from the records of the San
Francisco County Recorder’s office.

 

33.11. Quiet Enjoyment. Upon paying the Rent and performing all its obligations
under this Lease, Tenant may peacefully and quietly enjoy the Premises during
the Term as against all persons or entities claiming by or through Landlord,
subject, however, to the provisions of this Lease and any encumbrances as
specified in Article 21.

 

33.12. Surrender of Premises. Upon the Expiration Date or earlier termination of
this Lease, Tenant shall quietly and peacefully surrender the Premises to
Landlord in the condition specified in Article 9 above. On or before the
Expiration Date or earlier termination of this Lease, Tenant shall remove all of
its personal property from the Premises and repair at its cost and expense all
damage to the

 

- 34 -



--------------------------------------------------------------------------------

Premises or Building caused by such removal. All personal property of Tenant not
removed hereunder shall be deemed, at Landlord’s option, to be abandoned by
Tenant and Landlord may store such property in Tenant’s name at Tenant’s expense
and/or dispose of the same in any manner permitted by law.

 

33.13. Building Directory. Landlord shall install a computerized touch screen
Building directory for purposes of identifying the name, divisions and/or
principal employees of tenants in the Building. Tenant shall be entitled to a
reasonable number of entries in the directory commensurate with Tenant’s
Percentage Share.

 

33.14. Name of Building: Address. Tenant shall not use the name of the Building
for any purpose other than as the address of the business conducted by Tenant in
the Premises. Tenant shall, in connection with all correspondence, mail or
deliveries made to or from the Premises, use the official Building address
specified from time to time by Landlord.

 

33.15. Exhibits. The Exhibits specified in the Basic Lease Information are by
this reference made a part hereof.

 

33.16. Time of the Essence. Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.

 

34. Sublease. Landlord has previously conveyed certain improvements located in,
on or around the Promises (the “New Improvements”) to One Market Street, LLC, a
Delaware limited liability company (“New SPE”). Landlord and New SPE have
entered into a lease dated October 26, 2000 (as the same may be renewed,
amended, modified or supplemented from time to time, the “Landlord-New SPE
Lease”) pursuant to which Landlord is leasing the remaining improvements located
in, on or around the Premises, together with the real property on which the
Premises is located (collectively, the “Remaining Property”), to New SPE. The
New SPE and Landlord have entered into a master lease/sublease dated October 26,
2000 (as the same may be renewed, amended, modified or supplemented from time to
time, the “Master Lease/Sublease”), pursuant to which New SPE is leasing the New
Improvements to Landlord and subleasing the Remaining Property to Landlord.
Based upon and solely in reliance upon the foregoing, Tenant hereby recognizes
and acknowledges that its interest under the Lease and in the Premises is as a
sublessee of Landlord’s interests under the Master Lease/Sublease. Tenant agrees
that this Lease and all terms and conditions contained herein and all rights,
options, and renewals created thereby are and shall be subject and subordinate
in all respects to all terms and conditions contained in each of the
Landlord-New SPE Lease and the Master Lease/Sublease. The New SPE agrees that,
upon any termination of the Master Lease/Sublease: (a) the Lease shall continue
in full force and effect as a direct lease between New SPE and Tenant, and
subject to all the terms, covenants and conditions of the Lease, and (b) New SPE
shall not disturb Tenant’s right of quiet possession of the premises under the
terms of the Lease so long as Tenant is not in default beyond any applicable
grace period of any term, covenant or condition of the Lease. Tenant agrees
that, in the event of any termination of the Master Lease/Sublease, Tenant will
attorn to and recognize New SPE as its landlord under the Lease for the
remainder of the term of the Lease (including all extension periods which have
been or are hereafter exercised) upon the same terms and conditions as are set
forth in the Lease, and Tenant hereby agrees to pay and perform all of the
obligations of Tenant pursuant to the Lease, subject to the terms and conditions
contained in the Lease. Tenant agrees that upon any termination of both the
Master Lease/Sublease and the New SPE Lease: (a) the Lease shall continue in
full force and effect as a direct lease between Landlord and Tenant, and subject
to all the terms, covenants and conditions of the Lease; and (b) Landlord shall
not disturb Tenant’s right of quiet possession of the Premises under the terms
of the Lease so long as Tenant is not in default beyond any applicable grace
period of any term, covenant or condition of the Lease. Tenant hereby agrees to
give to New SPE copies of all notices of Landlord default(s) under the Lease in
the same manner as, and whenever, Tenant shall give any such notice of default
to Landlord,

 

- 35 -



--------------------------------------------------------------------------------

and no such notice of default shall be deemed given to Landlord unless and until
a copy of such notice shall have been so delivered to New SPE. The New SPE shall
have the right but no obligation to remedy any Landlord default under the Lease,
or to cause any default of Landlord under the Lease to be remedied. Tenant shall
accept performance by the New SPE of any term, covenant, condition or agreement
to be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord. No Landlord default under the Lease shall exist or
shall be deemed to exist as long as New SPE, in good faith, shall have commenced
to cure such default within thirty (30) days after receipt of written notice of
default and shall be diligently prosecuting the same to completion with
reasonable diligence, subject to force majeure, and a cure is completed within a
reasonable period of time thereafter. Neither SPE nor its designee or nominee
shall become liable under the Lease unless and until New SPE or its designee or
nominee becomes, and then only with respect to periods in which New SPE or its
designee or nominee remains, the owner of any interest in the Premises. In no
event shall New SPE have any personal liability as successor to Landlord. Tenant
shall look only to the estate and property of New SPE in the Premises for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
New SPE as Landlord under the Lease, and no other property or assets of New SPE
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease. New SPE
shall have the right, without Tenant’s consent, but upon written notice to
Tenant, to terminate the Master Lease/Sublease or to exercise any other remedies
under the Master Lease/Sublease.

 

- 36 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the Lease Date.

 

LANDLORD:

TMG/ONE MARKET, L.P.,

a Delaware limited partnership

By:  

Martin/One Market, LLC,

a California limited liability company

Its General Partner

   

By:

 

The Martin Group of Companies, Inc.,

a California corporation

Its Managing Member

       

By:

  /s/ Illegible        

Its:

 

SVP

 

TENANT:    

EPICENTRIC, INC.,

a California corporation

By:

 

/s/ Illegible

Its:

 

Senior Vice-President

By:

   

Its:

   

 

As to the rights and obligations under Article 34 only:

NEW SPE

 

ONE MARKET STREET, LLC,

a Delaware limited liability company

By:  

TMG/One Market, L.P.,

a Delaware limited partnership,

its sole managing member

   

By:

 

Martin/One Market, LLC,

a California limited liability company,

its general partner

       

By:

 

The Martin Group of Companies, Inc.,

a California corporation,

its manager

           

By:

  /s/ Cathy Greenwold                

Name: Cathy Greenwold

               

Title:   Senior Vice President

 

- 37 -



--------------------------------------------------------------------------------

EXHIBIT A

 

FLOOR PLANS OF PREMISES

 

- 38 -



--------------------------------------------------------------------------------

[GRAPHIC]

 



--------------------------------------------------------------------------------

[GRAPHIC]

 



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGAL DESCRIPTION OF LAND

 

- 39 -



--------------------------------------------------------------------------------

EXHIBIT C

 

INTENTIONALLY OMITTED

 

- 40 -



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

1. No sidewalks, entrance or passages shall be obstructed or encumbered by
Tenant or used for any purpose other than ingress and egress to and from the
Premises.

 

2. All curtains, blinds, shades, drapes, screens and other similar fixtures in
the Premises must be of a uniform quality, type, design, color, material and
general appearance approved by Landlord.

 

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside or inside of
the Premises except inside the Building, without the prior written consent of
Landlord. In the event of the violation of the foregoing by Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant. Interior signs on doors and directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at the expense of Tenant.

 

4. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building without the prior written consent of
Landlord.

 

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein.

 

6. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises which disturb or interfere with the occupants of neighboring buildings or
premises or those having business with them. Tenant shall not throw anything out
of the doors, windows or skylights.

 

7. Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance.

 

8. Tenant must, upon the termination of the tenancy, restore to Landlord all
keys of offices and toilet rooms, either furnished to, or otherwise procured by
Tenant, and in the event of the loss of any keys so furnished, Tenant shall pay
to Landlord the cost thereof.

 

9.

Tenant shall not occupy or permit any portion of Premises to be occupied as an
office that is (a) for a physician’s or dentist’s office, a dance or music
studio, a school, a beauty salon or barber shop, the business of photographic or
multilith or multigraph reproductions or offset printing (not precluding using
any part of the Premises for photographic, multilith or multigraph reproductions
or off-set printing solely in connection with Tenant’s own business and/or
activities), an outside news or cigar stand, or as a radio or television or
recording studio, theater or exhibition-hall, for manufacturing, for the sale of
merchandise, goods or property of any kind at auction, or for lodging, sleeping
or for any immoral purpose including but not limited to any use (i) for a
banking, trust company, depository, guarantee, or safe deposit business, (ii) as
a savings bank, or as savings and loan association, or as a loan company, (iii)
for the sale of travelers checks, money orders, drafts, foreign exchange or
letters of credit or for the receipt of money for transmission. (iv) as a
stockbroker’s or dealer’s office or for the underwriting of securities, or (v) a
government office or foreign embassy or consulate, or (vi) tourist or travel
bureau, or (b) a use which would be prohibited by any other portion of this
lease (including but not limited to any other Rules and

 

- 41 -



--------------------------------------------------------------------------------

 

Regulations) or in violation of law. Tenant shall not engage or pay any
employees on the Premises, except those actually working for Tenant on the
Premises nor shall Tenant advertise for laborers giving an address at the
Premises.

 

10. Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Building which, in Landlord’s reasonable
opinion, tends to impair the reputation of the Building and upon notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

11. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of demised premise by Tenant, its agents, servants,
employees, contractors, visitors, or licensees, exterminated from time to time
to the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

 

12. No air conditioning unit or system or other apparatus shall be installed or
used by Tenant without the written consent of Landlord.

 

13. Tenant, Tenant’s agents, servants, employees, contractors, licensees or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted as No Parking.

 

14. Tenant shall not use the name of The Landmark @ One Market for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, nor in its advertising, stationary or in any other manner without the
prior written permission of Landlord. Landlord expressly reserves the right at
any time to change said name without in any manner being liable to Tenant
therefor.

 

- 42 -



--------------------------------------------------------------------------------

EXHIBIT E

 

CONFIRMATION OF LEASE TERM

 

Landlord:

   TMG/ONE MARKET, L.P., a Delaware limited partnership

Tenant:

  

EPICENTRIC, INC.,

a California corporation

LEASE DATE:

   April     , 2001

PREMISES:

   ____________________________

 

Pursuant to Section 3 of the above referenced Lease, the Commencement Date as
defined in Section 3 shall be                             .

 

LANDLORD:

 

TMG/ONE MARKET, L.P.,

a Delaware limited partnership

By:  

Martin/One Market, LLC,

a California limited liability company

Its General Partner

          By:  

The Martin Group of Companies, Inc.,

a California corporation

Its Managing Member

                  By:             Its:    

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

- 43 -



--------------------------------------------------------------------------------

TENANT:

 

EPICENTRIC, INC.,

a California corporation

By:    

Its:

   

 

  By:    

Its:

   

 

- 44 -



--------------------------------------------------------------------------------

EXHIBIT F

 

JANITORIAL SPECIFICATIONS BUILDING STANDARD JANITORIAL

AND CLEANING SERVICES

 

The following building standard janitorial and cleaning services shall be done
by Landlord Monday through Friday. It is understood that no services of the
character provided for in this Exhibit F shall be provided on Saturdays, Sundays
or days recognized as Holidays pursuant to this Lease, unless specifically
requested and the cost for such service shall be borne by tenant.

 

This cleaning specification may be changed or altered by Landlord from
time-to-time to facilitate conformity with the latest methods of maintenance and
cleaning technology generally recognized as acceptable for first class office
buildings in San Francisco, California, and Landlord reserves the right to alter
the level of such services from time-to-time as determined by Landlord to be
appropriate for a first-class office building. If Tenant requires a higher level
of services to suit its particular needs, the cost of such additional service
shall be borne by Tenant. However, in no event will the level or quality of the
services be diminished by such changes.

 

Office Areas

 

Empty all waste receptacles and remove waste paper and rubbish from the Premises
nightly.

Vacuum nightly all rugs and carpeted areas in the Premises, lobbies and
corridors.

Nightly damp wipe all glass furniture tops.

Nightly remove finger marks and smudges from vertical surfaces, including doors,
door frames, glass, around light switches, private entrance glass and
partitions.

Sweep all private stairways nightly, vacuum nightly if carpeted.

Police all stairwells throughout the Project daily and keep in clean clear
condition.

Nightly damp mop spillage in non-carpeted office and public areas.

Nightly feather dust all telephones, desks and other furniture tops that are
free of files, computers or personal property.

 

Washrooms (Including Private Washrooms)

 

Mop, rinse and dry floors nightly.

Scrub floors as necessary.

Clean all mirrors, bright work and enameled surfaces nightly.

Wash and disinfect all basins, urinals and bowls nightly using nonabrasive
cleaners to remove stains and nightly clean undersides of rim of urinals and
bowls.

Wash both sides of all toilet seats with soap, water and disinfectant nightly.

Nightly damp wipe and wash with disinfectant when necessary, partitions, tile
walls and outside surface of dispensers and receptacles.

Empty and sanitize receptacles and sanitary disposals nightly; thoroughly clean
and wash at least once per week.

Fill toilet tissue, soap, towel and sanitary napkin dispensers nightly.

Clean flush meter, piping toilet seat hinges and other metal work nightly.

Wash and polish walls, partitions, tile walls and enamel surfaces from trim to
floor monthly.

Vacuum all louvers, ventilating grilles and dust light fixtures weekly.

 

NOTE: It is the intention to keep washrooms thoroughly cleaned and not to use a
disinfectant to kill odor. If a disinfectant is necessary, an odorless product
will be used.

 

- 45 -



--------------------------------------------------------------------------------

Floors

 

Ceramic tile, marble and terrazzo floors to be swept nightly and washed,
scrubbed and buffed as needed.

Vinyl, rubber or other composition floors and bases to be swept nightly using
dust down preparation; such floors in public areas on multi-tenancy floors to be
waxed and buffed monthly.

Tile floors in office areas will be waxed and buffed monthly.

Floors re-waxed and old wax removed as necessary.

Carpeted areas and rugs to be vacuum cleaned nightly.

All floor areas to be spot cleaned nightly.

 

Glass

 

Clean all perimeter glass every six (6) months outside and every six (6) months
inside. Any additional cleaning to be at Tenant’s expense.

Clean glass lobby and tenant lobby entrance doors and adjacent glass panels
nightly.

Clean partition glass and interior glass doors quarterly.

Clean exterior of ground floor glass as needed.

 

High Dusting (Quarterly)

 

Dust and wipe clean closet shelving when empty and carpet sweep and dry mop
floors in closets if such are empty.

Dust clean all vertical surfaces such as walls, partitions, doors, door bucks
and other surfaces above shoulder height.

Damp dust ceiling air-conditioning diffusers, wall grilles, registers and other
ventilating louvers.

Dust the exterior surfaces of lighting fixtures, including glass and plastic
enclosures and aluminum louvers.

 

Day Service

 

At least once, but not more than twice during the day, check men’s washrooms for
toilet tissue replacement.

At least once, but not more than twice during the day, check women’s washrooms
for toilet tissue and sanitary napkin replacement.

Supply toilet tissue, soup and towels in men’s and women’s washrooms and
sanitary napkins in women’s washrooms.

As needed, vacuuming of elevator cabs will be performed.

 

General

 

Wipe all interior metal window frames, mullions, and other unpainted interior
metal surfaces of the perimeter walls of the building each time the interior of
the windows is washed.

Keep slop sink rooms in a clean, neat and orderly condition at all times.

Wipe clean all metal hardware fixtures nightly and polish bright work as
necessary.

Dust and/or wash all directory boards as required and remove fingerprints and
smudges nightly.

Maintain building lobby, corridors and other public areas in a clean condition.

 

- 46 -



--------------------------------------------------------------------------------

EXHIBIT F-1

 

BUILDING HOLIDAYS

 

Below is a list of current Holidays on which the Building is officially closed.
However, tenants are permitted into the Building at any time with a proper
Building Access Card.

 

  •   New Year’s Day

 

  •   Martin Luther King Day

 

  •   President’s Day

 

  •   Memorial Day

 

  •   Independence Day

 

  •   Labor Day

 

  •   Thanksgiving Day and the Day After Thanksgiving

 

  •   Christmas Day

 

- 47 -



--------------------------------------------------------------------------------

EXHIBIT F-2

 

DESCRIPTION OF SECURITY SERVICES

 

Landlord will provide on-site monitoring of the access and Fire Life Safety
System to the Building twenty-four (24) hours per day seven (7) days per week.
On-site security personnel will respond to emergencies and conduct daily
security and Fire Life Safety Patrols within the Building. Security personnel
shall be on duty 24 hours/day seven days/week during the Term.

 

Landlord will install and maintain throughout the public access areas a card
access system that will allow Tenant and Landlord the ability to limit after
hour access to the Building, the elevators and tenant floors.

 

- 48 -



--------------------------------------------------------------------------------

EXHIBIT C

 

Master Sublease

 

C-1



--------------------------------------------------------------------------------

OFFICE SUBLEASE

 

THE ANNEX @ ONE MARKET

San Francisco, California

 

 

TMG\ONE MARKET, L.P.

 

LANDLORD

 

and

 

EPICENTRIC, INC

 

TENANT

 

APRIL 23, 2001



--------------------------------------------------------------------------------

OFFICE SUBLEASE

 

THE ANNEX @ ONE Market

San Francisco, California

 

BASIC LEASE INFORMATION

 

Lease Date:

   April 23, 2001

Landlord:

   TMG/ONE MARKET, L.P., a Delaware limited partnership

Tenant:

  

EPICENTRIC, INC.,

a California corporation

Premises:

   10 square feet of Rentable Area located on the portion of the roof of the
Building outlined on Exhibit A attached to this Lease (the “Roof Space”). The
entire Building contains 44,220 square feet of Rentable Area.

Term:

   Commencing on the date of the full execution of this Lease and continuing
until a date five (5) years from the Commencement Date (the “Initial Term”),
subject to one (1) option to extend the Term for a period that shall expire on
December 31, 2010 (the “Extended Term”).

Commencement Date:

   The Landmark Commencement Date.

Expiration Date:

   The date which is five (5) years after the Commencement Date, or the last day
of the Extended Term, if such Extended Term is properly exercised.

 

- i -



--------------------------------------------------------------------------------

     Period of Term            Amount

Base Rent:

   Commencement Date to end of Term.    $100.00/year

Permitted Use:

   As an outside terrace for the use of Tenant’s employees and Tenant’s guests
in the Landmark, subject to the terms and conditions of the Master Lease and all
rules and regulations adopted by Master Landlord pursuant to the Master Lease

Security Deposit:

   None

Tenant’s Address:

  

Epicentric, Inc.

333 Bryant Street

Suite 300

San Francisco, California 94107

Attn: Cynthia E. Parks,

Senior Vice President, Corporate Affairs

with a copy to:

  

Baker & McKenzie

Two Embarcadero Center

San Francisco CA 94111

Attn: Ty Prosser

Landlord’s Address:

  

100 Bush Street, Suite 2600

San Francisco, CA 94104

 

- ii -



--------------------------------------------------------------------------------

Brokers:

 

Landlord’s Broker:

  

None

Tenant’s Broker:

  

BT Commercial/Colliers International

 

Exhibits, Schedule and Addenda:

 

Exhibit A:

   Floor Plan(s) of Premises

Exhibit B:

   Legal Description of Land

Exhibit C:

   Intentionally Omitted

Exhibit D:

   Rules and Regulations of the Building

Exhibit E:

   Confirmation of Lease Term

Exhibit F:

   Security

Addenda:

   None

 

The Basic Lease Information is incorporated into and made a part of the Lease.
Each reference in the Lease to any Basic Lease Information shall mean the
applicable information set forth above. In the event of any conflict between an
item in the Basic Lease Information and the Lease, the Lease shall control.

 

- iii -



--------------------------------------------------------------------------------

OFFICE SUBLEASE

 

THIS SUBLEASE is made and entered into by and between Landlord and Tenant as of
the Lease Date. Landlord and Tenant hereby agree as follows:

 

1. Definitions.

 

1.1. Terms Defined. The following terms have the meanings set forth below.
Certain other terms have the meanings set forth in the Basic Lease Information
or elsewhere in this Lease.

 

Alterations: Alterations, additions or other improvements to the Premises made
by or on behalf of Tenant.

 

Building: The office building consisting of a 6-story building located on the
Land, commonly known as The Annex @ One Market, One Market Street, San
Francisco, California, and any additions to such Building.

 

Impositions: Taxes, assessments, charges, excises and levies, business taxes,
licenses, permits, inspection and other authorization fees, transit development
fees, assessments or charges for housing funds, service payments in lieu of
taxes and any other fees or charges of any kind at any time levied, assessed,
charged or imposed by any federal, state or local entity, (i) upon, measured by
or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures or other personal property located in the Premises, or the
cost or value of any alterations, additions or other improvements to the
Premises made by or on behalf of Tenant; (ii) upon, or measured by, any Rent
payable hereunder, including any gross receipts tax; (iii) upon, with respect to
or by reason of the development, possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; or (iv) upon this Lease transaction, or any document to
which Tenant is a party creating or transferring any interest or estate in the
Premises. Impositions do not include franchise, transfer, inheritance or capital
stock taxes, or income taxes measured by the net income of Landlord from all
sources, unless any such taxes are levied or assessed against Landlord as a
substitute for, in whole or in part, any Imposition.

 

Land: The parcel of land described on Exhibit B attached to this Lease.

 

Landmark Commencement Date. The “Commencement Date” as defined in the Landmark
Lease.

 

Landmark Lease. That certain office lease dated as of even date herewith between
TMG/One Market, L.P. and Tenant for space in that certain building (the
“Landmark”) located adjacent to the Building.

 

Master Lease. That certain lease dated August 7, 1975 between EOP, as landlord
(“Master Landlord”), and Landlord, as tenant, as amended.

 

Rent: Base Rent and all other additional charges and amounts payable by Tenant
in accordance with this Lease.

 

Term: The period from the date of the full execution of this Lease to the
Expiration Date.

 

- 1 -



--------------------------------------------------------------------------------

1.2. Effect of Certain Defined Terms. The parties acknowledge that the Rentable
Area of the Premises and the Building have been finally determined by the
parties as part of this Lease for all purposes, and will not, except as
otherwise provided in this Lease, be changed.

 

2. Lease of Premises.

 

2.1. Premises. Landlord subleases to Tenant and Tenant subleases from Landlord
the Premises, together with the non-exclusive right to use, in common with
others, any public portions of the Building, all subject to the terms, covenants
and conditions set forth in this Lease; provided, however, that Tenant
acknowledges that the Premises and the Building do not include any lobbies,
stairs, elevators, plazas, pedestrian walkways, or restrooms. All the windows
and exterior walls of the Premises, the terraces adjacent to the Premises, if
any, and any space in the Premises used for shafts, columns, projections,
stacks, pipes, conduits, ducts, electric utilities, sinks or other Building
facilities, and the use thereof and access thereto through the Premises for the
purposes of management, operation, maintenance and repairs, are reserved to
Landlord.

 

2.2. Sublease. This Lease is a sublease of a portion of the premises leased by
Landlord pursuant to the Master Lease. This Lease is and at all times shall be
subject and subordinate to the Master Lease. Notwithstanding any provisions of
this Lease to the contrary, Tenant hereby expressly assumes and agrees to comply
with all the terms, conditions and provisions of the Master Lease, to the extent
applicable to Tenant or the Premises, and to perform all the obligations on the
part of the “Tenant” to be performed under the terms of the Master Lease or any
rules or regulations promulgated by Master Landlord pursuant to the Master
Lease, to the extent applicable to the Premises. If any provision of this Lease
requires the consent of Landlord, then Landlord shall have the right to withhold
such consent if Master Landlord’s consent is required under the Master Lease for
the same item, and if Master Landlord denies such request for approval. In
addition, if any action or omission to act by Tenant requires the consent of the
Master Landlord pursuant to the Master Lease, then Tenant shall have no right to
take such action or omit to take such action without obtaining the consent of
Master Landlord. Landlord shall have no right to amend the Master Lease in a
manner that adversely affects the rights of Tenant under this Lease without
obtaining the prior written consent of Tenant, which consent shall not be
unreasonably withheld. Landlord hereby represents to Tenant that the consent of
the landlord under the Master Lease is not required in connection with the
execution of this Lease.

 

2.3. Landmark Lease. This Lease shall automatically terminate upon a termination
of the Landmark Lease. Without limiting the foregoing, if the Landmark Lease
terminates as a result of a casualty or condemnation, then this Lease shall
simultaneously terminate. If the Landmark Lease terminates due to a default by
Tenant, then Tenant shall be liable to Landlord for damages under this Lease as
if Tenant had committed an event of default under this Lease.

 

3. Term; Condition and Acceptance of Premises.

 

3.1 Initial Term and Acceptance of Premises. Except as hereinafter provided, and
unless sooner terminated pursuant to the provisions of this Lease, the Term of
this Lease shall commence on the date of the full execution of this Lease and
end on the Expiration Date. Tenant hereby acknowledges that Tenant is accepting
the Premises in their AS IS condition and that Landlord shall have absolutely no
obligation to perform any construction or tenant improvement work in the
Premises. Tenant hereby accepts possession of the Premises.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Option to Extend.

 

3.2.1. Exercise of Option to Extend Term. If no “Suspension Condition” (as
hereinafter defined) exists at the time of Tenant’s exercise of an option to
extend the Term or at the commencement of the Extended Term, as the case may be,
and if Tenant has timely and properly exercised the option to extend set forth
in the Landmark Lease for the comparable extended term, Tenant shall have one
(1) option (the “Extension Option”) to extend the Initial Term until December
31, 2010 (the “Extended Term”). To exercise Tenant’s option with respect to the
Extended Term, Tenant shall give notice to Landlord not earlier than eighteen
(18) months prior and not later than twelve (12) months prior to the expiration
of the Initial Term (“Election Notice”). A “Suspension Condition” shall mean the
existence of any event or condition of default after the expiration of any
applicable grace, notice or cure periods under either this Lease or the Landmark
Lease.

 

3.2.2. Rent. If Tenant properly and timely exercises the Extension Option
pursuant to Section 3.2.1 above, such Extended Term shall be upon all of the
same terms, covenants and conditions of this Lease. Tenant shall pay all leasing
commissions and consulting fees payable in connection with such extensions,
unless such leasing commissions or consulting fees arise solely out of a
contractual relationship between Landlord and a broker or consultant. All other
terms and conditions of the Lease, which may be amended from time to time by the
parties in accordance with the provisions of the Lease, shall remain in full
force and effect and shall apply during the Extended Term, except that there
shall be no further option to extend the Term beyond December 31, 2010.

 

4. Rent.

 

4.1. Obligation to Pay Base Rent. Tenant shall pay Base Rent to Landlord, in
advance, in equal annual installments, commencing on or before the Commencement
Date, and thereafter on or before the first day of each calendar year during the
Term. If the Commencement Date and/or Expiration Date is other than the first
day of a calendar year, the installment of Base Rent for the first and/or last
fractional year of the Term shall be prorated on a daily basis. On the
Commencement Date, Tenant shall pay to Landlord the first year’s Base Rent. As
additional rent under this Lease, Tenant shall pay to Landlord, within fifteen
(15) days of written notice from Landlord, all of the following sums payable by
Landlord: (i) all sums payable by Landlord pursuant to Section IV(B) of the
Master Lease with respect to the Premises, (ii) all sums payable by Landlord
pursuant to Section 8.02(6) of the Master Lease, and (iii) all sums payable
pursuant to Section 19.01 of the Master Lease as a result of Tenant’s use of the
Premises.

 

4.2. Manner of Rent Payment. All Rent shall be paid by Tenant without notice,
demand, abatement, deduction or offset, in lawful money of the United States of
America, payable to Landlord, at Landlord’s Address as set forth in the Basic
Lease Information, or to such other person or at such other place as Landlord
may from time to time designate by notice to Tenant.

 

4.3. Additional Rent. All Rent not characterized as Base Rent or other payments
required to be made under this Lease shall constitute additional rent, and if
payable to Landlord shall, unless otherwise specified in this Lease, be due and
payable fifteen (15) days after Tenant’s receipt of Landlord’s invoice therefor.

 

4.4. Late Payment of Rent; Interest. Tenant acknowledges that late payment by
Tenant of any Rent will cause Landlord to incur administrative costs not
contemplated by this Lease, the exact amount of which are extremely difficult
and impracticable to ascertain based on the facts and circumstances pertaining
as of the Lease Date. Accordingly, if any Rent is not paid by Tenant when due,
Tenant shall pay to Landlord, with such Rent, a late charge equal to three
percent (3%) of such Rent; provided, however, that the following additional
provisions shall apply to such late charge: (i) the first two late payments in
any calendar year shall not result in any late charge payment unless such
payment of

 

- 3 -



--------------------------------------------------------------------------------

Rent is not received within one (1) business day after telephonic notice by
Landlord to each of Tenant’s Vice President of Finance, Controller and Assistant
Treasurer (or any person succeeding such person for whom notice has been
provided to Landlord), and (ii) if there are more than three (3) late payments
of Rent by Tenant in any calendar year, then the late charge for each subsequent
late payment in such calendar year shall be five percent (5%). Any Rent, other
than late charges, due Landlord under this Lease, if not paid when due, shall
also bear interest from the date due until paid, at the rate of ten percent
(10%) per annum or, if a higher rate is legally permissible, at the highest rate
legally permitted. The parties acknowledge that such late charge and interest
represent a fair and reasonable estimate of the administrative costs and loss of
use of funds Landlord will incur by reason of a late Rent payment by Tenant, but
Landlord’s acceptance of such late charge and/or interest shall not constitute a
waiver of Tenant’s default with respect to such Rent or prevent Landlord from
exercising any other rights and remedies provided under this Lease, at law or in
equity.

 

5. Payment of Utilities. Tenant shall pay to Landlord, within ten (10) days of
receipt of an invoice from Landlord, the cost of all utilities provided by
Landlord to the Premises during the Term.

 

6. Impositions Payable by Tenant. Tenant shall pay all Impositions prior to
delinquency. If billed directly to Tenant, then, subject to Tenant’s right to
contest such Impositions (upon the posting of a bond or other security
reasonably satisfactory to Landlord), Tenant shall pay such Impositions and
concurrently deliver to Landlord evidence of such payments. If any Impositions
are billed to Landlord or included in bills to Landlord for real estate taxes or
other charges, then Tenant shall pay to Landlord all such amounts within fifteen
(15) days after delivery of Landlord’s invoice therefor. If applicable law
prohibits Tenant from reimbursing Landlord for an Imposition, but Landlord may
lawfully increase the Base Rent to account for Landlord’s payment of such
Imposition, the Base Rent payable to Landlord shall be increased to net to
Landlord the same return without reimbursement of such Imposition as would have
been received by Landlord with reimbursement of such Imposition. Tenant’s
obligation to pay Impositions which have accrued and remain unpaid upon the
expiration or earlier termination of this Lease shall survive the expiration or
earlier termination of this Lease.

 

7. Use of Premises.

 

7.1. Permitted Use. The Premises shall be used solely for the Permitted Use and
for no other use or purpose; provided, however, that Tenant shall only have the
right to any use of the Premises so long as Tenant satisfies the following
requirements: (i) Tenant obtains all required permits for such use; (ii) Tenant
constructs at its sole cost and expense all improvements to the Roof Space
required to be performed by Tenant; (iii) Tenant’s use of the roof does not
violate any terms of existing roof warranties so long as such warranties do not
prohibit the use of the roof for an outside terrace, (iv) Tenant pays to
Landlord one hundred percent (100%) of any increase in Landlord’s insurance
expenses arising out of such use, and (v) Tenant fully complies with all of the
terms of the Master Lease and all rules and regulations established by Master
Landlord for the use of the Roof Space.

 

7.2. No Violation of Legal and Insurance Requirements. Tenant shall not do or
permit to be done, or bring or keep or permit to be brought or kept, in or about
the Premises, or any other portion of the Building, anything which (i) is
prohibited by or will in any way conflict with any law, ordinance, rule or
regulation; (ii) would invalidate or be in conflict with the provisions of any
insurance policy carried by Landlord or Tenant on any portion of the Building or
Premises, or any property therein; or (iii) would cause a cancellation of any
such insurance, increase the existing rate of or affect any such Landlord’s
insurance, or subject Landlord to any liability or responsibility for injury to
any person or property. If Tenant does or permits anything to be done which
increases the cost of any of Landlord’s insurance, or which results in the need,
in Landlord’s reasonable judgment, for additional insurance by Landlord or
Tenant with respect to any portion of the Building or Premises, then Tenant
shall reimburse Landlord,

 

- 4 -



--------------------------------------------------------------------------------

upon demand, for any such additional costs or the costs of such additional
insurance, and/or procure such additional insurance at Tenant’s sole cost and
expense. Exercise by Landlord of such right to require reimbursement of
additional costs (including the costs of procuring of additional insurance)
shall not limit or preclude Landlord from prohibiting Tenant’s impermissible use
of the Premises or from invoking any other right or remedy available to Landlord
under this Lease.

 

7.3. Compliance with Legal, Insurance and Life Safety Requirements. Tenant, at
its cost and expense, shall promptly comply with all laws, ordinances, rules,
regulations, orders and other governmental requirements, the requirements of any
board of fire underwriters or other similar body, any directive or occupancy
certificate issued pursuant to any law by any public officer or officers, the
provisions of all recorded documents affecting any portion of the Building and
all life safety programs, procedures and rules implemented or promulgated by
Landlord (“Laws”); provided, however, that if Tenant is unwilling to comply with
any Laws, then Tenant shall have the right to terminate this Lease by delivering
written notice of termination to Landlord.

 

7.4. No Nuisance. Tenant shall not (i) do or permit anything to be done in or
about the Premises, or any other portion of the Building, which would injure, or
obstruct or interfere with the rights of, Landlord or other occupants of the
Building, or others lawfully in or about the Building; (ii) use or allow the
Premises to be used in any manner inappropriate for a Class A office building,
or for any improper or objectionable purposes; or (iii) cause, maintain or
permit any nuisance or waste in, on or about the Premises, or any other portion
of the Building.

 

7.5. Hazardous Substances. The term “hazardous substances” as used in the Lease,
is defined as follows:

 

Any element, compound, mixture, solution, particle or substance, which presents
danger or potential danger of damage or injury to health, welfare or to the
environment including, but not limited to: (i) those substances which are
inherently or potentially radioactive, explosive, ignitable, corrosive,
reactive, carcinogenic or toxic and (ii) those substances which have been
recognized as dangerous or potentially dangerous to health, welfare or to the
environment by any federal, municipal, state, county or other governmental or
quasi-governmental authority and/or any department or agency thereof.

 

Tenant represents and warrants to Landlord and agrees that at all times during
the term of this Lease and any extensions or renewals thereof, Tenant shall:

 

(i) promptly comply at Tenant’s sole cost and expense, with all laws, orders,
rules, regulations, certificates of occupancy, or other requirements, as the
same now exist or may hereafter be enacted, amended or promulgated, of any
federal, municipal, state, county or other governmental or quasi-governmental
authorities and/or any department or agency thereof relating to the
manufacturing, processing, distributing, using, producing, treating, storing
(above or below ground level), disposing or allowing to be present (the
“Environmental Activity”) of hazardous substances in or about the Premises
(each, an “Environmental Law”, and all of them, “Environmental Laws”), to the
extent Tenant is responsible for the presence of such hazardous substances.

 

(ii) indemnify and hold Landlord, its agents and employees, harmless from any
and all demands, claims, causes of action, penalties, liabilities, judgments,
damages (including consequential damages) and expenses including, without
limitation, court costs and reasonable attorneys’ fees incurred by Landlord as a
result of (a) Tenant’s failure or delay in properly complying with any
Environmental Law as required by item (i) above, or (b) any adverse effect

 

- 5 -



--------------------------------------------------------------------------------

which results from the Environmental Activity, whether Tenant or Tenant’s
subtenants or any of their respective agents, employees, contractors or
invitees, with or without Tenant’s consent has caused, either intentionally or
unintentionally, such Environmental Activity. If any action or proceeding is
brought against Landlord, its agents or employees by reason of any such claim,
Tenant, upon notice from Landlord, will defend such claim at Tenant’s expense
with counsel reasonably satisfactory to Landlord. This indemnity obligation by
Tenant of Landlord will survive the expiration or earlier termination of this
Lease.

 

(iii) promptly disclose to Landlord by delivering, in the manner prescribed for
delivery of notice in this Lease, a copy of any forms, submissions, notices,
reports, or other written documentation (each, a “Communication”) relating to
any Environmental Activity, whether any such Communication is delivered to
Tenant or any of its subtenants or is requested of Tenant or any of its
subtenants by any federal, municipal, state, county or other government or
quasi-governmental authority and/or any department or agency thereof.

 

(iv) in the event there is a release of any hazardous substance as a result of
or in connection with any Environmental Activity by Tenant or any of Tenant’s
subtenants or any of their respective agents, employees, contractors or
invitees, which must be remediated under any Environmental Law, Landlord shall
perform the necessary remediation; and Tenant shall reimburse Landlord for all
costs thereby incurred within fifteen (15) days after delivery of a written
demand therefor from Landlord (which shall be accompanied by reasonable
substantiation of such costs). In the alternative, Landlord shall have the right
to require Tenant, at its sole cost and expense, to perform the necessary
remediation in accordance with a detailed plan of remediation which shall have
been approved in advance in writing by Landlord. Landlord shall give notice to
Tenant within thirty (30) days after Landlord receives notice or obtains
knowledge of the required remediation. The rights and obligations of Landlord
and Tenant set forth in this subparagraph (iv) shall survive the expiration or
earlier termination of this Lease.

 

(v) notwithstanding any other provisions of this Lease, allow Landlord, and any
authorized representative of Landlord, access and the right to enter and inspect
the Premises for Environmental Activity, at any time deemed reasonable by
Landlord, without prior notice to Tenant.

 

Compliance by Tenant with any provision of this Section 7.5 shall not be deemed
a waiver of any other provision of this Lease. Without limiting the foregoing,
Landlord’s consent to any Environmental Activity shall not relieve Tenant of its
indemnity obligations under the terms hereof.

 

Landlord represents and warrants to Tenant that as of the date of this Lease
Landlord has no actual knowledge of the presence of any hazardous substance in
the Building in violation of any applicable Environmental Law, rules or
ordinances, except as described in the Phase I and Phase II hazardous materials
reports prepared by Geomatrix and delivered by Landlord to Tenant before the
execution of this Lease. Landlord shall promptly disclose to Tenant by
delivering, in the manner prescribed for delivery of notice in this Lease, a
copy of any material Communication relating to any Environmental Activity from
any federal, municipal, state, county or other government or quasi-governmental
authority and/or any department or agency thereof to the extent such notice is
required by Environmental Laws. Landlord shall comply with all Environmental
Laws applicable to the Building to the extent such compliance is required of
Landlord as owner of the Building.

 

- 6 -



--------------------------------------------------------------------------------

7.6. Special Provisions Relating to The Americans With Disabilities Act of 1990.

 

7.6.1. Allocation of Responsibility to Landlord. Subject to the provisions of
the second sentence of Section 10.2 of this Lease, as between Landlord and
Tenant, Landlord shall be responsible that the public entrances and other public
areas in the Building comply with the requirements of Title III of the Americans
with Disabilities Act of 1990 (42 U.S.C. 12181, et seq., The Provisions
Governing Public Accommodations and Services Operated by Private Entities), and
all regulations promulgated thereunder, and all amendments, revisions or
modifications thereto now or hereafter adopted or in effect in connection
therewith (hereinafter collectively referred to as the “ADA”), and to take such
actions and make such alterations and improvements as are necessary for such
compliance. As of the Commencement Date, Landlord shall cause such portions of
the Building to so comply with ADA, as interpreted by the local building
officials.

 

7.6.2. Allocation of Responsibility to Tenant. As between Landlord and Tenant,
Tenant, at its sole cost and expense, shall be responsible that the Premises,
all Alterations to the Premises, Tenant’s use and occupancy of the Premises, and
Tenant’s performance of its obligations under this Lease, comply with the
requirements of the ADA, and to take such actions and make such Alterations as
are necessary for such compliance; provided, however, that Tenant shall not make
any such Alterations except upon Landlord’s prior written consent pursuant to
the terms and conditions of this Lease. Tenant shall protect, defend, indemnify
and hold Landlord harmless from and against any claim, demand, cause of action,
obligation, liability, loss, cost or expense (including reasonable attorneys’
fees) which may be asserted against or incurred by Landlord as a result of
Tenant’s failure in any respect to comply with its obligations set forth in this
Section 7.6.2. Tenant’s indemnity obligations set forth in the immediately
preceding sentence shall survive the expiration or earlier termination of this
Lease.

 

7.6.3. General. Notwithstanding anything in this Lease to the contrary, no act
or omission of Landlord, including any approval, consent or acceptance by
Landlord or Landlord’s agents, employees or other representatives, shall be
deemed an agreement, acknowledgment, warranty, or other representation by
Landlord that Tenant has complied with the ADA or that any action, alteration or
improvement by Tenant complies or will comply with the ADA or constitutes a
waiver by Landlord of Tenant’s obligations to comply with the ADA under this
Lease or otherwise. Any failure of Landlord to comply with the obligations of
the ADA shall not relieve Tenant from any obligations under this Lease or
constitute or be construed as a constructive or other eviction of Tenant or
disturbance of Tenant’s use and possession of the Premises.

 

8. Building Services.

 

8.1. Maintenance of Building. Landlord shall maintain the Building (other than
the Premises and the premises of other tenants of the Building) in good order
and condition, except for ordinary wear and tear, damage by casualty or
condemnation, or damage occasioned by the act or omission of Tenant or Tenant’s
employees, agents, contractors, licensees or invitees, which damage shall be
repaired by Landlord at Tenant’s expense. Landlord’s maintenance of, and
provision of services to, the Building shall be performed in a manner consistent
with that of comparable office buildings in the San Francisco, California area.
Landlord shall have the right in connection with its maintenance of the Building
hereunder (i) to change the arrangement and/or location of any amenity,
installation or improvement in the public entrances, stairways, corridors,
elevators and elevator lobbies (if any), and other public areas in the Building,
and (ii) to utilize portions of the public areas in the Building from time to
time for entertainment, displays, product shows, leasing of kiosks or such other
uses that in Landlord’s reasonable judgment tend to attract the public, so long
as such uses do not materially interfere with or impair Tenant’s access to or
use or occupancy of the Premises. Landlord shall not be in default under this
Lease or liable for any damages directly or indirectly resulting from or
incidental to, nor shall the rental reserved in this Lease be abated by reason
of, Landlord’s failure to make any repair or to perform any maintenance required
to be made or performed by Landlord under this Section 8.1, unless such failure

 

- 7 -



--------------------------------------------------------------------------------

shall persist for an unreasonable time after written notice of the need for such
repair or maintenance is given to Landlord by Tenant; provided, however, that
Landlord shall be liable to Tenant for actual, out of pocket, costs or expenses
incurred by Tenant as a direct result of Landlord’s failure to cause the ground
floor lobby, shared lobbies on Floors occupied by Tenant or elevators of the
Building to comply with laws which are immediately applicable to, and
enforceable against, the Building (subject to Landlord’s reasonable right of
contest of such laws).

 

8.2. Building Standard Services. Landlord shall cause to be furnished to Tenant:
(i) electricity for lighting to the extent provided by Master Landlord (or such
greater electrical power to the extent of additional power provided by Landlord
in Landlord’s sole discretion); (ii) security if and to the extent deemed
appropriate by Landlord for the Building (but not less than as set forth on
Exhibit F attached to this Lease) (but not individually for Tenant or the
Premises – provided that Tenant shall have the right to install its own security
service in the Premises), except that Landlord shall not be liable in any manner
for acts of others, criminal or otherwise, or for any direct, consequential or
other loss, damage, death or injury related to any interruption, discontinuance,
malfunction, circumvention or failure of such security service and (iii) access
to the Building 24 hours/day seven days/week. Landlord may establish in the
Premises or other portions of the Building such measures as are required by
laws, ordinances, rules or regulations or as it deems necessary or appropriate
to conserve energy, including automatic switching of lights and/or more
efficient forms of lighting. Security personnel shall be on-duty, on-site 24
hours/day seven days/week during the Term. Landlord shall have no obligation to
provided janitorial or other services to the Premises.

 

8.3. Interruption or Unavailability of Services. Rent shall not abate, no
constructive or other eviction shall be construed to have occurred, Tenant shall
not be relieved from any of its obligations under this Lease, and Landlord shall
not be in default hereunder or liable for any damages directly or indirectly
resulting from, the failure of Landlord to furnish, or delay in furnishing, any
maintenance or services under this Article 8 as a result of repairs,
alterations, improvements or any circumstances beyond Landlord’s reasonable
control. Landlord shall use reasonable diligence to remedy any failure or
interruption in the furnishing of such maintenance or services. Notwithstanding
anything set forth in this Lease to the contrary, if such interruption or
unavailability of services entitles Landlord to an abated of rent under the
Master Lease, then commencing upon such abatement, Rent shall proportionately
abate until Landlord’s rental obligation under the Master Lease is reinstated.

 

8.4. INTENTIONALLY OMITTED

 

8.5. Provision of Additional Services. If Tenant desires services in additional
amounts or at different times than set forth in Section 8.2 above, or any other
services that are not provided for in this Lease, Tenant shall make a request
for such services to Landlord with such advance notice as Landlord may
reasonably require. If Landlord provides such services to Tenant, which Landlord
may determine in its sole and absolute discretion, Tenant shall pay Landlord’s
charges for such services within fifteen (15) days after Tenant’s receipt of
Landlord’s invoice.

 

9. Maintenance of Premises. Tenant shall, at all times during the Term, at
Tenant’s cost and expense, keep the Premises in good condition and repair,
except for ordinary wear and tear and damage by casualty or condemnation, and in
the condition required under the Master Lease. Except as may be specifically set
forth in this Lease, Landlord has no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, or any part thereof, or any obligation
respecting the condition, maintenance and repair of the Premises or any other
portion of the Building. Tenant hereby waives all rights, including those
provided in California Civil Code Section 1941 or any successor statute, to make
repairs which are Landlord’s obligation under this Lease at the expense of
Landlord or to receive any setoff or abatement of Rent or in lieu thereof to
vacate the Premises or terminate this Lease.

 

- 8 -



--------------------------------------------------------------------------------

10. Alterations to Premises.

 

10.1. Landlord Consent; Procedure. Subject to the terms of the Master Lease,
Tenant shall not make or permit to be made any Alterations without Landlord’s
prior consent, which consent may be granted or withheld in Landlord’s reasonable
discretion, subject to the terms of the Master Lease; no consent shall be
required for non-structural Alterations to any single floor within the Premises
which do not require a building permit and which, in the aggregate, cost less
than $50,000.00 to construct. Any Alterations to which Landlord has consented
shall be made in accordance with procedures as then established by Landlord, the
provisions of this Article 10, and the provisions of the Master Lease. Tenant
shall provide Landlord with written notice of the commencement of all
Alterations, within five (5) days before the commencement of such Alterations.

 

10.2. General Requirements. All Alterations shall be made at Tenant’s cost and
expense. Tenant shall be solely responsible for compliance with applicable laws,
ordinances, rules and regulations in connection with all Alterations. Without
limiting the foregoing or any other provisions of this Lease, if any applicable
law, ordinance, rule or regulation provides that any Alteration by Tenant will
result in the requirement of the performance of any other work, repair, capital
improvement or other expenditure with respect to any portion of the Building
(including in the premises of other tenants), then Tenant shall be solely
responsible, at Tenant’s sole cost and expense, to perform such work, repair or
capital improvement, or to pay such expenditure. Tenant shall be responsible for
the cost of any additional alterations required by applicable laws, ordinances,
rules and regulations to be made by Landlord to any portion of the Building as a
result of Alterations. Tenant shall promptly commence or cause the commencement
of construction of all Alterations and complete or cause completion of the same
with due diligence as soon as possible after commencement in order to cause the
least disruption to Building operations and occupants and to continue Tenant’s
business in the Premises. In connection with installing or removing Alterations,
Tenant shall pay to Landlord on demand Landlord’s reasonable actual costs
incurred in connection with the administration by Landlord (or its agent) of the
construction, installation or removal of Alterations, and restoration of the
Premises to their previous condition.

 

10.3. Removal of Alterations. If Landlord has not consented to an Alteration
(for which such consent is required), Tenant shall, prior to the expiration of
the Term or termination of this Lease, remove such Alteration and Tenant’s trade
fixtures and personal property at Tenant’s cost and expense and restore the
Premises to the condition existing prior to the installation of such Alteration.
If Tenant fail so to do, then Landlord may remove such Alteration, trade
fixtures and personal property and perform such restoration and Tenant shall
reimburse Landlord for Landlord’s cost and expense incurred to perform such
removal and restoration (which obligation of Tenant shall survive the expiration
or earlier termination of this Lease). Tenant shall repair at its cost and
expense all damage to the Premises or the Building caused by the removal of any
Alteration. Subject to the foregoing provisions regarding removal, all
Alterations (including any above Building standard improvements to the Premises)
shall be Landlord’s property and from and after the expiration or earlier
termination of this Lease shall remain on the Premises without compensation to
Tenant; Tenant’s trade fixtures and personal property shall remain Tenant’s
property, subject to applicable California laws regarding abandoned property.

 

11. Liens. Tenant shall keep the Premises and the Building free from any liens
arising out of any work performed or obligations incurred by or for, or
materials furnished to, Tenant pursuant to this Lease or otherwise. Landlord
shall have the right to post and keep posted on the Premises any notices
required by law or which Landlord may deem to be proper for the protection of
Landlord, the Premises and the Building from such liens and to take any other
action at the expense of Tenant that Landlord deems necessary or appropriate to
prevent, remove or discharge such liens. Tenant shall protect, defend, indemnify
and hold Landlord harmless from and against any claim, demand, cause of action,
obligation,

 

- 9 -



--------------------------------------------------------------------------------

liability, loss, cost or expense (including reasonable attorneys’ fees) which
may be asserted against or incurred by Landlord as a result of Tenant’s failure
to comply with the foregoing obligation (which indemnity obligation shall
survive the expiration or earlier termination of this Lease).

 

12. Damage or Destruction.

 

12.1. Obligation to Repair. Except as otherwise provided in this Article 12, and
subject to the terms of the Master Lease, if the Premises, or any other portion
of the Building necessary for Tenant’s use and occupancy of the Premises, are
damaged or destroyed by fire or other casualty, Landlord shall, within thirty
(30) days after such event, notify Tenant of the estimated time, in Landlord’s
reasonable judgment, required to repair such damage or destruction. If
Landlord’s estimate of time is less than one hundred eighty (180) days after the
date that Landlord obtains the required building permits for the repair of such
damage or destruction, then (i) Landlord shall proceed with all due diligence to
repair the Premises, and/or the portion of the Building necessary for Tenant’s
use and occupancy of the Premises, to substantially the condition existing
immediately before such damage or destruction, as permitted by and subject to
then applicable laws, ordinances, rules and regulations; (ii) this Lease shall
remain in full force and effect; and (iii) Base Rent shall abate for such part
of the Premises rendered unusable by Tenant, in Tenant’s reasonable, good faith
judgment, in the conduct of its business during the time such part is so
unusable, in the proportion that the Rentable Area contained in the unusable
part of the Premises bears to the total Rentable Area of the Premises.
Notwithstanding any provision of this Lease to the contrary, if Master Lessor
elects to rebuild the Building upon a casualty, and if Tenant has not otherwise
elected to terminate this Lease, then Landlord shall be obligated to repair the
Premises in accordance with the terms of this Lease.

 

12.2. Landlord’s Election. Subject to Landlord’s obligations under Section 12.1
above, if Landlord determines that the necessary repairs cannot be completed
within one hundred eighty (180) days after the date that Landlord obtains the
required building permits for the repair of such damage or destruction, or if
such damage or destruction arises from causes not covered by Landlord’s
insurance policy then in force, and would cost in the aggregate more than
$2,000,000 to repair, Landlord may elect, in its notice to Tenant pursuant to
Section 12.1, to (i) terminate this Lease or (ii) repair the Premises or the
portion of the Building necessary for Tenant’s use and occupancy of the Premises
pursuant to the applicable provisions of Section 12.1 above. If Landlord
terminates this Lease, then this Lease shall terminate as of the date of
occurrence of the damage or destruction.

 

12.3. Cost of Repairs. Landlord shall pay the cost for repair of the Building
and all improvements in the Premises, other than any Alterations. Tenant shall
pay the costs to repair all Alterations (but Landlord shall make available to
Tenant for such purpose any insurance proceeds received by Landlord for such
purpose under Landlord’s insurance policy then in force). Tenant shall also
replace or repair, at Tenant’s cost and expense, Tenant’s movable furniture,
equipment, trade fixtures and other personal property in the Premises which
Tenant shall be responsible for insuring during the Term of this Lease.

 

12.4. Damage at End of Term. Notwithstanding anything to the contrary contained
in this Article 12, if the Premises, or any other portion thereof or of the
Building, are materially damaged or destroyed by fire or other casualty within
the last twelve (12) months of the Term, then Landlord shall have the right, in
its sole discretion, to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such event. Such termination shall be
effective on the date specified in Landlord’s notice, but in no event later than
the end of such 90-day period. For purposes hereof, the Premises or other
portion of the Building shall be deemed to be materially damaged if such damage
costs more than $2,000,000 to repair. Notwithstanding the foregoing, if Landlord
seeks to terminate the Lease in circumstances where the Premises were not
affected by any such damage or destruction. Landlord may do so only if Landlord
is terminating all other office leases in the Building on account thereof.

 

- 10 -



--------------------------------------------------------------------------------

12.5. Tenant’s Right to Terminate. Notwithstanding anything to the contrary
contained in this Article 12, if the Premises are materially damaged or
destroyed by fire or other casualty and the date by which Landlord determines
that the necessary repairs could be completed would occur in the last twelve
(12) months of the Term, then Tenant shall have the right, in its sole
discretion, to terminate this Lease by notice to Landlord given within ninety
(90) days after the date of such casualty. Landlord shall, within thirty (30)
days after such casualty, notify Tenant of the estimated time, in Landlord’s
reasonable judgment, required to repair such damage or destruction. Such
termination shall be effective on the date specified in Tenant’s notice, but in
no event later than the end of such 90-day period.

 

12.6. Waiver of Statutes. The respective rights and obligations of Landlord and
Tenant in the event of any damage to or destruction of the Premises, or any
other portion of the Building, are governed exclusively by this Lease.
Accordingly, Tenant hereby waives the provisions of any law to the contrary,
including California Civil Code Sections 1932(2) and 1933(4) providing for the
termination of a lease upon destruction of the leased property.

 

13. Eminent Domain.

 

13.1. Effect of Taking. Except as otherwise provided in this Article 13, or in
the Master Lease, if all or any part of the Premises is taken as a result of the
exercise of the power of eminent domain or condemned for any public or
quasi-public purpose, or if any transfer is made in avoidance of such exercise
of the power of eminent domain (collectively, “taken” or a “taking”), this Lease
shall terminate as to the part of the Premises so taken as of the effective date
of such taking. On a taking of a portion of the Premises, Landlord and Tenant
shall each have the right to terminate this Lease by notice to the other given
within thirty (30) days after the effective date of such taking, if the portion
of the Premises taken is of such extent and nature so as to materially impair
Tenant’s business use of the balance of the Premises, as reasonably determined
by the party giving such notice. Such termination shall be operative as of the
effective date of the taking. Landlord may also terminate this Lease on a taking
of any other portion of the Building if Landlord reasonably determines that such
taking is of such extent and nature as to render the operation of the remaining
Building economically infeasible or to require a substantial alteration or
reconstruction of such remaining portion. Landlord shall elect such termination
by notice to Tenant given within thirty (30) days after the effective date of
such taking, and such termination shall be operative as of the effective date of
such taking. Upon a taking of the Premises which does not result in a
termination of this Lease, the Base Rent shall thereafter be reduced as of the
effective date of such taking in the proportion that the Rentable Area of the
Premises so taken bears to the total Rentable Area of the Premises.

 

13.2. Condemnation Proceeds. Except as hereinafter provided, in the event of any
taking, Landlord shall have the right to all compensation, damages, income, rent
or awards made with respect thereto (collectively an “award”), including any
award for the value of the leasehold estate created by this Lease. No award to
Landlord shall be apportioned and, subject to Tenant’s rights hereinafter
specified, Tenant hereby assigns to Landlord any right of Tenant in any award
made for any taking. So long as such claim will not reduce any award otherwise
payable to Landlord under this Section 13.2, Tenant may seek to recover, at its
cost and expense, as a separate claim, any damages or awards payable on a taking
of the Premises to compensate for the unamortized cost paid by Tenant for the
alterations, additions or improvements, if any, made by or on behalf of Tenant
during the initial improvement of the Premises for any Alterations, or for
Tenant’s personal property taken, or for interference with or interruption of
Tenant’s business (including goodwill), or for Tenant’s removal and relocation
expenses.

 

- 11 -



--------------------------------------------------------------------------------

13.3. Restoration of Premises. On a taking of the Premises which does not result
in a termination of this Lease, Landlord and Tenant shall restore the Premises
as nearly as possible to the condition they were in prior to the taking in
accordance with the applicable provisions and allocation of responsibility for
repair and restoration of the Premises on damage or destruction pursuant to
Article 12 above, and both parties shall use any awards received by such party
attributable to the Premises for such purpose.

 

13.4. Tenant Waiver. The rights and obligations of Landlord and Tenant on any
taking of the Premises or any other material portion of the Building are
governed exclusively by this Lease. Accordingly, Tenant hereby waives the
provisions of any law to the contrary, including California Code of Civil
Procedure Sections 1265.120 and 1265.130, or any similar successor statute.

 

14. Insurance.

 

14.1. Liability Insurance. Landlord, with respect to the Building, and Tenant,
at its cost and expense with respect to the Premises, shall each maintain or
cause to be maintained, from the Lease Date and throughout the Term, a policy or
policies of Commercial General Liability insurance with limits of liability not
less than Five Million Dollars ($5,000,000.00) per occurrence and in the
aggregate. Each policy shall contain coverage for blanket contractual liability,
personal injury liability, and premises operations, coverage deleting liquor
liability exclusions and, as to Tenant’s insurance, fire legal liability.
Tenant’s policy shall be subject to deductible amounts as Tenant may reasonably
elect based on prudent risk management practices for business comparable to
Tenant’s business and for Tenant’s financial condition.

 

14.2. Form of Policies. All insurance required by this Article 14 shall be
issued on an occurrence basis by solvent companies qualified to do business in
the State of California. Any insurance required under this Article 14 may be
maintained under a “blanket policy” or an “umbrella policy”, insuring other
parties and other locations, so long as the amount and coverage required to be
provided hereunder is not thereby diminished. Tenant shall provide Landlord a
copy of each policy of insurance or a certificate thereof certifying that the
policies contain the provisions required hereunder. Tenant shall deliver such
policies or certificates to Landlord within ten (10) business days following the
date of this Lease or such earlier date as Tenant or Tenant’s contractors,
agents, licensees, invitees or employees first enter the Premises and, upon
renewal, not less than thirty (30) days prior to the expiration of such
coverage. All evidence of insurance provided to Landlord shall provide (i) that
Landlord, Landlord’s managing agent and any other person requested by Landlord
who has an insurable interest, is designated as an additional insured without
limitation as to coverage afforded under such policy; (ii) for severability of
interests or that the acts or omissions of one of the insureds or additional
insureds shall not reduce or affect coverage available to any other insured or
additional insured; (iii) that the insurer agrees not to cancel or alter the
policy without at least thirty (30) days prior written notice to all additional
insureds; (iv) that the aggregate liability applies solely to the Premises and
the remainder of the Building; and (v) that Tenant’s insurance is primary and
noncontributing with any insurance carried by Landlord.

 

14.3. Workers’ Compensation Insurance. Tenant, at its sole cost and expense,
shall maintain Workers’ Compensation insurance as required by law and employer’s
liability insurance in an amount of not less than Five Hundred Thousand Dollars
($500,000).

 

14.4. Additional Tenant Insurance. Tenant, at its sole cost and expense, shall
maintain such other insurance as Landlord may reasonably require from time to
time, but in no event may Landlord require any other insurance which is (i) not
then being required of comparable tenants leasing comparable amounts of space in
comparable buildings in the vicinity of the Building or (ii) not then available
at commercially reasonable rates.

 

- 12 -



--------------------------------------------------------------------------------

14.5. Landlord’s Casualty Insurance. Subject to Master Landlord’s right to self
insure, as provided in the Master Lease, Master Landlord shall, during the Term
of this Lease, procure and maintain in full force and effect the insurance
described in Section 13.01 of the Master Lease.

 

15. Waiver of Subrogation Rights. Notwithstanding anything to the contrary
contained in this Lease, Landlord and SPE, on the one hand, and Tenant, on the
other hand, for themselves and their respective insurers, agree to and do hereby
release each other of and from any and all claims, demands, actions and causes
of action that each may have or claim to have against the other for loss or
damage to property, both real and personal, notwithstanding that any such loss
or damage may be due to or result from the negligence of either of the parties
hereto or their respective employees or agents. Each party shall, to the extent
such insurance endorsement is lawfully available at commercially reasonable
rates, obtain or cause to be obtained, for the benefit of the other party, a
waiver of any right of subrogation which the insurer of such party may acquire
against the other party by virtue of the payment of any such loss covered by
such insurance.

 

16. Tenant’s Waiver of Liability and Indemnification.

 

16.1. Waiver and Release. Except to the extent due to the gross negligence or
willful misconduct of Landlord, Landlord shall not be liable to Tenant or
Tenant’s employees, agents, contractors, licenses or invitees for, and Tenant
waives and releases Landlord and Landlord’s managing agent from, all claims for
loss or damage to any property or injury, illness or death of any person in,
upon or about the Premises (including claims caused in whole or in part by the
act, omission, or neglect of other tenants, contractors, licensees, invitees or
other occupants of the Building or their agents or employees). The waiver and
release contained in this Section 16.1 extends to the officers, directors,
shareholders, partners, employees, agents and representatives of Landlord.

 

16.2. Indemnification of Landlord. Except to the extent due to Landlord’s gross
negligence or willful misconduct, Tenant shall indemnify, defend, protect and
hold Landlord harmless of and from any and all loss, liens, liability, claims,
causes of action, damage, injury, cost or expense arising out of or in
connection with (i) the making of any alterations, additions or other
improvements made by or on behalf of Tenant during the initial improvement of
the Premises, or (ii) injury to or death of persons or damage to property
occurring or resulting directly or indirectly from: (A) the use or occupancy of,
or the conduct of business in, the Premises by Tenant or its subtenants or any
of their respective officers, directors, employees, agents, contractors,
invitees or licensees; (B) any other occurrence or condition in or on the
Premises; and (C) acts, neglect or omissions of Tenant, or its subtenants or any
of their respective officers, directors, employees, agents, contractors,
invitees or licensees, in or about any portion of the Building. Tenant’s
indemnity obligation includes reasonable attorneys’ fees and costs,
investigation costs and other reasonable costs and expenses incurred by
Landlord. If Landlord reasonably disapproves the legal counsel proposed by
Tenant for the defense of any claim indemnified against hereunder. Landlord
shall have the right to appoint its own legal counsel, the reasonable fees,
costs and expenses of which shall be included as part of Tenant’s indemnity
obligation hereunder. The indemnification contained in this Section 16.2 shall
extend to the officers, directors, shareholders, partners, employees, agents and
representatives of Landlord.

 

16.3. Indemnification of Tenant. Landlord shall indemnify, defend, protect and
hold Tenant harmless of and from any and all loss, liens, liability, claims,
causes of action, damage, injury, cost or expense arising out of or in
connection with (i) any breach or default by Landlord in the performance of any
of its obligations under this Lease, or (ii) Landlord’s gross negligence or
willful misconduct, or (iii) any loss or damage to property or injury to person
occurring in the public entrances, stairways, corridors, elevators and elevator
lobbies, and other public areas in the Building or the other

 

- 13 -



--------------------------------------------------------------------------------

public areas in the Building (except for such loss, damage or injury for which
Tenant is obligated to indemnify Landlord under Section 16.2). Landlord’s
indemnity obligation includes reasonable attorneys’ fees and costs,
investigation costs and other reasonable costs and expenses incurred by Tenant.
The indemnification contained in this Section 16.3 shall extend to the officers,
directors, shareholders, partners, employees, agents and representatives of
Tenant.

 

17. Assignment and Subletting.

 

17.1. Compliance Required. Tenant shall not, directly or indirectly, voluntary
or by operation of law, sell, assign or otherwise transfer this Lease, or any
interest herein (collectively, “assign” or “assignment”), or sublet the
Premises, or any part thereof, or permit the occupancy of the Premises by any
person other than Tenant (collectively, “sublease” or “subletting”, the assignee
or sublessee under an assignment or sublease being referred to as a
“transferee”), without Landlord’s and (to the extent required) Master Landlord’s
prior consent given or withheld in accordance with the express standards and
conditions of this Article 17 and in the Master Lease and compliance with the
other provisions of this Article 17. Any assignment or subletting made in
violation of this Article 17 shall be void. As used herein, an “assignment”
includes any sale or other transfer (such as by consolidation, merger or
reorganization) of a majority of the voting stock of Tenant, if Tenant is a
corporation (other than a corporation publicly traded on the The New York Stock
Exchange or NASDAQ or similar exchange), or any sale or other transfer of a
majority of the beneficial interest in Tenant, if Tenant is any other form of
entity. Tenant acknowledges and agrees that the limitations on Tenant’s right to
sublet or assign which are set forth in this Article 17 and in the Master Lease
are reasonable and, in particular, that the express standards and conditions
upon Tenant’s right to assign or sublet which are set forth in this Article 17
are reasonable as of the Lease Date.

 

17.2. Request by Tenant; Landlord Response. If Tenant desires to effect an
assignment or sublease, Tenant shall submit to Landlord a request for consent
together with the identity of the parties to the transaction, the nature of the
transferee’s proposed business use for the Premises, the proposed documentation
for and terms of the transaction, and all other information reasonably requested
by Landlord concerning the proposed transaction and the parties involved
therein, including certified financial information, credit reports, the business
background and references regarding the transferee, and an opportunity to meet
and interview the transferee. Within twenty (20) days after the later of such
interview or the receipt of all such information required by Landlord, or within
thirty (30) days after the date of Tenant’s request to Landlord if Landlord does
not request additional information or an interview, Landlord shall have the
right, by notice to Tenant, to: (i) consent to the assignment or sublease,
subject to the terms of this Article 17; (ii) decline to consent to the
assignment or sublease; (iii) in the case of a subletting of at least one full
floor of the Premises for a term in excess of six (6) months, to sublet from
Tenant the portion of the Premises proposed to be sublet on the terms and
conditions set forth in Tenant’s request to Landlord; or (iv) in the case of an
assignment, to terminate this Lease as of the date specified by Tenant as the
effective date of the proposed assignment, in which event Tenant will be
relieved of all unaccrued obligations hereunder as of such date, other than
those obligations which survive termination of this Lease. If Landlord elects so
to terminate, Tenant shall have the right, by notice to Landlord within five (5)
days after Landlord’s exercise of such right, to rescind its request for the
proposed assignment, in which event this Lease shall not terminate and shall
remain in full force and effect.

 

17.3. Conditions for Landlord Approval. In the event Landlord elects not to
sublet from Tenant or terminate this Lease (in whole or in part ) as provided in
clauses (iii) and (iv) of Section 17.2, Landlord shall not unreasonably withhold
its consent to a proposed subletting or assignment by Tenant. Without limiting
the grounds on which it may be reasonable for Landlord to withhold its consent
to an assignment or sublease, Tenant agrees that Landlord would be acting
reasonably in withholding its consent in the following instances: (i) if Tenant
is in default under this Lease or if it violates the terms of

 

- 14 -



--------------------------------------------------------------------------------

the Master Lease; (ii) if the transferee is a governmental or quasi-governmental
agency, foreign or domestic; (iii) if the transferee is an existing tenant in
the Building; (iv) if, in Landlord’s sole judgment, the transferee’s business,
use and/or occupancy of the Premises would (A) violate any of the terms of this
Lease or the lease of any other tenant in the Building, or (B) not be comparable
to and compatible with the types of use by other tenants in the Building, (C)
fall within any category of use for which Landlord would not then lease space in
the Building under its leasing guidelines and policies then in effect, (D)
require any Alterations which would reduce the value of the existing leasehold
improvements in the Premises, or (E) result in increased density per floor in
excess of one person/200 square feet of Rentable Area, or require increased
services by Landlord; (v) in the case of a sublease, it would result in more
than four (4) occupancies on one floor of the Premises, including Tenant and
subtenants; or (vi) if the financial condition of the transferee does not meet
the requirements applied by Landlord for other tenants in the Building under
leases with comparable terms, or in Landlord’s reasonable judgment the business
reputation of the transferee is not consistent with that of other tenants of the
Building. If Landlord consents to an assignment or sublease, the terms of such
assignment or sublease transaction shall not be modified without Landlord’s
prior written consent pursuant to this Article 17. Landlord’s consent to an
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting.

 

17.4. Costs and Expenses. As a condition to the effectiveness of any assignment
or subletting under this Article 17, Tenant shall pay to Landlord a processing
fee of Five Hundred Dollars ($500.00) and all reasonable costs and expenses,
including reasonable attorneys’ fees and disbursements, incurred by Landlord in
evaluating Tenant’s requests for assignment or sublease, whether or not Landlord
consents to an assignment or sublease. Tenant shall pay the processing fee with
Tenant’s request for Landlord’s consent under Section17.2. Tenant shall also pay
to Landlord all costs and expenses incurred by Landlord due to a transferee
taking possession of the Premises, including freight elevator operation,
security service, janitorial service and rubbish removal.

 

17.5. Payment of Excess Rent and Other Consideration. Tenant shall also pay to
Landlord, promptly upon Tenant’s receipt thereof, fifty percent (50%) of any and
all rent, sums or other consideration, howsoever denominated, realized by Tenant
in connection with any assignment or sublease transaction in excess of the Base
Rent payable hereunder (prorated to reflect the Rent allocable to the portion of
the Premises if a sublease), after first deducting, (i) in the case of an
assignment, the unamortized actual out of pocket, third-party, costs of
Alterations paid for by Tenant and actual out of pocket third party real estate
commissions paid by Tenant solely in connection with such assignment, and (ii)
in the case of a sublease, the actual out of pocket, third-party, cost of
Alterations made to the Premises at Tenant’s cost to effect the sublease, and
the actual amount of any real estate commissions paid by Tenant to a third party
solely in connection with such sublease, both amortized over the term of the
sublease.

 

17.6. Assumption of Obligations; Further Restrictions on Subletting. Each
assignee shall, concurrently with any assignment, assume all obligations of
Tenant under this Lease. Each sublease shall be made subject to this Lease and
all of the terms, covenants and conditions contained herein; and the surrender
of this Lease by Tenant, or a mutual cancellation thereof, or the termination of
this Lease in accordance with its terms, shall not work a merger and shall, at
the option of Landlord, terminate all or any existing subleases or operate as an
assignment to Landlord of any or all such subleases. No sublessee (other than
Landlord) shall have the right further to sublet more than one additional time,
without Landlord’s prior written consent, which may be withheld in Landlord’s
sole discretion; provided, however, that such sublessee shall have one right
further to sublet subject to obtaining Landlord’s reasonable consent. Any
assignment by a sublessee of its sublease shall be subject to Landlord’s prior
consent in the same manner as a sublease by Tenant. No sublease, once consented
to by Landlord, shall be modified without Landlord’s prior consent. No
assignment or sublease shall be binding on Landlord unless the transferee
delivers to Landlord a fully executed counterpart of the

 

- 15 -



--------------------------------------------------------------------------------

assignment or sublease which contains the assumption by the assignee, or
recognition by the sublessee, of the provisions of this Section 17.6, in form
and substance satisfactory to Landlord, but the failure or refusal of a
transferee to deliver such instrument shall not release or discharge such
transferee from the provisions and obligations of this Section 17.6, but such
failure shall constitute a default by Tenant under this Lease. Notwithstanding
any provision of this Lease to the contrary, Tenant’s right to enter into a
sublese or assignment shall be subject to the provisions of Article 8 of the
Master Lease.

 

17.7. No Release. No assignment or sublease shall release Tenant from its
obligations under this Lease, whether arising before or after the assignment or
sublease. The acceptance of Rent by Landlord from any other person shall not be
deemed a waiver by Landlord of any provision of this Article 17. On a default by
any assignee of Tenant in the performance of any of the terms, covenants or
conditions of this Lease, Landlord may proceed directly against Tenant without
the necessity of commencing or exhausting remedies against such assignee. No
consent by Landlord to any further assignments or sublettings of this Lease, or
any modification, amendment or termination of this Lease, or extension, waiver
or modification of payment or any other obligations under this Lease, or any
other action by Landlord with respect to any assignee or sublessee, or the
insolvency, or bankruptcy or default of any such assignee or sublessee, shall
affect the continuing liability of Tenant for its obligations under this Lease
and Tenant waives any defense arising out of or based thereon, including any
suretyship defense of exoneration. Landlord shall have no obligation to notify
Tenant or obtain Tenant’s consent with respect to any of the foregoing matters.

 

17.8. No Encumbrance. Notwithstanding anything to the contrary contained in this
Article 17, Tenant shall have no right to encumber, pledge, hypothecate or
otherwise transfer this Lease, or any of Tenant’s interest or rights hereunder,
as security for any obligation or liability of Tenant.

 

17.9 Assignment or Sublease to Related Entity. As long as no Suspension
Condition then exists, and subject to the terms of the Master Lease, Tenant
shall have the right, subject to the terms and conditions set forth in this
Section 17.9, without the consent of Landlord, but without in any way releasing
Epicentric, Inc. from any of its obligations under this Lease, to (a) assign its
interest in this Lease to (i) any corporation which is a successor to Tenant
either by merger or consolidation, or (ii) a purchaser of all or substantially
all of Tenant’s assets (provided such purchaser shall have also assumed
substantially all of Tenant’s liabilities), or (iii) to a corporation or other
entity which shall control, be under the control of, or be under common control
with Epicentric, Inc. (the term “control” as used herein shall be deemed to mean
ownership of more than fifty percent (50%) of the outstanding voting stock of a
corporation, or other majority equity and control interest if Tenant is not a
corporation) (any such entity being a “Related Entity”), or (b) sublease all or
any portion of the Premises to a Related Entity, so long as such sublease does
not result in the demising of any space in the Premises. Any assignment or
sublease to a Related Entity pursuant to this Section 17.9 shall be subject to
the following conditions: (i) the principal purpose of such assignment or
sublease is not the acquisition of Tenant’s interest in this Lease (except if
such assignment or sublease is made to a Related Entity and is made for a valid
intra-corporate business purpose and is not made to circumvent the provisions of
this Article 17), (ii) any such assignee shall have a net worth and annual
income and cash flow, determined in accordance with generally accepted
accounting principles, consistently applied, after giving effect to such
assignment, in amounts necessary to perform its duties, obligations and
liabilities under such assignment, as reasonably determined by Landlord, (iii)
such assignment or sublease shall be subject to the terms of this Lease,
including the provisions of Sections 17.6 and 17.7, and (iv) such Related Entity
shall have executed all documents reasonably requested by Landlord to
memorialize the foregoing. Tenant shall, within ten (10) business days after
execution thereof, deliver to Landlord (A) a duplicate original instrument of
assignment in form and substance reasonably satisfactory to Landlord, duly
executed by Tenant. (B) if applicable, evidence reasonably satisfactory to
Landlord establishing compliance by the assignee with the net worth, income and
cash flow requirements of clause (b)(ii) above, (C) an instrument in form and

 

- 16 -



--------------------------------------------------------------------------------

substance reasonably satisfactory to Landlord, duly executed by the assignee, in
which such assignee shall assume observance and performance of, and agree to be
personally bound by, all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed and performed or (D) a duplicate original sublease
in form and substance reasonably satisfactory to Landlord, duly executed by
Tenant and subtenant.

 

18. Rules and Regulations. Tenant shall observe and comply, and shall cause its
sublessees, employees, agents, contractors, licensees and invitees to observe
and comply, with the Rules and Regulations of the Building, a copy of which are
attached to this Lease as Exhibit D, and, after notice thereof, with all
reasonable modifications and additions thereto from time to time promulgated in
writing by Landlord and all of the rules and regulations established by Master
Landlord. Landlord shall not be responsible to Tenant, or Tenant’s sublessees,
employees, agents, contractors, licensees or invitees, for noncompliance with
any Rules and Regulations of the Building by any other tenant, sublessee,
employee, agent, contractor, licensee, invitee or other occupant of the
Building. Such Rules and Regulations shall be enforced by Landlord in a
non-discriminatory manner.

 

19. Entry of Premises by Landlord.

 

19.1. Right to Enter. Master Landlord shall have the right of entry into the
Premises set forth in the Master Lease. In addition, upon 24 hours advance
notice to Tenant (except in emergencies or in order to provide regularly
scheduled or other routine Building standard services or additional services
requested by Tenant, or post notices of nonresponsibility or other notices
permitted or required by law when no such notice shall be required), Landlord
and its authorized agents, employees, and contractors may enter the Premises at
reasonable hours to: (i) inspect the same; (ii) determine Tenant’s compliance
with its obligations hereunder; (iii) exhibit the same to prospective
purchasers, lenders or tenants; (iv) supply any services to be provided by
Landlord hereunder; (v) post notices of nonresponsibility or other notices
permitted or required by law; (vi) make repairs, improvements or alterations, or
perform maintenance in or to, the Premises or any other portion of the Building,
including Building systems; and (vii) perform such other functions as Landlord
deems reasonably necessary or desirable. Landlord may also grant access to the
Premises to government or utility representatives and bring and use on or about
the Premises such equipment as reasonably necessary to accomplish the purposes
of Landlord’s entry. Landlord shall use reasonable good faith efforts to effect
all entries and perform all work hereunder in such manner as to minimize
interference with Tenant’s use and occupancy of the Premises. Landlord shall
have and retain keys with which to unlock all of the doors in or to the Premises
(excluding Tenant’s vaults, safes and similar secure areas designated in writing
by Tenant in advance), and Landlord shall have the right to use any and all
means which Landlord may deem proper in an emergency in order to obtain entry to
the Premises, including secure areas.

 

19.2. Tenant Waiver of Claims. Except for damages to persons or property caused
by the negligence or willful misconduct of Landlord or its employees, Tenant
waives any claim for damages for any inconvenience to or interference with
Tenant’s business, or any loss of occupancy or quiet enjoyment of the Premises,
or any other loss, occasioned by any entry effected or work performed under this
Article 19, and Tenant shall not be entitled to any abatement of Rent by reason
of the exercise of any such right of entry or performance of such work. No entry
to the Premises by Landlord or anyone acting under Landlord shall constitute a
forcible or unlawful entry into, or a detainer of, the Premises or an eviction,
actual or constructive, of Tenant from the Premises, or any portion thereof.

 

- 17 -



--------------------------------------------------------------------------------

20. Default and Remedies.

 

20.1. Events of Default. The occurrence of any of the following events shall
constitute a default by Tenant under this Lease:

 

a. Nonpayment of Rent. Failure to pay any Rent when due.

 

b. Unpermitted Assignment. An assignment or sublease made in contravention of
any of the provisions of Article 17 above.

 

c. Abandonment. Abandonment of the Premises for a continuous period in excess of
five (5) business days. For purposes hereof, “abandonment” shall have the
meaning provided under California law.

 

d. Other Obligations. Failure to perform or fulfill any other obligation,
covenant, condition or agreement under this Lease.

 

e. Bankruptcy and Insolvency. A general assignment by Tenant for the benefit of
creditors, any action or proceeding commenced by Tenant under any insolvency or
bankruptcy act or under any other statute or regulation for protection from
creditors, or any such action commenced against Tenant and not discharged within
sixty (60) days after the date of commencement; the employment or appointment of
a receiver or trustee to take possession of all or substantially all of Tenant’s
assets or the Premises; the attachment, execution or other judicial seizure of
all or substantially all of Tenant’s assets or the Premises, if such attachment
or other seizure remains undismissed or undischarged for a period of ten (10)
days after the levy thereof; the admission by Tenant in writing of its inability
to pay its debts as they become due; or the filing by Tenant of a petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any such
proceeding against Tenant, such proceeding is not dismissed. For purposes of
this Section 20.1(e), “Tenant” means Tenant and any partner of Tenant, if Tenant
is a partnership, or any person or entity comprising Tenant, if Tenant is
comprised of more than one person or entity, or any guarantor of Tenant’s
obligations, or any of them, under this Lease.

 

f. Landmark Lease. The occurrence of a default by Tenant under the Landmark
Lease.

 

20.2. Notice to Tenant. Upon the occurrence of any default, Landlord shall give
Tenant notice thereof. Such notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by
California Code of Civil Procedure Section 1161 or any similar or successor
statute; and giving of such notice in the manner required by Article 28 shall
replace and satisfy any service-of-notice procedures set forth in any statute,
including those required by California Code of Civil Procedure Section 1162 or
any similar or successor statute. If a time period is specified below for cure
of such default, then Tenant may cure such default within such time period. To
the fullest extent allowed by law, Tenant hereby waives any right under law now
or hereinafter enacted to any other time period for cure of default.

 

a. Nonpayment of Rent. For failure to pay Rent, within five (5) days after
Landlord’s notice.

 

b. Other Obligations. For failure to perform any obligation, covenant, condition
or agreement under this Lease (other than nonpayment of Rent, an assignment or
subletting in violation of Article 17 or Tenant’s abandonment of the Premises)
within ten (10) days after Landlord’s notice or, if the failure is of a nature
requiring more than 10 days to cure, then an additional sixty (60) days after
the expiration of such 10-day period, but only if Tenant commences cure within
such 10-day period and

 

- 18 -



--------------------------------------------------------------------------------

thereafter diligently pursues such cure to completion within such additional
60-day period. If Tenant has failed to perform any such obligation, covenant,
condition or agreement more than two (2) times during the Term and notice of
such event of default has been given by Landlord in each instance, then no cure
period shall apply.

 

c. No Cure Period. No cure period shall apply for any other event of default
specified in Section 20.1.

 

20.3. Remedies Upon Occurrence of Default. On the occurrence of a default which
Tenant fails to cure after notice and expiration of the time period for cure, if
any, specified in Section 20.2 above, Landlord shall have the right either (i)
to terminate this Lease and recover possession of the Premises, or (ii) to
continue this Lease in effect and enforce all Landlord’s rights and remedies
under California Civil Code Section 1951.4 (by which Landlord may recover Rent
as it becomes due, subject to Tenant’s right to assign pursuant to Article 17).
Landlord may store any property of Tenant located in the Premises at Tenant’s
expense or otherwise dispose of such property in the manner provided by law. If
Landlord does not terminate this Lease, Tenant shall in addition to continuing
to pay all Rent when due, also pay Landlord’s costs of attempting to relet the
Premises, any repairs and alterations necessary to prepare the Premises for such
reletting, and brokerage commissions and attorneys’ fees incurred in connection
therewith, less the rents, if any, actually received from such reletting.
Notwithstanding Landlord’s election to continue this Lease in effect, Landlord
may at any time thereafter terminate this Lease pursuant to this Section 20.3.

 

20.4. Damages Upon Termination. If and when Landlord terminates this Lease
pursuant to Section 20.3, Landlord may exercise all its rights and remedies
available under California Civil Code Section 1951.2, including the right to
recover from Tenant the worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could have been reasonably
avoided. As used herein and in Civil Code Section 1951.2, “time of award” means
either the date upon which Tenant pays to Landlord the amount recoverable by
Landlord, or the date of entry of any determination, order or judgment of any
court or other legally constituted body determining the amount recoverable,
whichever occurs first.

 

20.5. INTENTIONALLY OMITTED.

 

20.6. Right to Cure Defaults. If Tenant fails to pay Rent (other than Base Rent)
required to be paid by it hereunder, or fails to perform any other obligation
under this Lease, and Tenant fails to cure such default within the applicable
cure period, if any, specified in Section 20.2 above, then Landlord may, without
waiving any of Landlord’s rights in connection therewith or releasing Tenant
from any of its obligations or such default, make any such payment or perform
such other obligation on behalf of Tenant. Prior to commencing such payment or
performing such obligation on behalf of Tenant, Landlord shall notify Tenant of
its intentions to do so. All payments so made by Landlord, and all costs and
expenses incurred by Landlord to perform such obligations, shall be due and
payable by Tenant as Rent immediately upon receipt of Landlord’s demand
therefor. If Landlord fails to perform its obligations under this Lease within
fifteen (15) days after written notice from Tenant (provided Landlord shall have
a longer time if reasonably necessary if Landlord commences cure within such
fifteen (15) day period and diligently prosecutes such cure to completion) and
such failure materially and adversely affects Tenant’s use of the Premises, then
Tenant shall give Landlord an additional three (3) business days prior notice.
If Landlord has not commenced performance of its obligation within such three
(3) business day period, Tenant shall have the right to perform such obligation
on Landlord’s behalf, and Landlord shall reimburse Tenant for the reasonable
cost thereof within thirty (30) days after presentation of a reasonably detailed
invoice demonstrating the expenses incurred by Tenant. In the event Tenant makes
any repairs to the Premises on Landlord’s behalf pursuant to this Section 20.6,
Tenant shall be responsible for damages or

 

- 19 -



--------------------------------------------------------------------------------

injuries caused by Tenant or its employees, contractors and subcontractors in
making such repairs or any defect therein and shall indemnify Landlord against
any liability, cost or expense (including attorneys’ fees) arising out of such
repair or any defect in the work performed.

 

20.7. Remedies Cumulative. The rights and remedies of Landlord under this Lease
are cumulative and in addition to, and not in lieu of, any other rights and
remedies available to Landlord at law or in equity. Landlord’s pursuit of any
such right or remedy shall not constitute a waiver or election of remedies with
respect to any other right or remedy.

 

21. Subordination, Attornment and Nondisturbance.

 

21.1. Subordination and Attornment. This Lease and all of Tenant’s rights
hereunder shall be subordinate to any ground lease or underlying lease, and the
lien of any mortgage, deed of trust, or any other security instrument now or
hereafter affecting or encumbering the Building, or any part thereof or interest
therein, and to any and all advances made on the security thereof or Landlord’s
interest therein, and to all renewals, modifications, consolidations,
replacements and extensions thereof (an “encumbrance”, the holder of the
beneficial interest thereunder being referred to as an “encumbrancer”). An
encumbrancer may, however, subordinate its encumbrance to this Lease, and if an
encumbrancer so elects by notice to Tenant, this Lease shall be deemed prior to
such encumbrance. If any encumbrance to which this Lease is subordinate is
foreclosed, or a deed in lieu of foreclosure is given to the encumbrancer
thereunder, Tenant shall attorn to the purchaser at the foreclosure sale or to
the grantee under the deed in lieu of foreclosure; and if any encumbrance
consisting of a ground lease or underlying lease to which this Lease is
subordinate is terminated, Tenant shall attorn to the lessor thereof. Tenant
shall execute, acknowledge and deliver in the form requested by Landlord or any
encumbrancer, any documents required to evidence or effectuate the subordination
hereunder, or to make this Lease prior to the lien of any encumbrance, or to
evidence such attornment.

 

21.2. Nondisturbance. If any encumbrance to which this Lease is subordinate is
foreclosed, or a deed in lieu of foreclosure is given to the encumbrancer
thereunder, or if any encumbrance consisting of a ground lease or underlying
lease to which this Lease is subordinate is terminated, this Lease shall not
terminate, and the rights and possession of Tenant under this Lease shall not be
disturbed if (i) no default by Tenant then exists under this Lease; (ii) Tenant
attorns to the purchaser, grantee, or successor lessor as provided in Section
21.1 above or, if requested, enters into a new lease for the balance of the Term
upon the same terms and provisions contained in this Lease; and (iii) Tenant
enters into a written agreement in a form reasonably acceptable to such
encumbrancer with respect to subordination, attornment and non-disturbance.

 

22. Sale or Transfer by Landlord; Lease Non-Recourse.

 

22.1. Release of Landlord on Transfer. Landlord may at any time transfer, in
whole or in part, its right, title and interest under this Lease and in the
Building, or any portion thereof. If the original Landlord hereunder, or any
successor to such original Landlord, transfers (by sale, assignment or
otherwise) its right, title or interest in the Building, all liabilities and
obligations of the original Landlord or such successor under this Lease accruing
after such transfer shall terminate, the original Landlord or such successor
shall automatically be released therefrom, and thereupon all such liabilities
and obligations shall be binding upon the new owner. Tenant shall attorn to each
such new owner.

 

22.2. Lease Nonrecourse to Landlord. Landlord shall in no event be personally
liable under this Lease, and Tenant shall look solely to Landlord’s interest in
the Building, for recovery of any damages for breach of this Lease by Landlord
or on any judgment in connection therewith. None of the persons or entities
comprising or representing Landlord (whether partners, shareholders, officers,

 

- 20 -



--------------------------------------------------------------------------------

directors, trustees, employees, beneficiaries, agents or otherwise) shall ever
be personally liable under this Lease or liable for any such damages or judgment
and Tenant shall have no right to effect any levy of execution against any
assets of such persons or entities on account of any such liability or judgment.
Any lien obtained by Tenant to enforce any such judgment, and any levy of
execution thereon, shall be subject and subordinate to all encumbrances as
specified in Article 21 above.

 

23. Estoppel Certificate.

 

23.1. Procedure and Content. From time to time, and within ten (10) days after
written notice by Landlord, Tenant shall execute, acknowledge, and deliver to
Landlord a certificate as specified by Landlord certifying: (i) that this Lease
is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect, as modified, and
identifying each modification); (ii) the Commencement Date and Expiration Date;
(iii) that Tenant has accepted the Premises (or the reasons Tenant has not
accepted the Premises), and if Landlord has agreed to make any alterations or
improvements to the Premises, that Landlord has properly completed such
alterations or improvements (or the reasons why Landlord has not done so); (iv)
the amount of the Base Rent and the date to which such Rent has been paid; (v)
that Tenant has not committed any event of default, except as to any events of
default specified in the certificate, and whether there are any existing
defenses against the enforcement of Tenant’s obligations under this Lease; (vi)
that no default of Landlord is claimed by Tenant, except as to any defaults
specified in the certificate; and (vii) such other matters as may reasonably be
requested by Landlord.

 

23.2. Effect of Certificate. Any such certificate may be relied upon by any
prospective purchaser of any part or interest in the Building or encumbrancer
(as defined in Section 21.1) and, at Landlord’s request, Tenant shall deliver
such certificate to Landlord and/or to any such entity and shall agree to such
notice and cure provisions and such other matters as such entity may reasonably
require. In addition, at Landlord’s request, Tenant shall provide to Landlord
for delivery to any such entity such information, including financial
information, that may reasonably be requested by any such entity. Any such
certificate shall constitute a waiver by Tenant of any claims Tenant may have in
contravention to the information contained in such certificate and Tenant shall
be estopped from asserting any such claim. If Tenant fails or refuses to give a
certificate hereunder within the time period herein specified, Landlord shall
have the right to treat such failure or refusal as a default by Tenant.

 

23.3 Landlord’s Estoppel Certificate. If Tenant is required by an unaffiliated
third party to produce an estoppel certificate, Landlord shall, within thirty
(30) days after Tenant’s request, execute and deliver to Tenant an estoppel
certificate in favor of Tenant and such other persons as Tenant shall reasonably
request, setting forth the following: (a) the Commencement Date and the
Expiration Date; (b) that this Lease is in full force and effect and has not
been assigned, modified, supplemented or amended (except by such writing as
shall be stated); (c) that all conditions under this Lease to be performed by
Tenant have, to Landlord’s knowledge, been satisfied, or, in the alternative,
those claimed by Landlord to be unsatisfied; (d) that, to Landlord’s knowledge,
no defenses or offsets exist against the enforcement of this Lease by Landlord,
or in the alternative, those claimed by Landlord; (e) that the amount of advance
Rent, if any (or none if such is the case), has been paid by Tenant; (f) the
date to which rent has been paid; and (g) such other information as Tenant may
reasonably request.

 

24. No Light, Air, or View Easement. Nothing contained in this Lease shall be
deemed, either expressly or by implication, to create any easement for light and
air or access to any view. Any diminution or shutting off of light, air or view
to or from the Premises by any structure which now exists or which may hereafter
be erected, whether by Landlord or any other person, shall in no way affect this
Lease or Tenant’s obligations hereunder, entitle Tenant to any reduction of
Rent, or impose any liability on Landlord.

 

- 21 -



--------------------------------------------------------------------------------

25. Holding Over. No holding over by Tenant shall operate to extend the Term. If
Tenant remains in possession of the Premises after expiration or termination of
this Lease, unless otherwise agreed by Landlord in writing, then (i) Tenant
shall become a tenant at sufferance upon all the applicable terms and conditions
of this Lease, except that Base Rent shall be increased to equal 150% of the
Base Rent then in effect; (ii) Tenant shall indemnify, defend, protect and hold
harmless Landlord, and any tenant to whom Landlord has leased all or part of the
Premises, from any and all liability, loss, damages, costs or expense (including
loss of Rent to Landlord or additional rent payable by such tenant and
reasonable attorneys’ fees) suffered or incurred by either Landlord or such
tenant resulting from Tenant’s failure timely to vacate the Premises; and (iii)
such holding over by Tenant shall constitute a default by Tenant.

 

26. INTENTIONALLY OMITTED.

 

27. Waiver. Failure of Landlord to declare a default by Tenant upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such default, but Landlord shall have the right to declare such default at any
time after its occurrence. To be effective, a waiver of any provision of this
Lease, or any default, shall be in writing and signed by the waiving party. Any
waiver hereunder shall not be deemed a waiver of subsequent performance of any
such provision or subsequent defaults. The subsequent acceptance of Rent
hereunder, or endorsement of any check by Landlord, shall not be deemed to
constitute an accord and satisfaction or a waiver of any preceding default by
Tenant, except as to the particular Rent so accepted, regardless of Landlord’s
knowledge of the preceding default at the time of acceptance of the Rent. No
course of conduct between Landlord and Tenant, and no acceptance of the keys to
or possession of the Premises by Landlord before the Expiration Date shall
constitute a waiver of any provision of this Lease or of any default, or operate
as a surrender of this Lease.

 

28. Notices and Consents: Tenant’s Agent for Service. All notices, approvals,
consents, demands and other communications from one party to the other given
pursuant to this Lease shall be in writing and shall be made by personal
delivery, by use of a reputable overnight courier service or by deposit in the
United States mail, certified, registered or Express, postage prepaid and return
receipt requested. Notices shall be addressed if to Landlord, to Landlord’s
Address, and if to Tenant, to Tenant’s Address. Landlord and Tenant may each
change their respective Addresses from time to time by giving written notice to
the other of such change in accordance with the terms of this Article 28, at
least ten (10) days before such change is to be effected. Any notice given in
accordance with this Article 28 shall be deemed to have been given (i) on the
date of personal delivery or (ii) on the earlier of the date of delivery or
attempted delivery (as shown by the return receipt or other delivery record) if
sent by courier service or mailed.

 

29. Tenant’s Authority. Tenant, and each of the persons executing this Lease on
behalf of Tenant, represent and warrant that (i) Tenant is a duly formed,
authorized and existing corporation, partnership or trust (as the case may be),
(ii) Tenant is qualified to do business in California, (iii) Tenant has the full
right and authority to enter into this Lease and to perform all of Tenant’s
obligations hereunder, and (iv) each person signing on behalf of Tenant is
authorized to do so. Tenant shall deliver to Landlord, upon Landlord’s request,
such reasonable written assurances authorizing Tenant’s execution and delivery
of this Lease.

 

30. Automobile Parking. There shall be no parking provided to Tenant in the
Building or at any other location.

 

31. Tenant to Furnish Financial Statements. In order to induce Landlord to enter
into this Lease, Tenant agrees that it shall promptly deliver to Landlord, from
time to time, upon Landlord’s written request, financial statements (including a
balance sheet and statement of income and expenses on an

 

- 22 -



--------------------------------------------------------------------------------

annualized basis) reflecting Tenant’s then current financial condition;
provided, however, that so long as Tenant is a company publicly traded on The
New York Stock Exchange or NASDAQ, then Tenant shall only be obligated to
provide to Landlord financial statements that are generally available to the
public. Such statements shall be delivered to Landlord within fifteen (15) days
after Tenant’s receipt of Landlord’s request. Tenant represents and warrants
that all financial statements, records, and information furnished by Tenant to
Landlord in connection with this Lease are and shall be true, correct and
complete in all respects. So long as such financial information is not generally
available to the public, Landlord shall (i) use such information only for the
purposes described in this Agreement, (ii) keep such information confidential,
and (iii) only disclose such information to Landlord’s attorneys, accountants,
partners, lenders, investors, prospective purchasers, employees and other
persons with a need to know who are subject to these same confidentiality
restrictions.

 

32. Tenant’s Signs. Without Landlord’s prior consent, which Landlord may
withhold in its sole discretion, Tenant shall not place on the Premises or on
the Building any exterior signs nor any interior signs that are visible from the
exterior of the Premises or Building. Tenant shall pay all costs and expenses
relating to any such sign approved by Landlord, including without limitation,
the cost of the installation and maintenance of the sign. On the date of
expiration of earlier termination of this Lease, Tenant, at its sole cost and
expense, shall remove all signs and repair any damage caused by such removal.

 

33. Miscellaneous.

 

33.1. No Joint Venture. This Lease does not create any partnership or joint
venture or similar relationship between Landlord and Tenant.

 

33.2. Successors and Assigns. Subject to the provisions of Article 17 regarding
assignment, all of the provisions, terms, covenants and conditions contained in
this Lease shall bind, and inure to the benefit of, the parties and their
respective successors and assigns.

 

33.3. Construction and Interpretation. The words “Landlord” and “Tenant” include
the plural as well as the singular. If there is more than one person comprising
Tenant, the obligations under this Lease imposed on Tenant are joint and
several. References to a party or parties refers to Landlord or Tenant, or both,
as the context may require. The captions preceding the Articles, Sections and
subsections of this Lease are inserted solely for convenience of reference and
shall have no effect upon, and shall be disregarded in connection with, the
construction and interpretation of this Lease. Use in this Lease of the words
“including”, “such as”, or words of similar import when following a general
matter, shall not be construed to limit such matter to the enumerated items or
matters whether or not language of nonlimitation (such as “without limitation”)
is used with reference thereto. All provisions of this Lease have been
negotiated at arm’s length between the parties and after advice by counsel and
other representatives chosen by each party and the parties are fully informed
with respect thereto. Therefore, this Lease shall not be construed for or
against either party by reason of the authorship or alleged authorship of any
provision hereof, or by reason of the status of the parties as Landlord or
Tenant, and the provisions of this Lease and the Exhibits hereto shall be
construed as a whole according to their common meaning in order to effectuate
the intent of the parties under the terms of this Lease.

 

33.4. Severability. If any provision of this Lease, or the application thereof
to any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances other than those as to which it is illegal, invalid or
unenforceable, shall not be affected thereby and shall remain in full force and
effect, unless enforcement of this Lease as so invalidated would be unreasonable
or grossly inequitable under the circumstances, or would frustrate the purposes
of this Lease.

 

- 23 -



--------------------------------------------------------------------------------

33.5. Entire Agreement; Amendments. This Lease, together with the Exhibits
hereto and any Addenda identified on the Basic Lease Information, contains all
the representations and the entire agreement between the parties with respect to
the subject matter hereof and any prior negotiations, correspondence, memoranda,
agreements, representations or warranties are replaced in total by this Lease,
the Exhibits hereto and such Addenda. Neither Landlord nor Landlord’s agents
have made any warranties or representations with respect to the Premises or any
other portion of the Building, except as expressly set forth in this Lease. This
Lease may be modified or amended only by an agreement in writing signed by both
parties.

 

33.6. Governing Law. This Lease shall be governed by and construed pursuant to
the laws of the State of California.

 

33.7. Litigation Expenses. If either party brings any action or proceeding
against the other (including any cross-complaint, counterclaim or third party
claim) to enforce or interpret this Lease or otherwise arising out of this
Lease, the prevailing party in such action or proceeding shall be entitled to
its costs and expenses of suit, including reasonable attorneys’ fees and
accountants’ fees.

 

33.8. Standards of Performance and Approvals. Unless otherwise provided in this
Lease, (i) each party shall act in a reasonable manner in exercising or
undertaking its rights, duties and obligations under this Lease and (ii)
whenever approval, consent or satisfaction (collectively, an “approval”) is
required of a party pursuant to this Lease or an Exhibit hereto, such approval
shall not be unreasonably withheld or delayed. Unless provision is made for a
specific time period, approval (or disapproval) shall be given within thirty
(30) days after receipt of the request for approval. Nothing contained in this
Lease shall, however, limit the right of a party to act or exercise its business
judgment in a subjective manner with respect to any matter as to which it has
been (A) specifically granted such right, (B) granted the right to act in its
sole discretion or sole judgment, or (C) granted the right to make a subjective
judgment hereunder, whether “objectively” reasonable under the circumstances and
any such exercise shall not be deemed inconsistent with any covenant of good
faith and fair dealing implied by law to be part of this Lease. The parties have
set forth in this Lease their entire understanding with respect to the terms,
covenants, conditions and standards pursuant to which their obligations are to
be judged and their performance measured, including the provisions of Article 17
with respect to assignments and sublettings.

 

33.9. Brokers. Scient Corporation is obligated to pay certain commissions to the
brokers described in the Basic Lease Information (and CB Richard Ellis) in
connection with this transaction (collectively, the “Scient Brokers”). Pursuant
to a separate agreement, Landlord shall reimburse Scient for a portion of such
commissions. Other than such Scient Brokers, Landlord and Tenant each represent
and warrant to the other that no broker, agent, or finder has procured or was
involved in the negotiation of this Lease and no such broker, agent or finder is
or may be entitled to a commission or compensation in connection with this
Lease. Landlord and Tenant shall each indemnify, defend, protect and hold the
other harmless from and against any and all liability, loss, damages, claims,
costs and expenses (including reasonable attorneys’ fees) resulting from claims
that may be asserted against the indemnified party in breach of the foregoing
warranty and representation.

 

33.10. Memorandum of Lease. Tenant shall, upon request of Landlord, execute,
acknowledge and deliver a short form memorandum of this Lease (and any amendment
hereto) in form suitable for recording. In no event shall this Lease be recorded
by Tenant. Tenant shall have the right to record the memorandum and, if Tenant
elects to do so. Tenant shall pay all recording fees and transfer taxes in
connection therewith. In addition, Landlord shall have the right to record the
memorandum and, if Landlord elects to do so, Landlord shall pay all recording
fees and transfer taxes in connection

 

- 24 -



--------------------------------------------------------------------------------

therewith. Upon termination or expiration of the Lease, Tenant shall promptly
execute and record a quit claim deed or other instrument required to remove such
memorandum from the records of the San Francisco County Recorder’s office.

 

33.11. Quiet Enjoyment. Upon paying the Rent and performing all its obligations
under this Lease, Tenant may peacefully and quietly enjoy the Premises during
the Term as against all persons or entities claiming by or through Landlord,
subject, however, to the provisions of this Lease and any encumbrances as
specified in Article 21.

 

33.12. Surrender of Premises. Upon the Expiration Date or earlier termination of
this Lease, Tenant shall quietly and peacefully surrender the Premises to
Landlord in the condition specified in Article 9 above. On or before the
Expiration Date or earlier termination of this Lease, Tenant shall remove all of
its personal property from the Premises and repair at its cost and expense all
damage to the Premises or Building caused by such removal. All personal property
of Tenant not removed hereunder shall be deemed, at Landlord’s option, to be
abandoned by Tenant and Landlord may store such property in Tenant’s name at
Tenant’s expense and/or dispose of the same in any manner permitted by law.

 

33.13. Name of Building; Address. Tenant shall not use the name of the Building
for any purpose other than as the address of the business conducted by Tenant in
the Premises. Tenant shall, in connection with all correspondence, mail or
deliveries made to or from the Premises, use the official Building address
specified from time to time by Landlord.

 

33.14. Exhibits. The Exhibits specified in the Basic Lease Information are by
this reference made a part hereof.

 

- 25 -



--------------------------------------------------------------------------------

33.15. Time of the Essence. Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the Lease Date.

 

LANDLORD : TMG/ONE MARKET, L.P.,

a Delaware limited partnership

 

By:

 

Martin/One Market, LLC,

   

a California limited liability company

   

Its General Partner

   

By:

 

The Martin Group of Companies, Inc.,

       

a California corporation

       

Its Managing Member

       

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

       

Its:

 

SVP

 

TENANT: EPICENTRIC, INC.,

a California corporation

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

Its:

 

Senior Vice-President

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

- 26 -



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGAL DESCRIPTION OF LAND

 

- 28 -



--------------------------------------------------------------------------------

EXHIBIT B

 

A portion of the following described land more particularly described in the
Lease:

 

Beginning at the point of intersection of the northwesterly line of Mission
Street with the southwesterly line of Steuart Street; thence north 44 degrees
51’51” west along said southwesterly line, 334.33 feet to a point in a line
parallel with and distant 334.33 feet northwesterly, measured at right angles,
from said northwesterly line of Mission Street; thence south 45 degrees 08’ 09”
west along said parallel line 32 feet and 4 1/2 inches; thence north 44 degrees
51’ 51” west 6 feet and 1 1/2 inches; thence south 45 degrees 08’ 09” west 16
feet and 4 inches; thence north 44 degrees 51’ 51” west 112 feet and 5 1/8
inches; thence south 45 degrees 08’ 09” west 177 feet and 7 1/2 inches; thence
south 44 degrees 51’ 51” east 112 feet and 5 1/8 inches; thence south 45 degrees
08’ 09” west 16 feet and 3 1/2 inches; thence south 44 degrees 51’ 51” east 6
feet and 1 1/2 inches to a point in said parallel line; thence south 45 degrees
08’ 09” west along said parallel line 32 feet and 4 1/2 inches to a point in the
northeasterly line of Spear Street; thence south 44 degrees 51’ 51” east along
said northeasterly line, 334.33 feet to a point in said northwesterly line of
Mission Street; thence north 45 degrees 08’ 09” east along said northwesterly
line 275 feet to the point of beginning.



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

1. No sidewalks, entrance or passages shall be obstructed or encumbered by
Tenant or used for any purpose other than ingress and egress to and from the
Premises.

 

2. All curtains, blinds, shades, drapes, screens and other similar fixtures in
the Premises must be of a uniform quality, type, design, color, material and
general appearance approved by Landlord.

 

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside or inside of
the Premises except inside the Building, without the prior written consent of
Landlord. In the event of the violation of the foregoing by Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to Tenant. Interior signs on doors and directory tablet shall be
inscribed, painted or affixed for Tenant by Landlord at the expense of Tenant.

 

4. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building without the prior written consent of
Landlord.

 

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein.

 

6. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises which disturb or interfere with the occupants of neighboring buildings or
premises or those having business with them. Tenant shall not throw anything out
of the doors, windows or skylights.

 

7. Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance.

 

8. Tenant must, upon the termination of the tenancy, restore to Landlord all
keys of offices and toilet rooms, either furnished to, or otherwise procured by
Tenant, and in the event of the loss of any keys so furnished, Tenant shall pay
to Landlord the cost thereof.

 

9.

Tenant shall not occupy or permit any portion of Premises to be occupied as an
office that is (a) for a physician’s or dentist’s office, a dance or music
studio, a school, a beauty salon or barber shop, the business of photographic or
multilith or multigraph reproductions or offset printing (not precluding using
any part of the Premises for photographic, multilith or multigraph reproductions
or off-set printing solely in connection with Tenant’s own business and/or
activities), an outside news or cigar stand, or as a radio or television or
recording studio, theater or exhibition-hall, for manufacturing, for the sale of
merchandise, goods or property of any kind at auction, or for lodging, sleeping
or for any immoral purpose including but not limited to any use (i) for a
banking, trust company, depository, guarantee, or safe deposit business, (ii) as
a savings bank, or as savings and loan association, or as a loan company, (iii)
for the sale of travelers checks, money orders, drafts, foreign exchange or
letters of credit or for the receipt of money for transmission, (iv) as a stock
broker’s or dealer’s office or for the underwriting of securities, or (v) a
government office or foreign embassy or consulate, or (vi) tourist or travel
bureau, or (b) a use which would be prohibited by any other portion of this
lease (including but not limited to any other Rules and

 

- 30 -



--------------------------------------------------------------------------------

 

Regulations) or in violation of law. Tenant shall not engage or pay any
employees on the Premises, except those actually working for Tenant on the
Premises nor shall Tenant advertise for laborers giving an address at the
Premises.

 

10. Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Building which, in Landlord’s reasonable
opinion, tends to impair the reputation of the Building and upon notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

11. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of demised premise by Tenant, its agents, servants,
employees, contractors, visitors, or licensees, exterminated from time to time
to the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

 

12. No air conditioning unit or system or other apparatus shall be installed or
used by Tenant without the written consent of Landlord.

 

13. Tenant, Tenant’s agents, servants, employees, contractors, licensees or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted as No Parking.

 

14. Tenant shall not use the name of The Landmark @ One Market for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, nor in its advertising, stationery or in any other manner without the
prior written permission of Landlord. Landlord expressly reserves the right at
any time to change said name without in any manner being liable to Tenant
therefor.

 

- 31 -



--------------------------------------------------------------------------------

EXHIBIT E

 

CONFIRMATION OF LEASE TERM

 

Landlord:

  

TMG/ONE MARKET, L.P., a Delaware limited partnership

Tenant:

  

EPICENTRIC, INC.,

    

a California corporation

LEASE DATE:

  

April     , 2001

PREMISES:

  

___________________

 

Pursuant to Section 3 of the above referenced Lease, the Commencement Date as
defined in Section 3 shall be                                 .

 

LANDLORD:

 

TMG/ONE MARKET, L.P.,

a Delaware limited partnership

 

By:

 

Martin/One Market, LLC,

   

a California limited liability company

   

Its General Partner

   

By:

 

The Martin Group of Companies, Inc.,

       

a California corporation

       

Its Managing Member

       

By:

 

 

--------------------------------------------------------------------------------

       

Its:

 

 

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

- 32 -



--------------------------------------------------------------------------------

TENANT: EPICENTRIC, INC.,

a California corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT F

 

DESCRIPTION OF SECURITY SERVICES

 

Landlord will provide on-site monitoring of the access and Fire Life Safety
System to the Building twenty-four (24) hours per day seven (7) days per week.
On-site security personnel will respond to emergencies and conduct daily
security and Fire Life Safety Patrols within the Building. Security personnel
shall be on duty 24 hours/day seven days/week during the Term.

 

Landlord will install and maintain throughout the public access areas a card
access system that will allow Tenant and Landlord the ability to limit after
hour access to the Building, the elevators and tenant floors.

 

- 34 -



--------------------------------------------------------------------------------

EXHIBIT D

 

Furniture

 

D-1



--------------------------------------------------------------------------------

INVENTORY - 7TH FLOOR VIGNETTE

 

CHAIRS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

AERON

   153    $ 500.00    $ 76,500.00

GENI black stacking arm chair

   50    $ 40.00    $ 2,000.00

Solid grey SITAG

   12    $ 40.00    $ 480.00

Clear blacked SITAG

   125    $ 40.00    $ 5,000.00

White “ICF Spa”

   6    $ 60.00    $ 360.00

Exec brown wood

   16    $ 60.00    $ 960.00

Lg black cush chair

   1    $ 70.00    $ 70.00

Sm black cush chair

   1    $ 40.00    $ 40.00

Maroon cush chair

   1    $ 40.00    $ 40.00

Adjustbl black stool

   2    $ 40.00    $ 80.00

Adjustbl blue/grey stool

   2    $ 40.00    $ 80.00                  $ 85,610.00

WORKSTATIONS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Full

   142    $ 500.00    $ 71,000.00

KITCHEN

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Bowls

   11    $ 5.00    $ 55.00

Toaster Cuisinart RBT 25

   1    $ 15.00    $ 15.00

Toaster DeLonghi Elite Alfredo

   1    $ 40.00    $ 40.00

Microwave Panasonic

   1    $ 80.00    $ 80.00

Refridgerator Tappan

   1    $ 150.00    $ 150.00                  $ 340.00

PEDS, CABINETS, SHELVING

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Peds

   151    $ 60.00    $ 9,060.00

3-drawer file cabinet

   28    $ 100.00    $ 2,800.00

2-drawer file cabinet

   59    $ 80.00    $ 4,720.00

5-drawer tall cabinet

   5    $ 150.00    $ 750.00

Lg FIRE KING 4-drawer cabinet (brwn)

   2    $ 800.00    $ 1,600.00

Sm FIRE KING 4-drawer cabinet (brwn)

   2    $ 600.00    $ 1,200.00

Black FIRE KING 4-drawer cabinet

   1    $ 700.00    $ 700.00

SCHWAB 5000 fireproof cabinet

   1    $ 1,000.00    $ 1,000.00

4-drawer “HON” cabinet - fireproof

   1    $ 500.00    $ 500.00

5-shelf closet - grey

   1    $ 90.00    $ 90.00

Exec wood 3-drawer cabinet

   1    $ 200.00    $ 200.00

Exec wood credenza

   2    $ 600.00    $ 1,200.00

Exec 5-tier wood shelves

   1    $ 400.00    $ 400.00

4-tier beige/corkboard shelf

   8    $ 40.00    $ 320.00

4-tier silver metal/corkboard shelf

   1    $ 40.00    $ 40.00

3-tier silver metal/corkboard shelf

   1    $ 30.00    $ 30.00

Lg dark grey key cabinet

   1    $ 200.00    $ 200.00

wood lam 2-drawer doorless cabinet w/wheels

   2    $ 60.00    $ 120.00

Lg black metal 3-tier shelf

   2    $ 50.00    $ 100.00

Med black metal 3-tier shelf

   2    $ 40.00    $ 80.00

Sm off-white wood lam mail cabinet w/out doors

   1    $ 30.00    $ 30.00

Lg off-white wood lam mail cab w/out doors

   1    $ 40.00    $ 40.00

6-tier grey metal shelf

   2    $ 60.00    $ 120.00

5-tier black metal shelf

   1    $ 50.00    $ 50.00

3-tier open glass shelf

   1    $ 30.00    $ 30.00

Rect. white PLam cabinet w/doors

   1    $ 200.00    $ 200.00                  $ 25,580.00

 



--------------------------------------------------------------------------------

PATIO

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Aluminum chairs

   52    $ 30.00    $ 1,560.00

Aluminum tables

   13    $ 40.00    $ 520.00

Teak chairs

   10    $ 50.00    $ 500.00

Teak round tables

   3    $ 60.00    $ 180.00

Teak bench

   1    $ 70.00    $ 70.00

Green picinic table

   2    $ 30.00    $ 60.00

Green unbrellas

   2    $ 80.00    $ 160.00                  $ 3,050.00

GARBAGE CANS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Silver mesh

   67    $ 10.00    $ 670.00

Sm grey

   21    $ 5.00    $ 105.00

Sm black

   20    $ 5.00    $ 100.00

Lg grey

   2    $ 10.00    $ 20.00

Sm blue recycling bins

   28    $ 10.00    $ 280.00

Lg blue recycling bins

   6    $ 15.00    $ 90.00                  $ 1,265.00

TABLES

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Lg white PLam rect with middle cutout

   6    $ 300.00    $ 1,800.00

Sm white PLam rect with middle cutout

   1    $ 200.00    $ 200.00

2-drawer white PLam rect tables

   6    $ 100.00    $ 600.00

3-drawer white PLam rect tables

   2    $ 150.00    $ 300.00

Lg round white Plam table

   4    $ 270.00    $ 1,080.00

Sm brown square wood table

   1    $ 100.00    $ 100.00

Brown/silver wavy exec desk

   3    $ 1,900.00    $ 5,700.00

Brown round wood exec table w/wheels

   5    $ 100.00    $ 500.00

Full “U” shaped exec wood desk

   3    $ 1,900.00    $ 5,700.00

Partial “U” shaped exec wood desk

   2    $ 1,500.00    $ 3,000.00

Sm round white Plam tbl w/wheels

   1    $ 50.00    $ 50.00

Sm round white Plam tbl w/out wheels

   5    $ 45.00    $ 225.00

Rect white Plam tbl w/1/2 moon cutout at back

   3    $ 50.00    $ 150.00

Lg white Plam square tbl w/cutout center

   1    $ 60.00    $ 60.00

White round “marble” tables

   5    $ 80.00    $ 400.00

Square Wood Lam tbl w/black base

   1    $ 90.00    $ 90.00

Lg rect white Plam tbl w/wheels

   2    $ 70.00    $ 140.00

Sm rect white Plam tbl w/wheels

   3    $ 50.00    $ 150.00                  $ 20,245.00

Note: Training room tables are staying with Vignette.

                  

MISCELLANEOUS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Plastic silver coat rack

   1    $ 10.00    $ 10.00

Black Coat rack

   1    $ 10.00    $ 10.00

Mobile, 2-sided stand-up whiteboard/bulletin bd

   2    $ 100.00    $ 200.00

Mobile, 2-sided, stand-up whiteboard

   1    $ 100.00    $ 100.00

Exec wooden whiteboard cabinets

   2    $ 250.00    $ 500.00

Black footstool

   2    $ 10.00    $ 20.00

Fiber termination box in 7W MDF

   1    $ 5.00    $ 5.00                  $ 845.00

 



--------------------------------------------------------------------------------

AUDIO VISUAL

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

         

Audio Visual Rack Enclosue

   1    $ 400.00    $ 400.00

RF Gateway

   1    $ 200.00    $ 200.00

Shure Receiver

   1    $ 100.00    $ 100.00

Yamaha RX-V1

   1    $ 250.00    $ 250.00

Media Matrix Control Unit

   1    $ 200.00    $ 200.00

AM/FM/TV Tuner

   1    $ 200.00    $ 200.00

Panasonic VCR

   1    $ 150.00    $ 150.00

Pioneer DVD Unit

   1    $ 200.00    $ 200.00

Pull out drawer

   1    $ 100.00    $ 100.00

Extron Aux Inputs control unit

   1    $ 300.00    $ 300.00

Extron Outputs control unit

   1    $ 300.00    $ 300.00

Crestron A/V Processor

   1    $ 250.00    $ 250.00

Automix Unit

   1    $ 200.00    $ 200.00

Rave Amp #1

   1    $ 300.00    $ 300.00

Rave Amp #2

   1    $ 300.00    $ 300.00

Furman Power Unit

   1    $ 200.00    $ 200.00

Crestron Remote Control Unit, in room

   1    $ 300.00    $ 300.00

NEC MT1055 projection unit

   3    $ 4,000.00    $ 12,000.00

Unison Lighting Control unit

   1    $ 4,000.00    $ 4,000.00

JBL Subwoofer speaker

   1    $ 100.00    $ 100.00

JBL Front Speaker

   2    $ 100.00    $ 200.00

JBL Rear Speaker

   4    $ 60.00    $ 240.00

Motorized av screes

   2    $ 2,000.00    $ 4,000.00

Projector mounting brackets

   3    $ 500.00    $ 1,500.00                  $ 25,990.00

 



--------------------------------------------------------------------------------

LANDLORD’S CONSENT AND AGREEMENT

(Sublease)

 

This Landlord’s Consent and Agreement (the “Consent”) is attached to that
certain Sublease Agreement (the “Sublease”), dated August 8, 2003 (the
“Effective Date”), between Vignette Corporation (“Sublessor”) and
Salesforce.com, Inc. (“Sublessee”). Terms used in this Consent shall have the
meaning set forth in the Sublease.

 

The undersigned, TMG\One Market, L.P. (“Landlord”) under the lease referred to
as the “Master Lease” in the Sublease hereby consents to the subletting
described in the Sublease upon the following express terms and conditions. Terms
used in this Consent shall have the meaning set forth in the Sublease and the
Lease.

 

1. The Sublease is subject and subordinate to the Lease and to all of the terms,
covenants, conditions, provisions and agreements set forth in the Lease. The
Sublease shall automatically terminate on the termination of the Lease.

 

2. Neither such subletting nor this Consent shall:

 

(a) release or discharge Sublessor from any liability, whether past, present or
future, under the Lease;

 

(b) operate as a consent or approval by Landlord to or of any of the terms,
covenants, conditions, provisions or agreements of the Sublease and Landlord
shall not be bound thereby;

 

(c) be construed to modify, waive or affect any of the terms, covenants,
conditions, provisions or agreements of the Lease or to waive any breach
thereof, or any of Landlord’s rights as Landlord thereunder; or to enlarge or
increase Landlord’s obligations as Landlord thereunder, or

 

(d) be construed as a consent by Landlord to any further subletting either by
Sublessor or by Sublessee or to any assignment by Sublessor of the Lease or
assignment by Sublessee of the Sublease, whether or not the Sublease purports to
permit the same and, without limiting the generality of the foregoing, both
Sublessor and Sublessee agree that the Sublessee has no right whatsoever to
assign, mortgage or encumber the Sublease nor to sublet any portion of the
Subleased Premises or permit any portion of the Subleased Premises to be used or
occupied by any other party.

 

3. In the event of Sublessor’s default under the provisions of the Lease, the
rent due from the Sublessee under the Sublease shall be deemed assigned to
Landlord and Landlord shall have the right, upon such default, at any time at
Landlord’s option, to give notice of such assignment to the Sublessee, and upon
receipt of such notice and without regard to whether Sublessor’s default shall
in fact have occurred, Sublessee shall thereafter pay all rent under the

 

- 1 -



--------------------------------------------------------------------------------

Sublease directly to Landlord. Landlord shall credit Sublessor with any rent
received by Landlord under such assignment but the acceptance of any payment on
account of rent from the Sublessee as the result of any such default shall in no
manner whatsoever be deemed an attornment by the Sublessee to Landlord, or serve
to release Sublessor from liability under the terms, covenants, conditions,
provisions or agreements under the Lease.

 

4. Both Sublessor and Sublessee shall be and continue to be liable for the
payment of all costs properly chargeable by Landlord under the Lease for
services and materials supplied to the Subleased Premises.

 

5. The term of the Sublease shall expire and come to an end on its natural
expiration date or any premature termination date thereof or concurrently with
any premature termination of the Lease, or by operation of law or at Landlord’s
option in the event of default by Sublessor beyond applicable notice and cure
periods.

 

6. This Consent is not assignable, nor shall this Consent be a consent to any
amendment, modification, extension or renewal of the Sublease, without
Landlord’s prior written consent.

 

7. Sublessor and Sublessee covenant and agree that, under no circumstances shall
Landlord be liable for any brokerage commission or other charge or expense in
connection with the Sublease, and Sublessor and Sublessee agree to indemnify
Landlord against same and against any cost or expense (including but not limited
to counsel fees) incurred by Landlord in resisting any claim for any such
brokerage commission.

 

8. Sublessor and Sublessee understand and acknowledge that Landlord’s consent
hereto is not a consent to any improvement or alteration work being performed in
Subleased Premises, that Landlord’s consent must be separately sought for such
work.

 

9. This Consent shall for all purposes be construed in accordance with and
governed by the laws of the State of California.

 

10. This Consent shall not be effective until executed by all the parties
hereto.

 

11. If any one of more of the provisions contained in this Consent shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Consent shall not
in any way be affected or impaired thereby.

 

12. Concurrent with the execution of this Consent, Sublessor shall pay to
Landlord an amount equal to $1,437.50, representing Landlord’s attorneys fees
and costs incurred in connection with the review of the Sublease and the
preparation of this Consent.

 

13. Landlord shall be named as an additional insured under all insurance
required to be carried by Sublessee pursuant to Section 7.1 of the Sublease, and
Sublessee shall furnish Landlord with a certificate of insurance before the
commencement of the term of the Sublease.

 

- 2 -



--------------------------------------------------------------------------------

The execution of a copy of this Consent by Sublessor and by the Sublessee shall
indicate your confirmation of the foregoing conditions and of your agreement to
be bound thereby and shall constitute Sublessee’s acknowledgment that it has
received a copy of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the day
and year of the Sublease.

 

LANDLORD:

 

TMG/ONE MARKET, L.P.,

a Delaware limited partnership

 

By:

 

MARTIN/ONE MARKET, LLC,

a California limited liability company

Its: General Partner

    By:  

TMG ONE MARKET MANAGER, INC.,

a California corporation

        Its: Manager         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

 

SUBLESSOR:

 

VIGNETTE CORPORATION,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

SUBLESSEE:

 

SALESFORCE.COM, INC.,

a Delaware corporation

By:

 

/s/ David Schellhase

--------------------------------------------------------------------------------

Name:

 

David Schellhase

Its:

 

VP, General Counsel

 

 

- 3 -



--------------------------------------------------------------------------------

The execution of a copy of this Consent by Sublessor and by the Sublessee shall
indicate your confirmation of the foregoing conditions and of your agreement to
be bound thereby and shall constitute Sublessee’s acknowledgment that it has
received a copy of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the day
and year of the Sublease.

 

LANDLORD:

 

TMG/ONE MARKET, L.P.,

a Delaware limited partnership

By:

 

MARTIN/ONE MARKET, LLC,

   

a California limited liability company

   

Its: General Partner

   

By:

 

TMG ONE MARKET MANAGER, INC.,

       

a California corporation

Its: Manager

       

By:

 

/s/ Cathy Greenwold

--------------------------------------------------------------------------------

       

Name:

 

Cathy Greenwold

       

Its:

 

Executive Vice President

 

SUBLESSOR:

 

VIGNETTE CORPORATION,           

Approved as to Legal Form:

a Delaware corporation

          

Fisher, Sweetbaum & Levis, P.C.:

By:

 

/s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

          

By         /s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

Name:

 

[ILLEGIBLE]

          

Date     8/8/03

Its:

 

SVP

                

SUBLESSEE:

                 SALESFORCE.COM, INC.,      

APPROVED: /s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

   

a Delaware corporation

      VIGNETTE LEGAL    

By:

 

 

--------------------------------------------------------------------------------

                

Name:

 

 

--------------------------------------------------------------------------------

                

Its:

 

 

--------------------------------------------------------------------------------

                

 

- 3 -



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO SUBLEASE AGREEMENT

 

This First Amendment to Sublease Agreement (this “Amendment”) is entered into as
of October 8, 2004, by and between Vignette Corporation, a Delaware corporation
(“Sublandlord”) and Salesforce.com, Inc., a Delaware corporation (“Subtenant”
and with Sublandlord the “Parties”).

 

RECITALS

 

A. Sublandlord and Subtenant entered into that certain Sublease dated as of July
16, 2003 (the “Sublease”) with respect to certain premises located in the
building commonly known as The Landmark @ One Market, California, more
particularly described in the Sublease.

 

B. Sublandlord and Subtenant now desire to amend the Sublease and to modify
certain other provisions of the Sublease.

 

NOW, therefore, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Sublandlord and Subtenant agree that:

 

1. Definitions. In this Amendment the following terms have the meanings given to
them.

 

(a) Original Subleased Premises: The entire 7th floor of the Building containing
37,488 rentable square feet, as shown on Exhibit A attached to the Sublease.

 

(b) Expansion Effective Date: The date that Master Landlord consents in writing
to this Amendment.

 

Any capitalized term used in this Amendment but not defined in this Amendment
has the meaning given for such term in the Sublease.

 

2. Expansions Premises. As of the Expansion Effective Date, approximately 9,200
rentable square feet of office space on the Spear Street side of the 8th floor
of the Building (the “Expansion Premises”) shall be deemed added to the
Subleased Premises for the remainder of the Term. The Expansion Premises are
shown on Exhibit A attached hereto. From and after the Expansion Effective Date,
all references in the Sublease to the Subleased Premises, shall be deemed to
refer to the Original Subleased Premises and the Expansion Premises, except that
Subleased Premises as it is used in Sections 3.1(a) and 3.1(c) of the Sublease
shall continue to refer only to the Original Subleased Premises. Subtenant’s
Sublease of the Expansion Premises shall be in accordance with all terms and
conditions of the Sublease, except as otherwise set forth in this Amendment.
Sublandlord makes no representation or warranty in Exhibit A as to the actual
usable or rentable square footage of the Expansion Premises. Sublandlord and
Subtenant acknowledge and agree that 9,200 rentable square feet is a fair
approximation of the rentable square footage of the Expansion Premises, and both
parties agrees to the square footage figures set forth herein for all purposes
of this Amendment and the Sublease.

 

3. Right of Access. As of the Expansion Effective Date and for the remainder of
the Term, Sublandlord shall grant to Subtenant a non-exclusive right to use the
portion of the Premises connecting the 8th floor elevators to the Expansion
Premises as identified on Exhibit A, for purposes of ingress and egress.

 



--------------------------------------------------------------------------------

4. Delivery of Possession. Sublandlord will deliver possession of the Expansion
Premises to Subtenant, and Subtenant will accept the Expansion Premises “AS-IS”
in their present condition on the Expansion Effective Date. Prior to the
Expansion Effective Date, Sublandlord shall (i) deliver all furniture and other
equipment described on Exhibit B attached hereto to the Expansion Premises (the
“Expansion Furniture”), and (ii) on or before October 22, 2004, remove from the
Expansion Premises the personal property, equipment, and trade fixtures of
Sublandlord that are not listed on Exhibit B. Sublandlord shall be permitted
access to the Expansion Premises at all reasonable times for the purpose of
removing the personal property referred to in subsection (ii) above. To the
extent that Sublandlord shall not have timely completed the obligations
described in the preceding sentence, the Expansion Effective Date shall be
extended until such obligations have been completed. Within five (5) business
days following the date hereof, representatives from both Sublandlord and
Subtenant shall conduct a walk through of and videotape the Expansion Premises
in order to show the physical condition of the Expansion Premises as of such
date. Subtenant acknowledges that neither Sublandlord nor its agents or
employees have made any representations or warranties as to the suitability or
fitness of the Expansion Premises for the conduct of Subtenant’s business or as
to the physical condition or actual dimensions of the Expansion Premises, nor
has Sublandlord or its agents or employees agreed to undertake any alterations
or construct any tenant improvements to the Expansion Premises.

 

5. Security Deposit. As of the date of this Amendment, Subtenant has provided a
Security Deposit to Sublandlord in the form of an irrevocable stand-by letter of
credit in the amount of $96,844.00. As additional security for the sublease of
the Expansion Premises, Sublandlord requires that Subtenant provide further
security in the form of an additional security deposit in the amount of
$23,766.67. From and after the Expansion Effective Date, the total Security
Deposit required by Sublandlord shall, thus, be $120,610.67, and all references
to Security Deposit in the Sublease shall be deemed to refer to $120,610.67.
Subtenant shall deliver an amended or replacement letter of credit in such
amount within five (5) business days following the Expansion Effective Date. The
form of the amended or replacement letter of credit shall comply with all terms
and conditions set forth in Section 4.3 of the Sublease.

 

6. Monthly Rent. Monthly Rent for the Expansion Premises shall be $23,766.67 for
the remainder of the Term. As of the Expansion Effective Date through the
expiration or earlier termination of the Sublease, the total Monthly Rent for
the Subleased Premises shall be $120,610.67. If the Expansion Effective Date
occurs on any day other than the first day of the month, the initial installment
of Monthly Rent for the Expansion Premises shall be prorated on a per diem basis
based on the actual number of days in that month.

 

7. Subtenant’s Percentage Share. Subtenant’s Percentage Share shall have the
same meaning as Tenant’s Percentage Share defined in Section 1.1(i) of the
Sublease, except as modified by this paragraph. As of the Expansion Effective
Date, all references in the Sublease to Tenant’s Percentage Share shall be
deemed to refer to Subtenant’s Percentage Share. As of the Expansion Effective
Date, Subtenant’s Percentage Share shall be 12.875%. Subtenant’s Percentage
Share is calculated by dividing the rentable area of the Original Subleased
Premises and the Expansion Premises (37,488 + 9,200 = 46,688), by the rentable
area of the Building (362,109), and multiplying the resulting quotient by 100
and rounding to the 3rd decimal place. Sublandlord and Subtenant acknowledge and
agree that the Subleased Premises constitutes 62.487% of the space leased by
Sublandlord from Master Landlord pursuant to the Master Lease.

 

2



--------------------------------------------------------------------------------

8. Subtenant’s Work.

 

(a) Upon obtaining Master Landlord’s prior written consent in accordance with
Section 5.2 of the Sublease, Subtenant shall, at its sole cost and expense,
promptly perform the Alterations set forth on Exhibit C attached hereto (the
“Expansion Improvements”). Sublandlord hereby approves of the Expansion
Improvements. Any design, permitting, labor, and material costs, and all other
fees and expenses associated with completion of the Expansion Premises shall be
paid for by Subtenant directly to the provider, without any credit against, or
deduction from, Subtenant’s Rent obligations under the Sublease. Subtenant’s
construction of the Expansion Improvements shall at all times be in compliance
with the requirements and procedures set forth in Section 5.2 of the Sublease.

 

(b) The initial alterations to the Expansion Premises to be made by Subtenant
other than the Expansion Improvements (the “Initial Alterations”) shall be
constructed in accordance with the working drawings attached hereto as Exhibit
D. Sublandlord hereby consents to and approves the Initial Alterations and the
working drawings attached hereto as Exhibit D. Subtenant’s construction of the
Initial Alterations shall at all times be in compliance with the requirements
and procedures set forth in Section 5.2 of the Sublease. Upon obtaining Master
Landlord’s prior written consent in accordance with Section 5.2 of the Sublease,
Subtenant shall have the right to enter upon the Expansion Premises for the
purpose of fixturing, installation of Subtenant’s cabling, wiring or furniture.

 

9. Expansion Furniture. Subtenant shall have the right to use the Expansion
Furniture during the remainder of the Term. Sublandlord makes no representations
or warranties to Subtenant regarding the condition or fitness of the Expansion
Furniture for Subtenant’s intended use. At Sublandlord’s option, Subtenant, at
its sole cost and expense, shall either be responsible for the replacement of
any items that are lost, damaged or show wear and tear other than ordinary wear
and tear, or Subtenant shall pay to Sublandlord within 10 days after written
demand, (i) 100% of the cost of the item as set forth on Exhibit B attached
hereto if the termination of the Lease or a default beyond applicable notice and
cure periods occurs in the first twelve months of the Sublease Term, (ii) 66% of
the cost of the item as set forth on Exhibit B if the termination of the Lease
or a default beyond applicable notice and cure periods occurs in the second
twelve months of the Sublease Term, or (iii) 33% of the cost of the item as set
forth on Exhibit B if the termination of the Lease or a default beyond
applicable notice and cure periods occurs after the 24th month of the Sublease
Term. The Expansion Furniture shall at all times remain in the Expansion
Premises, and Subtenant shall not at any time move the Expansion Furniture to
any of its other space in the Building. Sublandlord may enter the Expansion
Premises at any time to inspect and inventory the Expansion Furniture, and
determine whether Subtenant has performed all of its obligations with respect
thereto. Subtenant shall indemnify, defend, and hold Sublandlord harmless from
any and all injury, cost, loss, liability and expense, including without
limitation, reasonable attorneys fees, arising out of or in connection with
Subtenant’s use of the Expansion Furniture. Notwithstanding anything to the
contrary contained herein, Sublandlord shall have no interest in, and Subtenant
shall continue to hold exclusively and free from any claim by Sublandlord,
Subtenant’s personal property including any such property which may be located
within the Subleased Premises.

 

10. Effective Date. Notwithstanding anything to the contrary contained herein,
the effectiveness of this Amendment is contingent upon Sublandlord’s receipt of
Master Landlord’s written consent on or before October 31, 2004. The terms and
conditions of Master Landlord’s consent to this Amendment shall be mutually
acceptable to both Sublandlord and Subtenant in their reasonable discretion.
Such consent shall include approval of the Expansion Improvements described in
Exhibit C and the Initial Alterations described in Exhibit D, subject to review
of final

 

3



--------------------------------------------------------------------------------

plans. Sublandlord shall use commercially reasonable efforts to obtain the
Master Landlord’s consent to this Amendment; provided, however, Sublandlord
shall not be required to come out of pocket for any costs or fees requested or
required by Master Landlord. If Master Landlord fails to respond to the request
for its consent on or before October 31, 2004, then until such time as a
response is actually received, Subtenant or Sublandlord may elect to terminate
this Amendment at any time after October 31, 2004 by delivering written notice
to the other; provided, however, that if Master Landlord refuses to grant its
consent, this Amendment shall be deemed terminated as of the date of the
refusal. In the event this Amendment is terminated pursuant to this Section 10,
the Sublease shall remain in full force and effect as to the Original Subleased
Premises only. Within 15 days after the Expansion Effective Date, Sublandlord
shall provide Subtenant with a letter confirming the Expansion Effective Date.

 

11. Subtenant Authority. Subtenant and the party executing this Amendment on
behalf of Subtenant represent to Sublandlord that such party is authorized to do
so by requisite action of the board of directors and agree upon request to
deliver to Sublandlord a resolution or similar document to that effect.

 

12. Representations and Warranties of Sublandlord.

 

12.1 All requisite action has been taken by Sublandlord and all requisite
consents required of Sublandlord have been obtained in connection with this
Amendment (other than Master Landlord’s consent), the instruments and documents
referenced herein, and the consummation of the transaction contemplated hereby,
and no consent of any other party is required.

 

12.2 There has not been filed by or against Sublandlord a petition in
bankruptcy, voluntary or otherwise, any assignment for the benefit of creditors,
any petition seeking reorganization or arrangement under the bankruptcy laws of
the United States or any state thereof or any other action brought pursuant to
such bankruptcy laws with respect to Sublandlord.

 

12.3 To Sublandlord’s actual knowledge Sublandlord is not in default under the
Master Lease, nor has any event occurred which, with the giving of notice or the
passage of time or both, would constitute a default by Sublandlord thereunder.

 

12.4 The copy of the Master Lease attached to the Sublease as Exhibit B is a
true and correct copy of the Master Lease. The Master Lease is in full force and
effect and has not been amended. To Sublandlord’s actual knowledge, Master
Landlord is not in default under the Master Lease, nor has any event occurred
which, with the giving of notice or the passage of time or both, would
constitute a default thereunder.

 

12.5 Sublandlord has paid all rent due to Master Landlord under the Master Lease
through and including October 31, 2004.

 

12.6 Sublandlord is currently in possession of the Expansion Premises, and
except for an assignment of the Master Lease from Epicentric, Inc. to
Sublandlord, Sublandlord has not previously sublet, assigned or encumbered the
Expansion Premises or any portion thereof.

 

13. Brokers. Sublandlord and Subtenant respectively represent and warrant to
each other that neither of them has consulted or negotiated with any broker or
finder with regard to the Subleased Premises except Cushman & Wakefield. Each of
them will indemnify the other against and hold the other harmless from any
claims for fees or commissions from anyone with whom either

 

4



--------------------------------------------------------------------------------

of them has consulted or negotiated with regard to the Subleased Premises except
for any claims for fees or commissions made by Cushman & Wakefield. Sublandlord
shall pay any commission due to Cushman & Wakefield in accordance with a
separate written agreement.

 

5



--------------------------------------------------------------------------------

14. Notice. Sublandlord’s address for purposes of notice under the Sublease is
hereby amended as follows:

 

Vignette Corporation

1301 S. MoPac Expressway, Suite 100

Austin, TX 78746

Attn: Real Estate Manager

 

Subtenant’s address for purposes of notice under the Sublease is hereby amended
as follows:

 

Salesforce.com, Inc.

Landmark @ One Market

One Market Street, 3rd Floor

San Francisco, CA 94105-5106

Attention: General Counsel

 

with a copy to:

 

Winston & Strawn LLP

101 California Street, 39th Floor

San Francisco, California 94111

Attention: Stephen I. Berkman, Esq

 

15. Amendment of Sublease. This Amendment is and shall constitute an amendment
to the Sublease and shall be effective as of the date hereof. Except as modified
hereby, all of the terms and conditions of the Sublease shall remain in full
force and effect.

 

Sublandlord and Subtenant have executed this Amendment on the date first set
forth above to be effective as of that date.

 

SUBLANDLORD:

     

SUBTENANT:

Vignette Corporation,       Salesforce.com, Inc.,

a Delaware corporation

     

a Delaware corporation

By:

 

/s/ Charles Sansbury

     

By:

 

/s/ David Schellhase

Name:

 

Charles Sansbury

     

Name:

 

David Schellhase

Title:

 

CFO

     

Title:

 

VPS General Counsel

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Expansion Premises

 

[GRAPHIC]

 

A-1



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Furniture

 

[GRAPHIC]

 

B-1



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Expansion Improvements

 

1. At the commencement of construction of the Expansion Improvements, and prior
to any other construction work being done in the Expansion Premises, Subtenant
shall secure the passage between Sublandlord’s “long corridor” and the Expansion
Premises, so as to prevent contractor access (except by prior arrangement for
specific activities) through the portion of the Premises retained by Sublandlord
to the portion of the Expansion Premises under construction. Subject to Master
Landlord’s approval of Sublandlord’s requirements set forth below and compliance
with all applicable fire and building codes, Subtenant shall perform the
following work inside the portion of the Premises retained by Sublandlord: (i)
move an existing card reader on Sublandlord’s system to the Training Room door
and add an electrified mortise lock and electrical hinge to such door, and (ii)
add storeroom-function locks to the two (2) Lunch Room doors and to one (1)
other conference room door to be designated by Sublandlord ten (10) days prior
to commencement of the construction of the Expansion Improvements.

 

2. Relocation of thirty (30) data and voice cables from Closet 8W to
Sublandlord’s engineering lab in accordance with Sublandlord’s reasonable
specifications and requirements. All relocation work shall be compliant with all
applicable fire and building codes, and performed by a licensed contractor
selected by Subtenant, and reasonably approved by Sublandlord.

 

3. Construction of a multi-tenant corridor, demising wall and fire exit doors in
locations as shown on Exhibit D. Any hardware known as “hold open hardware”
shall be installed on the door near the fire exit in the common corridor as
shown on Exhibit D. Any plans and specifications without such hardware will not
be approved by Sublandlord. In addition to all design, permitting, and
construction costs, Subtenant shall be responsible for all costs associated with
the maintenance and restoration of such multi-tenant corridor, demising wall and
fire exist doors, provided, however, that Subtenant’s restoration obligations
shall be to the extent set forth in Section 5.2 of the Sublease.

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Initial Alterations

 

[GRAPHIC]

 

D-1



--------------------------------------------------------------------------------

 

SUBLEASE TERMINATION AGREEMENT

 

This Sublease Termination Agreement (this “Agreement”) is entered into as of
March 7, 2005, by and between Vignette Corporation, a Delaware corporation
(“Sublandlord”) and Salesforce.com, Inc., a Delaware corporation (“Subtenant”
and with Sublandlord the “Parties”).

 

RECITALS

 

WHEREAS, Sublandlord and Subtenant entered into that certain Sublease dated as
of July 16, 2003, which Sublease was thereafter amended by that certain First
Amendment to Sublease dated as of October 8, 2004 (collectively, the
“Sublease”);

 

WHEREAS, pursuant to the Sublease, Sublandlord has subleased to Subtenant and
Subtenant has subleased from Sublandlord approximately 46,688 rentable square
feet of office space (the “Premises”) in the building commonly known as The
Landmark @ One Market, California (the “Building”), and as more particularly
described in the Sublease; and

 

WHEREAS, Sublandlord and Subtenant now desire to terminate the Sublease on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Sublandlord and Subtenant agree that:

 

AGREEMENT

 

1. Sublease Termination.

 

a. The Sublease will be terminated effective as of the later of (the
“Termination Date”) (i) March 15, 2005 and (ii) the date of occurrence of all of
the following: (x) full execution and delivery of this Agreement by both
Sublandlord and Subtenant, (y) full execution, delivery and effectiveness,
including receipt of all necessary consent(s) and approval(s), of an amendment
(the “Amendment”) to that certain Office Lease by and between TMG/One Market,
L.P., a Delaware limited partnership (“Master Landlord”) and Subtenant dated as
of June 23, 2000 (as amended, the “Lease”) granting Subtenant occupancy of the
entire seventh and eighth floors of the Building concurrently with the
termination of the Sublease and (z) full execution, delivery and effectiveness,
including receipt of all necessary consent(s) and approval(s), of an agreement
by and between Master Landlord and Sublandlord terminating that certain Office
Lease by and between Master Landlord and Sublandlord dated as of April 23, 2001
and that certain Office Sublease by and between Master Landlord and Sublandlord
dated as of April 23, 2001 (the “Master Lease Termination Agreement”), and,
notwithstanding anything to the contrary in the Sublease, shall thereafter be of
no further force and effect. All of the terms, covenants, agreements and
conditions of the Sublease shall remain in full force and effect with respect to
the Premises through the Termination Date. Subject to satisfaction or waiver of
the conditions set forth in Paragraph 3 below, all of Subtenant’s rights in and
to the Premises and obligations with respect to the Premises pursuant to the

 



--------------------------------------------------------------------------------

Sublease shall terminate as of the Termination Date. The execution of the
Amendment by Subtenant, and the termination of the Master Lease by Sublandlord,
shall be in each of its sole and absolute discretion.

 

b. Notwithstanding anything in this Agreement to the contrary, if any of the
conditions described in subclause (ii) of subparagraph (a) above remain
unsatisfied as of June 1, 2005, then the Sublease shall not terminate and
Sublandlord shall instead sublease to Subtenant (the “Additional Expansion
Premises Sublease”) the approximately 28,195 rentable square feet of office
space on the 8th floor of the Building (the “Additional Expansion Premises”),
being the entire 8th floor of the Building other than the approximately 9,200
rentable square feet of office space on the Spear Street side of the 8th floor
of the Building. The sublease of the Additional Expansion Premises shall be upon
the same terms and conditions set forth in the Sublease; provided that, the
Monthly Rent for the Additional Expansion Premises shall be calculated at
Thirty-Five Dollars ($35) per rentable square foot on an annual basis. If
Subtenant subleases the Additional Expansion Premises from Sublandlord: (i)
Sublandlord will deliver possession of the Additional Expansion Premises to
Subtenant, (ii) Subtenant will accept the Additional Expansion Premises “AS-IS”
in their present condition, (iii) Sublandlord shall deliver to the Additional
Expansion Premises the Additional Expansion Furniture (as defined below) and
remove from the Additional Expansion Premises Sublandlord’s personal property,
equipment and trade fixtures other than the Additional Expansion Furniture and
(iv) Sublandlord and Subtenant acknowledge and agree that as of the
effectiveness of the Additional Expansion Premises Sublease the “Subleased
Premises” will constitute all of the space leased by Sublandlord from Master
Landlord pursuant to the Lease. Subtenant shall deliver an amended or
replacement letter of credit in the amount of $202,846.09 within 5 business days
following the date the consent of Master Landlord to the Additional Expansion
Premises Sublease is received. The form of the amended or replacement letter of
credit shall comply with all terms and conditions set forth in Section 4.3 of
the Sublease.

 

c. If Subtenant subleases the Additional Expansion Premises from Sublandlord as
set forth above: (i) the Additional Expansion Premises shall be added to the
“Subleased Premises” for the remainder of the term of the Sublease (except that
“Subleased Premises” as it is used in Sections 3.1(a) and 3.1(c) of the Sublease
shall continue to refer only to the “Original Subleased Premises”), (ii) the
“Security Deposit” under the Sublease shall be in the amount of $202,846.09,
(iii) total “Monthly Rent” under the Sublease shall be in the amount of
$202,846.09 and (iv) ”Subtenant’s Percentage Share” under the Sublease shall
equal 20.634%.

 

d. Notwithstanding anything to the contrary contained herein, the effectiveness
of the Additional Expansion Premises Sublease is contingent upon Sublandlord’s
receipt of Master Landlord’s written consent. The terms and conditions of Master
Landlord’s

 

2



--------------------------------------------------------------------------------

consent to the Additional Expansion Premises Sublease shall be mutually
acceptable to both Sublandlord and Subtenant in their reasonable discretion.
Sublandlord shall use commercially reasonable efforts to obtain Master
Landlord’s consent to the Additional Expansion Premises Sublease; provided,
however, Sublandlord shall not be required to come out of pocket for any costs
or fees requested or required by Master Landlord. If Master Landlord fails to
respond to the request for its consent on or before July 1, 2005, then until
such time as a response is actually received, Subtenant or Sublandlord may elect
to terminate the Additional Expansion Premises Sublease at any time after July
1, 2005 by delivering written notice to the other; provided, however, that if
Master Landlord refuses to grant its consent, the Additional Expansion Premises
Sublease shall be deemed terminated as of the date of the refusal. In the event
the Additional Expansion Premises Sublease is terminated pursuant to this
subsection (d), the Sublease shall remain in full force and effect but will not
include the Additional Expansion Premises.

 

e. If Subtenant subleases the Additional Expansion Premises from Sublandlord,
Subtenant shall have the right to use the furniture described in Attachment A-3
to the Furniture Sale Agreement and Bill of Sale attached as Exhibit A (the
“Additional Expansion Furniture”) during the remainder of the term of the
Sublease. Sublandlord makes no representations or warranties to Subtenant
regarding the condition or fitness of the Additional Expansion Furniture for
Subtenant’s intended use. At Sublandlord’s option, Subtenant, at its sole cost
and expense, shall either be responsible for the replacement of any items that
are lost, damaged or show wear and tear other than ordinary wear and tear, or
Subtenant shall pay to Sublandlord within 10 days after written demand, (i) 100%
of the cost of the item as set forth on Exhibit A-3 attached hereto if the
termination of the Sublease or a default beyond applicable notice and cure
periods occurs in the first twelve months of the Sublease Term, (ii) 66% of the
cost of the item as set forth on Exhibit A-3 if the termination of the Sublease
or a default beyond applicable notice and cure periods occurs in the second
twelve months of the Sublease Term, or (iii) 33% of the cost of the item as set
forth on Exhibit A-3 if the termination of the Sublease or a default beyond
applicable notice and cure periods occurs after the 24th month of the Sublease
Term. Subtenant, at its sole cost and expense, shall be responsible for the
replacement of any items that are lost, damaged or show wear and tear other than
ordinary wear and tear. The Additional Expansion Furniture shall at all times
remain in the Premises, and Subtenant shall not at any time move the Additional
Expansion Furniture to any of its other space in the Building. Sublandlord may
enter the Additional Expansion Premises at any time to inspect and inventory the
Additional Expansion Furniture, and determine whether Subtenant has performed
all of its obligations with respect thereto. Subtenant shall indemnify, defend,
and hold Sublandlord harmless from any and all injury, cost, loss, liability and
expense, including without limitation, reasonable attorneys fees, arising out of
or in connection with Subtenant’s use of the Additional Expansion Furniture.
Notwithstanding anything to the contrary contained herein, Sublandlord shall
have no interest in, and Subtenant shall continue to hold exclusively and free
from any claim by Sublandlord, Subtenant’s personal property including any such
property which may be located within the Additional Expansion Premises.

 

3



--------------------------------------------------------------------------------

2. Surrender of Premises. From and after the Termination Date, Subtenant will
cease occupying the Premises pursuant to the Sublease and will occupy the
Premises pursuant to the Lease. Notwithstanding any other requirements to the
contrary contained in the Sublease, on the Termination Date Subtenant shall
surrender the Premises to Sublandlord in its current “AS-IS” condition, and
Sublandlord shall accept the Premises in such condition. Upon such surrender,
Subtenant will not be required to remove Subtenant’s personal property and
equipment from the Premises, perform any restoration of any alterations to the
Premises or vacate the Premises.

 

3. Letter of Credit. Sublandlord hereby affirms that is has no right to draw
upon the irrevocable stand-by letter of credit in the amount of $120,610.67 (the
“Letter of Credit”) provided by Subtenant under the Sublease, so long as
Subtenant does not default under the Sublease prior to the Termination Date.
Provided that the Sublease is terminated as set forth in Section 1(a) above,
Sublandlord shall deliver to Subtenant at Subtenant’s suite in the Building
either (a) the original Letter of Credit and a letter on Sublandlord’s
letterhead instructing the issuing bank thereunder to cancel the Letter of
Credit (collectively, the “Letter of Credit Documents”) or (b) if, after the
date of this Agreement, Sublandlord has drawn on the Letter of Credit in
accordance with the Sublease, then any amount drawn on the Letter of Credit that
is in excess of the amount applied by Sublandlord to Subtenant’s obligations
arising under the Sublease prior to the Termination Date (the “Excess Draw
Amount”), as well as the Letter of Credit Documents if the original Letter of
Credit has not been drawn on in full. Concurrently with Sublandlord’s delivery
of the Letter of Credit Documents, Subtenant shall deliver to Sublandlord the
sum of $158,276.00 (which includes sales tax on the purchase price) in
immediately available funds as payment for the purchase of the “Furniture”
pursuant to the Furniture Sale Agreement and Bill of Sale attached as Exhibit A.
Provided that the Sublease is terminated as set forth in Section 1(a) above, the
deliveries required by this Paragraph 3 shall occur at a mutually agreed upon
time (x) on the Termination Date if the Termination Date is March 15, 2005 or
(y) three Business Days after the Termination Date if the Termination Date is
after March 15, 2005.

 

4. Releases. Subject to each party performing its obligations under this
Agreement, and subject to each party performing its obligations arising under
the Sublease prior to the Termination Date, effective as of the Termination
Date, Sublandlord and Subtenant, for themselves and on behalf of their
respective trustees, directors, officers, employees, constituent partners,
representatives, successors and assigns, each hereby fully releases and forever
discharges the other, and the other’s trustees, directors, officers, employees,
constituent partners, representatives, successors, and assigns, from any and all
claims, demands, actions, liabilities, obligations and debts of any kind
whatsoever, whether known or unknown, foreseen or unforeseen arising out of or
resulting from the Sublease or the condition of the Premises. With respect to
the matters released herein, each of the Parties expressly waives the provisions
of California Civil Code section 1542, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

/s/ JD

     

/s/ DRS

Sublandlord’s Initials

     

Subtenant’s Initials

 

4



--------------------------------------------------------------------------------

5. Furniture. In connection with the execution of this Agreement and on the
condition that the Sublease is terminated as contemplated hereby, Sublandlord
has agreed to sell and Subtenant has agreed to buy certain furniture located
within the Building and as more particularly described in Exhibit A hereto on
the terms and conditions set forth in the Furniture Sale Agreement and Bill of
Sale attached as Exhibit A. On or before the Termination Date, Sublandlord shall
remove from the portion of the Eighth floor of the Building outside of the
Premises all personal property not being sold to Subtenant pursuant to Exhibit
A; provided, however, that any personal property of Sublandlord that is not
being sold to Subtenant and is not removed from the Building prior to the
Termination Date shall conclusively be deemed abandoned, and Sublandlord shall
have no responsibility therefor. Subtenant shall have the right to inspect the
portion of the Eighth floor of the Building outside of the Premises at any time
prior to the Termination Date, so long as Subtenant coordinates any such
inspection with Sublandlord, to confirm that all of the personal property listed
on Attachment A-3 to the Furniture Sale Agreement and Bill of Sale remains
therein and that Sublandlord has otherwise complied with the requirements of the
prior sentence hereof.

 

6. Representations and Warranties of Sublandlord and Subtenant. Sublandlord and
Subtenant each represents and warrants to the other: (a) that it has not
assigned its right, title and interest in and to the Sublease nor assigned the
rentals payable thereunder, (b) that it has full right and lawful authority to
enter into this Agreement and to relieve the other of its obligations and
liabilities under the Sublease arising after the Termination Date, (c) subject
to all required consents by Master Landlord and its lender, that all consents
and approvals required to terminate the Sublease have been obtained, including
from any lender and (d) that it is not in default under the Sublease and to its
knowledge the other Party hereto is not in default under the Sublease. Each of
Sublandlord and Subtenant shall indemnify, defend and hold harmless the other
from and against any and all direct and actual loss, damage, injury, liability,
claim, cause of action, action, judgment, reasonable cost or expense (including,
without limitation, reasonable attorney’s fees) with respect to any violation or
breach of any of the provisions of this Paragraph 6 of the Agreement, and such
indemnification, defense and hold harmless obligation shall survive the
termination of the Sublease.

 

7. Attorneys’ Fees. If any legal proceeding is initiated by either party to
enforce or interpret this Agreement, or otherwise on the basis of an alleged
breach thereof, the prevailing party in any such proceeding, in an appeal (if
any) therefrom and/or in a proceeding (if any) to enforce a judgment obtained
therein, in addition to any other relief that may be granted will be entitled to
recover from the other party its reasonable, direct and actual costs and
reasonable attorneys’ fees incurred in connection with the legal proceeding, the
appeal (if any) therefrom and/or the proceeding (if any) to enforce a judgment
obtained therein, as the case may be.

 

8. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and assigns.

 

9. Waivers. No waiver by either party of any condition or other provision of
this Agreement or of any breach of the Agreement will be deemed to be a waiver
of any other condition or provision hereof or of any subsequent breach of the
same or of any other provision, and no waiver by either party of any condition
or other provision of this Agreement, any breach or any right of the waiving
party will be effective unless contained in a written instrument, signed by the
waiving party.

 

10. Costs. Each party shall bear its own costs, including brokerage and
attorneys’ fees, with respect to the termination of the Sublease and the
execution and delivery of this Agreement; the

 

5



--------------------------------------------------------------------------------

Furniture Sale Agreement and Bill of Sale; the Amendment; and the Master Lease
Termination Agreement.

 

11. Notices. All notices desired or required to be given under this Agreement
shall be delivered in the manner set forth in the Sublease.

 

12. Conflict. In the event of any conflict or inconsistency between the terms
and provisions of the Sublease and the terms and provisions of this Agreement,
the terms and provisions of this Agreement shall prevail.

 

13. Entire Agreement. This Agreement is the entire agreement between the Parties
regarding the subject matter hereof and supersedes any prior statements,
agreements, or representations regarding such subject matter, whether oral or
written.

 

14. Modification. This Agreement shall not be altered, amended, changed, waived,
terminated or otherwise modified in any respect or particular, and no consent or
approval required pursuant to this Agreement shall be effective, unless the same
shall be in writing and signed by or on behalf of the party to be charged.

 

15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California without reference to
principles of conflicts of laws.

 

16. Partial Invalidity. If any provision of this Agreement shall be
unenforceable or invalid, the same shall not affect the remaining provisions of
this Agreement and to this end the provisions of this Agreement are intended to
be and shall be severable.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which when taken together shall constitute but one and the same
agreement.

 

18. Headings and Recitals. The headings of the paragraphs of this Agreement are
inserted solely for convenience of reference and are not a part of and are not
intended to govern, limit or aid in the construction of any terms or provision
hereof. The Recitals set forth above are true and correct and incorporated into
this Agreement by this reference.

 

Sublandlord and Subtenant have executed this Agreement on the date first set
forth above to be effective as of that date.

 

SUBLANDLORD:

     

SUBTENANT:

Vignette Corporation,

a Delaware corporation

     

Salesforce.com, Inc.,

a Delaware corporation

By: 

 

/s/ John H. Degnan

     

By: 

 

/s/ David Schellhase

Name: 

 

John H. Degnan, III

     

Name: 

 

David Schellhase

Title: 

 

Director – Global Real Estate

     

Title: 

 

SVP & General Counsel

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Furniture Sale Agreement and Bill of Sale

 

This Furniture Sale Agreement and Bill of Sale (this “Agreement”) dated as of
March 31, 2005, between Vignette Corporation, a Delaware corporation, with
offices at 1301 South MoPac Expressway, Austin, Texas 78746 (“Vignette”) and
Salesforce.com, Inc., a Delaware corporation, with offices at One Market, One
Market Street, San Francisco, California 94105 (“Salesforce”) is made effective
as of the “Termination Date” under that certain Sublease Termination Agreement
(the “Sublease Termination Agreement”) entered into as of March 7, 2005, by and
between Vignette and Salesforce (the “Effective Date”).

 

WHEREAS, Vignette desires to sell, and Salesforce desires to buy, certain of
Vignette’s office furniture, fixtures, and leasehold improvements located on the
seventh and eighth floors of the building known as Landmark at One Market (the
“Building”), One Market Street, San Francisco, California and identified on
Attachments “A-1,” “A-2,” and “A-3” attached hereto and made a part hereof (the
“Furniture”).

 

THEREFORE, the parties hereby agree as follows:

 

1. For the sum of $158,276.00 (the “Sales Price,” comprised of a purchase price
of $145,876.50, plus $12,399.50 in sales tax) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Vignette does hereby unconditionally, absolutely, and irrevocably grant,
bargain, sell, transfer, assign, convey, set over and deliver unto Salesforce
all of Vignette’s right, title and interest in and to Furniture. The Sales Price
represents 33% of the combined estimated market value of the Furniture as set
forth on Attachments “A-1,” “A-2,” and “A-3” as summarized on Attachment B, plus
sales tax (the “Sales Price”). Salesforce shall have no obligation to deliver
the Sales Price until Vignette has delivered the “Letter of Credit Documents” or
the “Excess Draw Amount,” as applicable, in the manner described in Section 3 of
the Sublease Termination Agreement.

 

2. If Salesforce fails to deliver the Sales Price to Vignette in cash or other
immediately available funds on or before the date required in Section 3 of the
Sublease Termination Agreement and concurrently with delivery by Vignette of the
“Letter of Credit Documents” or the “Excess Draw Amount,” as applicable, at any
time thereafter Vignette shall provide written notice to Salesforce of such
failure and permit Salesforce three (3) business days to cure such failure. The
date of such notice to Salesforce is hereinafter referred to as the “Notice
Date.” If Salesforce fails to cure the failure as described in this Section 2,
Vignette shall have the right, at any time within the thirty (30) day period
following the Notice Date (or such longer period if required under applicable
law in order for Vignette to exercise its remedies effectively), to void this
Agreement, to repossess the Furniture, or to have one or more liquidation
companies and/or purchasers liquidate all of the Furniture. Salesforce hereby
agrees to reasonably cooperate fully with Vignette, its employees, agents,
vendors, and potential purchasers in the event of any such repossession or
liquidation, and to provide full access to the Furniture for inspection,
repossession and removal of any and all Furniture throughout

 



--------------------------------------------------------------------------------

the thirty (30) day period after the Notice Date (or such longer period if
required under applicable law in order for Vignette to exercise its remedies
effectively).

 

3. The parties further acknowledge that Salesforce has been using that portion
of the Furniture identified on Attachments “A-1” and “A-2” pursuant to the terms
of the Sublease dated July 16, 2003 between Vignette and Salesforce, as amended
by the First Amendment to Sublease Agreement, dated October 8, 2004
(collectively, the “Sublease”). As of the date that Vignette receives full
payment of the Sales Price, Vignette relinquishes any and all rights to the
Furniture.

 

4. VIGNETTE HEREBY DISCLAIMS ALL WARRANTIES OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING WARRANTIES OF HABITABILITY AND FITNESS FOR PARTICULAR PURPOSE),
WHETHER EXPRESSED OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES WITH
RESPECT TO THE FURNITURE OR THE SUITABILITY OF THE FURNITURE FOR SALESFORCE’S
INTENDED USE. SALESFORCE FURTHER ACKNOWLEDGES THAT VIGNETTE IS CONVEYING THE
FURNITURE “AS IS” AND IN ITS PRESENT CONDITION AND THAT SALESFORCE IS NOT
RELYING UPON ANY REPRESENTATION OF ANY KIND OR NATURE MADE BY VIGNETTE OR BY
VIGNETTE’S AGENTS WITH RESPECT TO THE FURNITURE. BY ACCEPTANCE OF THIS BILL OF
SALE, SALESFORCE ACKNOWLEDGES THAT SALESFORCE’S OPPORTUNITY FOR INSPECTION AND
INVESTIGATION OF THE FURNITURE HAS BEEN ADEQUATE TO ENABLE SALESFORCE TO MAKE
SALESFORCE’S OWN DETERMINATION WITH RESPECT TO THE FURNITURE; AND SALESFORCE,
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FURTHER WAIVES, RELEASES AND
DISCHARGES ALL CLAIMS IT NOW HAS, MIGHT HAVE HAD OR MAY HEREAFTER HAVE, AGAINST
VIGNETTE AND ITS SUCCESSORS AND ASSIGNS, WITH RESPECT TO THE CONDITION, EITHER
PATENT OR LATENT, OF THE FURNITURE.

 

5. Vignette shall execute and deliver such further instruments of sale,
conveyance, transfer and assignment and take such other actions reasonably
requested by Salesforce in order to more effectively bargain, sell, assign,
transfer, convey to and vest in Salesforce all rights and title to the Furniture
sold to Salesforce, as specified herein.

 

6. Vignette represents and warrants to Salesforce that as of the Effective Date
Vignette has good, valid and marketable title to all of the Furniture and has
transferred to and vested in Salesforce good and marketable title to each item
of the Furniture herein conveyed, free and clear of any and all options, liens,
mortgages, pledges, security interests, prior assignments, encumbrances,
covenants, restrictions, claims and any other matters affecting title. Vignette
warrants that it has full power and authority to sell the Furniture. Vignette is
hereby conveying the Furniture to Buyer, to have and to hold, absolutely and
unconditionally, and Vignette does hereby bind itself, its successors and
assigns, to warrant and defend the title to such Furniture to Salesforce and its
successors and assigns against every person making claim thereto forever.

 

7. All additions and modifications to this Agreement must be made in writing
referencing this Agreement and must be signed by both parties. This Agreement
supersedes all prior discussions and

 



--------------------------------------------------------------------------------

writings and constitutes the entire agreement with respect to the subject matter
thereof. This Agreement shall be governed by and interpreted in accordance with
the laws of the State of California, without regard to its choice of law rules.

 

8. This Agreement inures to the benefit of and is binding upon the successors
and assigns of the parties hereto.

 

9. This Agreement may be executed in a number of identical counterparts which,
taken together, constitute collectively one agreement.

 

10. If any legal proceeding is initiated by either party to enforce or interpret
this Agreement, or otherwise on the basis of an alleged breach thereof, the
prevailing party in any such proceeding, in an appeal (if any) therefrom and/or
in a proceeding (if any) to enforce a judgment obtained therein, in addition to
any other relief that may be granted will be entitled to recover from the other
party its reasonable, direct and actual costs and reasonable attorneys’ fees
incurred in connection with the legal proceeding, the appeal (if any) therefrom
and/or the proceeding (if any) to enforce a judgment obtained therein, as the
case may be.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

Vignette:

     

Salesforce:

Vignette Corporation, a

Delaware corporation

     

Salesforce.com, Inc., a

Delaware corporation

By: 

 

/s/ John H. Degnan

     

By: 

 

/s/ David Schellhase

Name: 

 

John H. Degnan, III

     

Name: 

 

David Schellhase

Title: 

 

Director – Global Real Estate

     

Title: 

 

SVPs General Counsel

Date: 

 

March 31, 2005

     

Date: 

 

March 31, 2005

 



--------------------------------------------------------------------------------

ATTACHMENT A-1

 

INVENTORY - 7TH FLOOR VIGNETTE

 

CHAIRS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

AERON

   153    $ 500.00    $ 76,500.00

GENI black stacking arm chair

   50    $ 40.00    $ 2,000.0

Solid grey SITAG

   12    $ 40.00    $ 480.00

Clear blacked SITAG

   125    $ 40.00    $ 5,000.00

White “ ICF Spa”

   6    $ 60.00    $ 360.00

Exec brown wood

   16    $ 60.00    $ 960.00

Lg black cush chair

   1    $ 70.00    $ 70.00

Sm black cush chair

   1    $ 40.00    $ 40.00

Maroon cush chair

   1    $ 40.00    $ 40.00

Adjustbl black stool

   2    $ 40.00    $ 80.00

Adjustbl blue/grey stool

   2    $ 40.00    $ 80.00                  $ 85,610.00

WORKSTATIONS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Full

   142    $ 500.00    $ 71,000.00

KITCHEN

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Bowls

   11    $ 5.00    $ 55.00

Toaster Cu_sinart RBT 25

   1    $ 15.00    $ 15.00

Toaster DeLonghi Elite Alfredo

   1    $ 40.00    $ 40.00

Microwave Panasonic

   1    $ 80.00    $ 80.00

Refridgerator Tappan

   1    $ 150.00    $ 150.00                  $ 340.00

PEDS, CABINETS, SHELVING

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Peds

   151    $ 60.00    $ 9,060.00

3-drawer file cabinet

   28    $ 100.00    $ 2,800.00

2-drawer file cabinet

   59    $ 80.00    $ 4,720.00

5-drawer tall cabinet

   5    $ 150.00    $ 750.00

Lg FIRE KING 4-drawer cabinet (brwn)

   2    $ 800.00    $ 1,600.00

Sm FIRE KING 4-drawer cabinet (brwn)

   2    $ 600.00    $ 1,200.00

Black FIRE KING 4-drawer cabinet

   1    $ 700.00    $ 700.00

SCHWAB 5000 fireproof cabinet

   1    $ 1,000.00    $ 1,000.00

4-drawer “HON” cabinet - fireproof

   1    $ 500.00    $ 500.00

5-shelf closet - grey

   1    $ 90.00    $ 90.00

Exec wood 3-drawer cabinet

   1    $ 200.00    $ 200.00

Exec wood credenza

   2    $ 600.00    $ 1,200.00

Exec 5-tier wood shelves

   1    $ 400.00    $ 400.00

4-tier beige/corkboard shelf

   8    $ 40.00    $ 320.00

4-tier silver metal/corkboard shelf

   1    $ 40.00    $ 40.00

3-tier silver metal/corkboard shelf

   1    $ 30.00    $ 30.00

Lg dark grey key cabinet

   1    $ 200.00    $ 200.00

wood lam 2-drawer doorless cabinet w/wheels

   2    $ 60.00    $ 120.00

Lg black metal 3-tier shelf

   2    $ 50.00    $ 100.00

Med black metal 3-tier shelf

   2    $ 40.00    $ 80.00

Sm off-white wood lam mail cabinet w/out doors

   1    $ 30.00    $ 30.00

Lg off-white wood lam mail cab w/out doors

   1    $ 40.00    $ 40.00

6-tier grey metal shelf

   2    $ 60.00    $ 120.00

5-tier black metal shelf

   1    $ 50.00    $ 50.00

3-tier open glass shelf

   1    $ 30.00    $ 30.00

Rect. white PLam cabinet w/doors

   1    $ 200.00    $ 200.00                  $ 25,580.00

 

Attachment A-1



--------------------------------------------------------------------------------

PATIO

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

                 $ 3,050.00

GARBAGE CANS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Silver mesh

   67    $ 10.00    $ 670.00

Sm grey

   21    $ 5.00    $ 105.00

Sm black

   20    $ 5.00    $ 100.00

Lg grey

   2    $ 10.00    $ 20.00

Sm blue recycling bins

   28    $ 10.00    $ 280.00

Lg blue recycling bins

   6    $ 15.00    $ 90.00                  $ 1,265.00

TABLES

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Lg white PLam rect with middle cutout

   6    $ 300.00    $ 1,800.00

Sm white PLam rect with middle cutout

   1    $ 200.00    $ 200.00

2-drawer white PLam rect tables

   6    $ 100.00    $ 600.00

3-drawer white PLam rect tables

   2    $ 150.00    $ 300.00

Lg round white Plam table

   4    $ 270.00    $ 1,080.00

Sm brown square wood table

   1    $ 100.00    $ 100.00

Brown/silver wavy exec desk

   3    $ 1,900.00    $ 5,700.00

Brown round wood exec table w/wheels

   5    $ 100.00    $ 500.00

Full “U” shaped exec wood desk

   3    $ 1,900.00    $ 5,700.00

Partial “U” shaped exec wood desk

   2    $ 1500.00    $ 3,000.00

Sm round white Plam tbl w/wheels

   1    $ 50.00    $ 50.00

Sm round white Plam tbl w/out wheels

   5    $ 45.00    $ 225.00

Rect white Plam tbl w/1/2 moon cutout at back

   3    $ 50.00    $ 150.00

Lg white Plam square tbl w/cutout center

   1    $ 60.00    $ 60.00

White round “marble” tables

   5    $ 80.00    $ 400.00

Square Wood Lam tbl w/black base

   1    $ 90.00    $ 90.00

Lg rect white Plam tbl w/wheels

   2    $ 70.00    $ 140.00

Sm rect white Plam tbl w/wheels

   3    $ 50.00    $ 150.00                  $ 20,245.00

Note: Training room tables are staying with Vignette.

                  

MISCELLANEOUS

--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

   $ Estimate


--------------------------------------------------------------------------------

   Total $


--------------------------------------------------------------------------------

Plastic silver coat rack

   1    $ 10.00    $ 10.00

Black Coat rack

   1    $ 10.00    $ 10.00

Mobile, 2-sided stand-up whiteboard/bulletin bd

   2    $ 100.00    $ 200.00

Mobile, 2-sided, stand-up whiteboard

   1    $ 100.00    $ 100.00

Exec wooden whiteboard cabinets

   2    $ 250.00    $ 500.00

Black footstool

   2    $ 10.00    $ 20.00

 

Attachment A-1



--------------------------------------------------------------------------------

Audio Visual Rack Enclosue

   1    $ 400.00    $ 400.00

RF Gateway

   1    $ 200.00    $ 200.00

Shure Receiver

   1    $ 100.00    $ 100.00

Yamaha RX-V1

   1    $ 250.00    $ 250.00

Media Matrix Control Unit

   1    $ 200.00    $ 200.00

AM/FM/TV Tuner

   1    $ 200.00    $ 200.00

Panasonic VCR

   1    $ 150.00    $ 150.00

Pioneer DVD Unit

   1    $ 200.00    $ 200.00

Pull out drawer

   1    $ 100.00    $ 100.00

Extron Aux Inputs control unit

   1    $ 300.00    $ 300.00

Extron Outputs control unit

   1    $ 300.00    $ 300.00

Crestron A/V Processor

   1    $ 250.00    $ 250.00

Automix Unit

   1    $ 200.00    $ 200.00

Rave Amp #1

   1    $ 300.00    $ 300.00

Rave Amp #2

   1    $ 300.00    $ 300.00

Furman Power Unit

   1    $ 200.00    $ 200.00

Crestron Remote Control Unit in room

   1    $ 300.00    $ 300.00

NEC MT 1055 projection unit

   3    $ 4,000.00    $ 12,000.00

Unison Lighting Control unit

   1    $ 4,000.00    $ 4,000.00

JBL Subwoofer speaker

   1    $ 100.00    $ 100.00

JBL Front Speaker

   2    $ 100.00    $ 200.00

JBL Rear Speaker

   4    $ 60.00    $ 240.00

Motorized av screes

   2    $ 2,000.00    $ 4,000.00

Projector mounting brackets

   3    $ 500.00    $ 1,500.00                  $ 25,990.00

 

Attachment A-1



--------------------------------------------------------------------------------

 

ATTACHMENT A-2

 

EXHIBIT B - INVENTORY 8 WEST VIGNETTE 10/2/2004

 

CHAIRS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

GENI black slacking arm chair

   0    $ 40.00    $ 0.00

Clear blacked SITAG

   48    $ 40.00    $ 1,920.00

Exec brown wood

   0    $ 60.00    $ 0.00

Sm grey stool

   0    $ 5.00    $ 0.00

Ergo “Kneel” chair

   0    $ 15.00    $ 0.00

WORKSTATIONS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Full

   75    $ 500.00    $ 37,500.00

Partial - Miscellaneous componentry to build additional workstations

   3    $ 350.00    $ 1,050.00

PEDS, CABINETS, SHELVING

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Peds

   90    $ 60.00    $ 5,400.00

3-drawer file cabinet

   4    $ 100.00    $ 400.00

2-drawer file cabinet

   2    $ 80.00    $ 160.00

4-tier beige/corkboard shelf

   1    $ 40.00    $ 40.00

3-tier silver metal/corkboard shelf

   1    $ 30.00    $ 30.00

4-cabinet Plam rectangular table

   1    $ 100.00    $ 100.00

4-drawer black cabinet

   2    $ 100.00    $ 200.00

2-door beige cabinet

   1    $ 80.00    $ 80.00

GARBAGE CANS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Silver mesh

   0    $ 10.00    $ 0.00

Sm grey

   0    $ 5.00    $ 0.00

Sm black

   0    $ 5.00    $ 0.00

Sm blue recycling bins

   0    $ 10.00    $ 0.00

Lg black

   0    $ 10.00    $ 0.00

TABLES

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Lg white PLam rect with middle cutout

   3    $ 300.00    $ 900.00

2-drawer white PLam rect tables

   2    $ 100.00    $ 200.00

Brown round wood exec table w/wheels

   1    $ 100.00    $ 100.00

Lg state oval conference room table

   1    $ 100.00    $ 100.00

Sm wood lam round table

   1    $ 90.00    $ 90.00

Round gray table

   1    $ 40.00    $ 40.00

MISCELLANEOUS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

First Aid Kit

   1    $ 200.00    $ 200.00

Exec Birch desk w/return & overhead cabs

   0    $ 1,900.00    $ 0.00

Lg black fan

   0    $ 5.00    $ 0.00

Halogen desk lamps

   0    $ 5.00    $ 0.00

 

Attachment A-2



--------------------------------------------------------------------------------

 

ATTACHMENT A-3

 

INVENTORY 8 EAST VIGNETTE

 

CHAIRS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

   Actual


--------------------------------------------------------------------------------

   ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Aeron chairs

   157    150    $ 350.00    $ 52,500.00

GENI black stacking arm chair

   11    12    $ 40.00    $ 480.00

Clear blacked SITAG

   54    54    $ 40.00    $ 2,160.00

Exec brown wood

   9    9    $ 60.00    $ 540.00

Black leather couch

   2    2    $ 150.00    $ 300.00

Black leather chair

   1    1    $ 130.00    $ 130.00

blue fabric chairs w/wheels

   2    2    $ 60.00    $ 120.00

blue/green fabric couch

   1    2    $ 100.00    $ 200.00

red/blue fabric couch

   1    1    $ 100.00    $ 100.00

blue/green fabric chair

   1    2    $ 65.00    $ 130.00

Sm grey stool

   6    7    $ 5.00    $ 35.00

Ergo “kneel” chair

   3    2    $ 15.00    $ 30.00

small black stool

   3    5    $ 5.00    $ 25.00

tall colored chairs

   8    8    $ 10.00    $ 80.00

sm colored chairs

   5    5    $ 5.00    $ 25.00

school desks

   3    3    $ 1.00    $ 3.00

Adjustable stool/chair

   1    1    $ 30.00    $ 30.00

WORKSTATIONS/DESKS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

        ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Full

   135    135    $ 500.00    $ 67,500.00

Office desks/reception desk

   6    7    $ 300.00    $ 2,100.00

Exec desk w/return and overhead cabs

   1    1    $ 1,900.00    $ 1,900.00

PEDS, CABINETS, SHELVING

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

        ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Peds

   166    166    $ 60.00    $ 9,960.00

3-drawer file cabinet

   17    17    $ 100.00    $ 1,700.00

2-drawer file cabinet

   9    9    $ 80.00    $ 720.00

3-tier beige/corkboard shelf

   2    2    $ 40.00    $ 80.00

3-tier silver metal/corkboard shelf

   2    2    $ 30.00    $ 60.00

Lg black cabinet

   3    1    $ 100.00    $ 100.00

Lg 2-door beige cabinet

   8    4    $ 80.00    $ 320.00

2-tier wooden bookshlvs

   3    3    $ 5.00    $ 15.00

Long exec wood/silver cabinets

   2    2    $ 280.00    $ 560.00

Exec armoire

   1    1    $ 250.00    $ 250.00

5-tier beige cab, no doors

   1    1    $ 35.00    $ 35.00

Tall black “skinny” bookshelves

   6    1    $ 15.00    $ 15.00

3-tier wide black bookshelves

   1    1    $ 15.00    $ 15.00

Med-size black cabinets

   2    2    $ 60.00    $ 120.00

Lg 4-door black filing cabinet

   1    1    $ 40.00    $ 40.00

Eng Lab System Furniture

   16    16    $ 45.00    $ 720.00

 

Attachment A-3



--------------------------------------------------------------------------------

GARBAGE CANS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

        ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

Silver mesh

   85    74    $ 10.00    $ 740.00

Sm grey

   13    8    $ 5.00    $ 40.00

Sm black

   26    17    $ 5.00    $ 85.00

Lg blue

   33    29    $ 10.00    $ 290.00

Lg grey

   5    2    $ 10.00    $ 20.00

Lg black

   25    18    $ 10.00    $ 180.00

Tall grey

   2    1    $ 10.00    $ 10.00

Lg round bins

   6    2    $ 10.00    $ 20.00

TABLES

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

        ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

XL white p-lam rect tbl

   1    1    $ 200.00    $ 200.00

Lg white PLam rect with middle cutout

   3    3    $ 300.00    $ 900.00

2-drawer white PLam rect tables

   3    3    $ 100.00    $ 300.00

Brown round wood exec table w/wheels

   1    1    $ 100.00    $ 100.00

Lg round white p-lam table

   2    2    $ 100.00    $ 200.00

Sm wood lam round table

   4    4    $ 90.00    $ 360.00

Tall wood lam round table

   2    2    $ 90.00    $ 180.00

Round gray table

   1    1    $ 40.00    $ 40.00

Sm rect white p-lam tbl

   1    3    $ 30.00    $ 90.00

Sm rect white p-lam tbl w/wheels

   1    1    $ 30.00    $ 30.00

3-drawer rect tables

   5    5    $ 40.00    $ 200.00

Exec curved table

   1    1    $ 40.00    $ 40.00

Sq white p-lam table w/cutout

   1    1    $ 40.00    $ 40.00

Wood sq coffee table w/storage space under

   1    1    $ 40.00    $ 40.00

Sm Plam white round table

   5    5    $ 40.00    $ 200.00

Xsmall wooden side table

   1    0    $ 40.00    $ 0.00

Exec coffee table (reception)

   1    1    $ 40.00    $ 40.00

Sq wood p-lam table

   1    0    $ 40.00    $ 0.00

MISCELLANEOUS

--------------------------------------------------------------------------------

   QTY


--------------------------------------------------------------------------------

        ESTIMATE


--------------------------------------------------------------------------------

   TOTAL


--------------------------------------------------------------------------------

First Aid Kit

   2    2    $ 200.00    $ 400.00

Schwab 5000

   1    1    $ 400.00    $ 400.00

Fire King

   1    1    $ 400.00    $ 400.00

Microbiz alarm panels

   10    11    $ 40.00    $ 440.00

Coat rack

   12    16    $ 10.00    $ 160.00

Exec whiteboard

   1    1    $ 80.00    $ 80.00

Food bins in kitchen on metal rack

   16    16    $ 2.00    $ 32.00

sm 3-tier wire racks

   5    1    $ 80.00    $ 80.00

lg 3-tier wire racks

   6    5    $ 100.00    $ 500.00

xl wire racks

   5    11    $ 100.00    $ 1,100.00

black wire rack

   1    1    $ 60.00    $ 60.00

grey podium

   1    1    $ 10.00    $ 10.00

Lg wood TV cabinet

   1    0    $ 20.00    $ 0.00

computer stand w/wheels

   1    1    $ 20.00    $ 20.00

wood-plam printer stand (sm)

   1    1    $ 20.00    $ 20.00

white TV cart

   1    0    $ 20.00    $ 0.00

19” Relay Racks

   27    27    $ 80.00    $ 2,160.00

Data Enclosures

   27    27    $ 300.00    $ 8,100.00

Mid size Data Enclosure

   1    1    $ 80.00    $ 80.00

 

Attachment A-3



--------------------------------------------------------------------------------

wood A/V cart

   1    1    $ 20.00    $ 20.00

HP LJ 4050 N

   3    3    $ 150.00    $ 450.00

HP LJ 8000 N

   3    2    $ 250.00    $ 500.00

HP LJ 8100 N

   1    1    $ 250.00    $ 250.00

 

Attachment A-3



--------------------------------------------------------------------------------

 

ATTACHMENT B

 

Attachment

--------------------------------------------------------------------------------

  

Combined Estimated

Market Value Of
Furniture Listed

on Attachment

--------------------------------------------------------------------------------

  

33% of the Estimated

Value of

Furniture Listed

on Attachment

--------------------------------------------------------------------------------

A-1

   $ 230,875.00    $ 76,188.75

A-2

   $ 48,510.00    $ 16,008.30

A-3

   $ 162,665.00    $ 53,679.45

Total

   $ 442,050.00    $ 145,876.50

 